Case 1:19-cv-05434-VM-RWL Document 409 Filed 02s

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK,

™ against —

DEUTSCHE TELEKOM AG,

 

 
  
 

   
    

 

 

 

VICTOR MARRERO, United States District Judge.

TABLE OF CONTENTS

 

PPE ake de
“LECTRONICALLY FILED |.
HO He os
ai PELED: =
—
et al.,
19 Civ. 5434 (VM)
Plaintiffs,
DECISION AND ORDER
et al.,
Defendants.

INTRODUCTION . occ cee ee ee ee eee ee eee et ees 2
IT. FINDINGS OF FACT J... cc ee eee eee es
A. SPECTRUM AND MOBILE WIRELESS NETWORKS ..........
1. SPECULUM cece ee eee ee ee ee eens
2. Mobile Wireless Network Infrastructure .
B, GENERATIONAL STANDARDS FOR MOBILE WIRELESS
SERVICES wo cee ee ee ees
Cc. COMPETITION IN THE RMWTS MARKET .......020 020 e ue
1, Mobile Network Operators ..... ce eee eee
a. Verizon and AT&T ........ 2c eee ee ee eee
b. TrMODIiLS cee ec ee ee ee ee ee eee
c SPLAint co.cc cee eee ee eee eee eee
2. Mobile Virtual Network Operators ..........
3. DISH as a Potential Market Entrant ........
D. THE PROPOSED MERGER 2... eee ee ee ete eet ee ee ee ens
E. REVIEW OF AND CHALLENGES TO THE PROPOSED

MERGER . ec ec cee et ee ee tee eee es

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 2 of 173

1.

2.

II. CONCLUSIONS OF LAW

A. PLAINTIFF STATES’ PRIMA FACIE CASE ...... 2 eee

1. The Relevant Product Market ..........6.5-
2. The Relevant Geographic Markets .........
3. Market Share AnalySiS .... .e cece ee ee eee
B. DEFENDANTS’ REBUTTAL CASH 1... eee eee ee ee eee
1. Efficiencies of the Proposed Merger .....
a. Merger Specificity wo... eee ee ee eee
b, Verifiability .......... ee ee ee ee
2. Sprint’s Status as a Weakened
COMPeLitOL wives sce e nese e enn e nner eeeeee
a. Sprint’s Network Quality and
Customer Perception ..........0000 ee
b, Sprint’s Financial Difficulties ....
c. Other Competitive Means Available
LO SPrint coc c eee e cee eee ee ee ee nee
3, Federal Agency Review and DISH as a New

Federal Regulatory Review ...............

Plaintiff States’ Challenge .............

BNtrant 2. ee ee eee ee eee eee
a. FCC and DOJ Review and Remedies ....
b. Market Entry by DISH ........---+6-
i. Sufficiency of DISH’s Entry....
ii. Likelihood of DISH’s Entry....

iii. Timeliness of DISH’s Entry....

on ADDITIONAL EVIDENCE OF ANTICOMPRTITIVE

EFFECTS

1.

Coordinated BffectS .. ee. eee ee

ii

ee)

es

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 3 of 173

2. Unilateral Effects ...... cee ee ee eee 138
D. PARTICULARITIES OF THE WIRELESS
THLECOMMUNICATIONS INDUSTRY 2... 2.2... eee ene 143
1. The RMWTS Market is Exceptional .......... 144
a. Complexity of the Relevant Market ...144
b. Dynamics of the Relevant Market ..... 147
on Market Dynamics in the Courts ....... 148
d. Dynamics of the Wireless
Telecommunications Industry ......... 151
e. Market-Specific Behavior in
Complex and Dynamic Industries ...... 154
f. New T-Mobile’s Likely Post-Merger
BEhaviOl .e eee eee ee eee eee eee eee 159
g The Posture of Sprint ...........000. 163
CONCLUSION . 6. eee ee eee eee ee ee ee ee tee eee 167
ORDER wee ce ce eee ee ee ee eee ee eee eee eee 170

iii

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 4 of 173

Plaintiffs, the States of New York, California,
Connecticut, Hawaii, Illinois, Maryland, Michigan,
Minnesota, Oregon, and Wisconsin, the Commonwealths of
Massachusetts, Pennsylvania, and Virginia, and the District
of Columbia (collectively, “Plaintiff States”), acting by
and through the respective Offices of their Attorneys
General, brought this action against Deutsche Telekom AG
(“pT"), T-Mobile US, Inc. (“T-Mobile”), Softbank Group
Corp. (“Softbank”), and Sprint Corporation (“Sprint,” and
collectively with DT, T-Mobile, and Softbank, “Defendants”)
seeking to enjoin the proposed acquisition of Sprint by T-
Mobile (the “Proposed Merger”). Plaintiff States claim that
the effect of the Proposed Merger would be to substantially
lessen competition in the market for retail mobile wireless
telecommunications services (the “RMWTS Market” or “RMWTS
Markets”}, in violation of Section 7 of the Clayton Act,
codified at 15 U.S.C. Section 18 (“Section 7”). Defendants
counter that the Proposed Merger would in fact increase
competition in the RMWTS Market and that Plaintiff States
have thus failed to state a claim for relief.

The Court held a bench trial to adjudicate Plaintiff
States’ claim from December 9 to December 270, 2019 and
heard post-trial closing arguments from both sides on

January 15, 2020. The Court now sets forth its findings of

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 5 of 173

fact and conclusions of law pursuant to Rule 52(a) of the
Federal Rules of Civil Procedure.
INTRODUCTION

Adjudication of antitrust disputes virtually turns the
judge into a fortuneteller. Deciding such cases typically
calls for a judicial reading of the future. In particular,
it asks the court to predict whether the business
arrangement or conduct at issue may substantially lessen
competition in a given geographical and product market,
thus likely to cause price increases and harm consumers. To
aid the courts perform that murky function demands a
massive enterprise. In most cases, the litigation consumes
years at costs running into millions of dollars. In
furtherance of their enterprise, the parties to the dispute
retain battalions of the most skilled and highest-paid
attorneys in the nation. In turn, the lawyers enlist the
services of other professionals --. engineers, economists,
business executives, academics -- all brought into the

dispute to render expert opinions regarding the potential

procompetitive or anticompetitive effects of the
transaction,
The qualifications of litigants’ specialists,

impressive by the titles they have held and the tomes their

CVs fill, can be humbling and intimidating. And those

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 6 of 173

witnesses’ authoritative views stated on the stand under
oath in open court can leave the lay person wondering
whether word so expertly crafted and credentialed can admit
room for error or even doubt. Together, counsel and experts
amass documentary and testimonial records for trial that
can occupy entire storage rooms to capacity.

Multiplying the complexity of antitrust proceedings,
while also adding to the outlay of time and resources they
demand, is the role of the federal government. In many
cases, aS occurred in the action at hand, the United States
of America steps into the fray. Acting through the United
states Department of Justice (“DOU”) or regulatory
agencies, or both, the government intervenes to express its
interest for or against the underlying transaction, filing
objections or support, or imposing conditions that could
affect its viability.

Perhaps most remarkable about antitrust litigation is
the blurry product that not infrequently emerges from the
parties’ huge expenditures and correspondingly exhaustive
efforts. Each side, bolstered by the mega records of fact
discovery and expert reports it generates, as supplemented
by the product of any governmental investigation and
resulting action, offers the court evidence the party

declares should guide the judge in reaching a compelling

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 7 of 173

and irrefutable decision in the declarant’s favor. In fact,
however, quite often what the litigants propound sheds
little light on a clear path to resolving the dispute. In
the final analysis, at the point of sharpest focus and
highest clarity and reliability, the adversaries’ toil and
trouble reduces to imprecise and somewhat suspect aids:
competing crystal balls.

The case now before the Court follows the pattern.
Plaintiff States contend that T-Mobile’s merger with Sprint
will likely stifle competition in the RMWTIS Market, even in
the short term, forcing consumers to pay higher prices for
use of their cell phones. In support, they cite the results
of their experts’ spectral efficiency studies, engineering
modeling, and computer-run data analytics. Defendants,
similarly reinforced by their stellar cast of authorities,
proclaim with equal conviction and no less intensity that
after the merger, under a market newly energized by New T-
Mobile’s more vigorous competition, the prices consumers
will pay for wireless services likely will not only not
increase, but actually will decline. Accordingly, the
parties’ costly and conflicting engineering, economic, and
scholarly business models, along with the incompatible
visions of the competitive future their experts’ shades-of-

gray forecasts portray, essentially cancel each other out

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 8 of 173

as helpful evidence the Court could comfortably endorse as
decidedly affirming one side rather than the other.}

The resulting stalemate leaves the Court lacking
sufficiently impartial and objective ground on which to
rely in basing a sound forecast of the likely competitive
effects of a merger. But the expert witnesses’ reports and
testimony, however, do not constitute the only or even the
primary source of support for the Court’s assessment of
that question. There is another evidentiary foundation more
compelling in this Court’s assessment than the abstract or
hypothetical versions of the relevant market’s competitive
future that the adversaries and their experts advocate.
Conceptually, that underpinning supports a projection of
what will happen to competition post-merger that emerges
from the evidence in the trial record that the Court heard,

admitted through the testimony of fact witnesses, and

 

1 This outcome recalls the heated conflicts over what the Founders meant
in framing particular provisions of the Constitution, often engendering
unproductive textual, historical, and doctrinal debates about which
Justice Robert Jackson remarked: “A century and a half of partisan
debate and scholarly speculation yields no net result but only supplies
more or less apt quotations from respected sources on each side of any
question, They largely cancel each other.” Youngstown Sheet & Tube Co,
v. Sawyer, 343 U.S. 579, 634-35 (1952) (Jackson, J., concurring).
Nonetheless, in the discussion below the Court thoroughly considers the
trial testimony and related documentation offered by all the expert
witnesses and explains where and why it found the presentations
convincing in some respects, but in others unconvincing and on balance
not sufficiently creditable.

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 9 of 173

evaluated with respect to its credibility and the weight it
deserves,

How the future manifests itself and brings to pass
what it holds is a multifaceted phenomenon that is not

- necessarily guided by theoretical forces or mathematical
models. Instead, causal agents that engender knowing and
purposeful human  behavicr, individual and collective,
fundamentally shape that narrative. Confronted by such
challenges, courts acting as fact-finders ordinarily turn
to traditional judicial methods and guidance more aptly
fitted for the task. Specifically, they resort to their own
tried and tested version of peering into a crystal ball.
Reading what the major players involved in the dispute have
credibly said or not said and done or not done, and what
they commit to do or not do concerning the merger, the
courts are then equipped to interpret whatever formative
conduct and decisive events they can reasonably foresee as
likely to occur.

For this purpose, however, the courts rely less on the
equipoise of mathematical computations, technical data,
analytical modeling, and adversarial scientific assumptions
that the litigants proffer. Rather, they apply the judge’s
own skills and frontline experience in weighing,

predicting, and judging complex and often conflicting

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 10 of 173

accounts of human conduct, those actions and inactions
drawn from the factual evidence. In performing that
function, courts employ various behavioral measures that
even the most exhaustive and authoritative technical expert
study could not adequately capture or gauge as a reliable
prognosticator of likely events set in motion fundamentally
by business decisions made by various live sources:
relevant market competitors, other market participants,
public agencies, and even consumers.

Evaluation of the likely competitive effects of af
prospective business merger implicates these observations.
The task provides the Court occasion to engage in such a
prophetic role. To this end, the Court weighs what actions
taken by the parties to the merger and other proponents
could substantially influence consumer choices and thus
affect competition and product pricing in the relevant
markets.

In this context, several considerations emerge from
the evidentiary record that the Court regards as especially
relevant and compelling. Foremost among them is the
plausibility and persuasiveness of particular witnesses’
trial presentations based on various behavioral guideposts

that the Court details in Section II.D.

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 11 of 173

During the two-week trial of this action the Court had
ample occasion to observe the witnesses and assess their

credibility and demeanor on the witness stand, and to

 

consider the weight their testimony warranted in the light
of the pointers referred to here and articulated below. As
elaborated, in crafting the framework for its decision, and
applying the evidence and governing legal principles, the
Court took those considerations into account. The Court
adopted this course because it regards as a gquiding
principle the proposition that behavioral drives and
motivational forces such as those suggested serve to
actuate as well as to restrain personal and business
practices. Hence, they can function as a forecasting
device, providing the Court substantial guidance about how
the corporate officers and companies involved in the case
are likely to conduct themselves under particular market

conditions prevailing after a merger.

 

The approach detailed above assists the Court’s
adjudication by shedding light on a basic question
presented here that was intensely debated by the parties,
and that is central to a resolution of their dispute:
whether a deeply embedded pattern of commercial conduct
closely and publicly associated with a company or executive

is likely to be abandoned or substantially altered after a
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 12 0f 173.

Merger so as to openly embrace a materially conflicting
course, especially in the short term.

More significant for the purposes of deciding the
issues before the Court is another salient point. The
considerations the Court references here as supplying
persuasive guidance also figure as judicial stock-in-trade,
encompassing things courts commonly weigh in rendering
predictive rulings such as, for instance, the judgment
calls they routinely make in determining whether a rational
person would or would not behave in a particular way, or
whether to grant or deny bail, or to impose a custodial
sentence, where in each case the likelihood of the
defendant’s reoffending if released comes into question.

Weighing the evidence in the trial record, and mindful
of the considerations described here, the Court rejects
Plaintiff States’ objections on three essential points.
First, the Court is not persuaded that Plaintiff States’
prediction of the future after the merger of T-Mobile and
Sprint is sufficiently compelling insofar as it holds that
New T-Mobile would pursue anticompetitive behavior that,
soon after the merger, directly or indirectly, will yield
higher prices or lower quality for wireless
telecommunications services, thus likely to substantially

lessen competition in a nationwide market. Second, the

 

 

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 13 of 173

Court also disagrees with the projection Plaintiff States
present contending that Sprint, absent the merger, would
continue operating as a strong competitor in the nationwide
market for wireless services. Similarly, the Court does not
credit Plaintiff States’ evidence in arguing that DISH
would not enter the wireless services market as a viable
competitor nor live up to its commitments to build a
national wireless network, so as to provide services that
would fill the competitive gap left by Sprint’s demise.
Accordingly, the Court concludes that judgment should be
entered in favor of Defendants and Plaintiff States’
request to enjoin the Proposed Merger should be denied.

I. FINDINGS OF FACT?

 

This 18 a case about competition in the retail market
for mobile wireless telecommunications services. The
significance of these services, as described in greater
detail in Section I1.D. below, has increased greatly since
their inception roughly four decades ago, transforming from
solely a method of voice communication to a critical means
for consumers to manage countless facets of their daily

lives. Among the variety of consumer uses enabled by these

 

2 While the Court has reviewed and considered all of the live testimony
and accompanying exhibits admitted in evidence in connection with the
trial in this matter, the Court addresses only those portions of the
evidence relevant to its legal conclusions.

10

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 14 of 173

services are transportation applications such as Uber and
Lyft, applications enabling mobile banking and transactions
with various retail outlets, and personal entertainment
uses such as streaming audio, video, and high-speed gaming.
As mobile wireless telecommunications services now also
enable consumers to communicate with each other through
voice, video, and text in various ways, the importance of
such services is hard to overstate.

Consumers choose retail mobile wireless
telecommunications services (“RMWTS”} providers, or

f

“carriers,” based on several considerations. These include
the nominal price of the services, whether those services
are bundled with consumer services in other retail markets,
and the terms on which those services can be extended to
consumers’ families. Of equal or potentially greater
importance, consumers also choose carriers based on the
quality of the carriers’ wireless telecommunications
networks, including the speeds and consistency of coverage
provided by those networks as well as the mobile
applications that can be used given the quality of the
networks. Because carriers compete on these dimensions of

network quality, and because it is important to understand

how these dimensions of network quality are determined, the

11

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 15 of 173

Court provides below a brief overview of mobile wireless
network design and mobile wireless technological standards.

A. SPECTRUM AND MOBILE WIRELESS NETWORKS

 

1. Spectrum

Mobile wireless telecommunications services basically
entail voice or data transmission via radio waves, which
are generally referred to as spectrum. Because spectrum is
necessary for the transmission of data, it is potentially
the most critical resource for any aspiring RMWTS provider.
Tr. 1152:3-9. Spectrum is a fixed resource that is limited
in quantity, and its availability and use is thus regulated
by the Federal Communications Commission (“FCC”%). The FCC
licenses spectrum in order to ensure the unique use of each
radio frequency, without which there would be signal
interference that would render mobile wireless
telecommunications incomprehensible. Tr. 1152:10-21. The
FCC also determines which frequencies of spectrum will be
dedicated to specific communications industries, such as
wireless telecommunications, cable television, and
satellite services, as well as to other users such as the
United States Department of Defense. The FCC occasionally
reapportions certain spectrum frequencies to different
industries based on their relative importance to consumers,

and it may then auction the reapportioned spectrum to

12

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 16 of 173

service providers in the relevant industry. Service
providers may also privately transact in spectrum among
themselves, although the FCC may need to approve’ the
transfer of the relevant spectrum licenses.

The radio frequencies used for mobile wireless
telecommunications services can be broadly divided into
three categories of spectrum: “low-band,” “mid-band,” and
“millimeter wave” (“mmWave”) spectrum. Low-band spectrum,
defined as covering frequencies below one gigahertz
(“GH2"}, can cover broad distances of up to 18 miles and
penetrate into buildings effectively. It may thus be used
to effectively provide mobile wireless telecommunications
services in both urban environments with many buildings and
less densely populated rural areas. However, low-band
spectrum is in scarce supply because it is also used for
television and radio broadcasting, and because the mobile
wireless telecommunications networks that were built in the
industry’s infancy primarily used low-band spectrum. Def.
Bx. 8180 at 3; Tr. 1153:8+20.

Mid-band spectrum covers frequencies between one and
six GHz and has a maximum effective range of between two to
Six miles. While it does not have the same broad coverage
or in-building penetration capabilities of low-band

spectrum, it is plentiful in comparison and currently

13

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 17 of 173

supports the majority of mobile wireless network traffic in
the United States. Although 5G, the latest technological
standard for mobile wireless telecommunications services,
is primarily being deployed across the mid-band spectrum
worldwide, this type of deployment has been relatively
difficult in the United States because additional
undeployed mid-band spectrum is not readily available. Def.
Bx. 8180 at 3; Tr. 1153:21-1154:13.

MmWave spectrum covers frequencies above 20 GHz and is

relatively new to mobile wireless networks. It is in

 

plentiful supply and can be used to create additional

Capacity and higher speeds for consumers, but it has the

 

least capability to penetrate buildings and the most
limited range of all three spectrum bands, reaching only
300 yards at best. Def. Ex. 8180 at 3, Tr. 1154:14-1155:4.

2. Mobile Wireless Network Infrastructure

 

Data and voice communications are transmitted between
consumers’ mobile phones, or “handsets,” through a complex
and expensive set of infrastructure developed and
Maintained by certain RMWTS providers. Consumers’ handsets
transmit and receive data through radios that are hosted on

“cell sites,” which are either large steel lattice towers

14
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 18 of 173

or antennas and related equipment mounted on rooftops.3 Cell
sites connect to each other through fiber cables called
“backhaul,” which also connect the cell sites to a central
set of computing hardware called either the “mobile core”
or “core network.” The mobile core serves as a centralized
station that manages network traffic and directs
communications between handsets through the interconnected
network of cell sites. Def. Ex. 8180 at 2; Tr. 504:14-
505:15, 1150:8-1151:21.4

The reliability and quality of a consumer’s mobile
wireless telecommunications services depend largely on the
coverage and capacity of the underlying mobile network. Tr.
505:22-506:13, 1143:16-25. Coverage refers to the range in
which a carrier’s customers can use their mobile wireless
services; it is a function of both the location of the
carrier’s cell sites and the effective range of the
spectrum deployed at those cell sites. Because consumers
generally desire mobile services that do not limit their

freedom of movement, the ideal network will have enough

 

ris

3 These large towers, sometimes called “macros,” can be supplemented by
smaller devices called “small cells,” which cover smaller distances but
are less expensive to install. Radio equipment may also vary based on
the type of cell site and the radio frequencies that it will receive
and transmit.

4 The portions of this network infrastructure that specifically relate

to radio transmission are sometimes referred to as the Radic Access
Network (“RAN”).

15

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 19 of 173

cell sites and spectrum to ensure consistent coverage
wherever a carrier’s customers are likely to travel.
Capacity refers to the amount of traffic that a mobile
wireless network can support. Capacity is a multiplicative
function of the number of cell sites in a network, the
amount of spectrum deployed per cell site, and “spectral
efficiency,” which determines the amount of data that can
be transmitted over a given quantity of spectrum, “Traffic”
is a function of both the number of consumers that use a
particular amount of spectrum and how much data those
consumers’ applications require. In other words, the more
consumers who use a given amount of spectrum, the less data
each consumer will be able to use at any given point in
time. Consumers experience these data limitations either in
the form of caps on how much data they can use or in the
form of lower speeds that may limit or prohibit | the
consumers’ ability to use data-intensive applications such
as streaming video. RMWTS carriers seek to avoid exceeding
their maximum capacity, and consequently downgrading the
quality of their service, by acquiring more spectrum or
building more cell sites to utilize their existing
spectrum, either of which increases the carriers’ capacity
to carry additional network traffic. Def. Ex. 8180 at 6-7;

Tr. 1263:2-15, 1165:10-1166:3, 1167:2-1168:17.

16

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 20 of 173

The preceding summary indicates that RMWTS carriers
would like as much spectrum and as many cell sites as
possible in order to have consistent coverage and
sufficient capacity to ensure’ reliable, high-quality
services. However, as noted above, spectrum iS a scarce
resource and consequently costly to acquire. Cell sites are
similarly expensive to construct and connect to network
infrastructure, and they can take months or even years to
build because of the time-consuming process of securing the
permitting and licenses necessary to build and operate
them. Tr. 1144:13-22, 1167:2-1166:17.

B. GENERATIONAL STANDARDS FOR MOBILE WIRELESS SERVICES

 

The applications that RMWTS consumers can use also
depend upon the technological standards that apply to the
spectrum deployed on the mobile wireless network. There
have been five generations of wireless technology
standards, each of which has significantly increased
spectral efficiency and thus facilitated increasingly data-
intensive consumer uses.

The first generation of wireless technology standards
governed the first mobile phones, which could only provide
voice services, during a period that corresponds roughly to
the 1980s. The second generation, referred to as 2G, came

into operation in the 1990s and saw the development of

17

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 21 of 173

basic non-voice data services; the archetypal 2G service
was text messaging. 3G developed in the 2000s and featured
a mere comprehensive rollout of data services that allowed
users of mobile devices to access email and browse the
internet. 4G, also called LTE (for “long term evolution”),
developed in the last decade. Coupled with the advent of
smartphones, 4G has enabled data services far beyond basic
internet browsing, including the creation of applications
for varied consumer uses such as personal finance,
entertainment, health and fitness, and much more. Tr.
1155:5-1157:4.

The RMWTS industry is currently in a transitional
period, as providers begin to roll out 5G, the fifth-
generation wireless technological standard. Although the
full impact of 5G remains to be seen, it promises
significant increases in the speeds available to consumers,
lower consumption of mobile devices’ batteries, and reduced
latency, or the time required for a mobile device and
mobile network to communicate with each other. 5G will
likely enable consumers to use augmented reality (“AR”) or
virtual reality (“VR”) applications and to stream video at
a significantly higher picture quality referred to as 4K.
5G may also facilitate the development of various

applications that may not strictly fall under the umbrella

18

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 22 of 173

of retail services, such as autonomous driving, near-
simultaneous translation, and healthcare applications that
require minimal delays in network=-to-device communication.
Tr. 927:11-928:6, 1157:20-1159:2. In total, consumers are
projected to demand more than five times as much data for
5G services as they currently demand for 4G services. Def.
Ex, 8180 at 4.

The implementation of such a significant change in
technological standards is costly and time-consuming.
Industry estimates place the cost of deploying 5G across
the United States at approximately $250 billion, including
the costs of buying equipment, upgrading networks, and
hiring new personnel. Tr. 1160:5-15. Because this process
takes time, prominent experts in the RMWTS industry have
expressed concerns that other countries like China or South
Korea may fully implement 5G first and dominate the market
for innovative applications made possible through 5G.

c. COMPETITION IN THE RMWITS MARKET

 

Service providers in this dynamic and rapidly changing
market can be divided broadly into two categories: those
which have built and operate their own mobile networks
(Mobile Network Operators, or “MNOs”), and those which
lease RAN access from the MNOs (Mobile Virtual Network

Operators, or “MVNOs”%}. Notable competitors from both

19

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 23 of 173

categories are described further below, as well as

potential RMWTS Market entrant DISH Network Corporation

 

(“DISH”).
1. Mobile Network Operators
a. Verizon and ATs&T

There are four MNOs with nationwide mobile wireless
telecommunications network infrastructure, which serve a
substantial majority of the United States population:
Verizon Communications, Inc. (“Verizon”), AT&T Inc.
(“AT&T”), T~Mobile, and Sprint.* Verizon and AT&T are the
largest MNCs, with each approaching roughly one hundred
million or more subscribers. Both earn revenues of over $4
billion and have significant spectrum portfolios, which
they have leveraged in developing their mobile networks.
Their networks have consequently developed a reputation for
reliability and high quality, but their prices also tend to
be higher than those of competitors, including T-Mobile and
Sprint. The representations of both sides and the evidence
developed at trial suggest that while Verizon and AT&T have
high quality networks, neither MNO is distinguished for

innovation of beneficial consumer services, such as

 

5 While there are smaller MNOs with regional network infrastructure,
none were discussed at length during trial. Accordingly, the Court will
generally use the term “MNOs” to refer to the four with nationwide
reach.

20

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 24 of 173

unlimited data plans or the bundling of services such as
Netflix with their mobile wireless services. To the extent
Verizon and AT&T have implemented measures such as these,
those moves have frequently been reactions to innovations
first made by T-Mobile or Sprint.

b. T-Mobile

T-Mobile is the third largest MNO, currently serving
approximately 70 to 80 million subscribers and earning
revenues of approximately $2-3 billion. The evidence at
trial suggests that T-Mobile has seen remarkable success
since 2011, transforming from an MNO with serious spectrum
limitations and financial constraints to an aggressive
competitor that has taken market share from the other three
MNOs and delivered consumer benefits through numerous
innovative offerings. T-Mobile’s success may be attributed
in significant part to its negotiation of a “break fee”
that it would receive if AT&T did not acquire it during a
proposed merger in 2011. Because regulatory challenges
prevented AT&T from completing the merger, T-Mobile
acquired approximately $3 billion in cash, $3 billion worth
of spectrum, and a reaming agreement that allowed T-Mobile
customers to use ATé&T’s network in areas that T-Mobile’s
network did not reach at the time. Tr. 160:25-163:4,

234:14-16.

21

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 25 of 173

At roughly the same time, in 2012, T-Mobile hired a
new executive team led by current Chief Executive Officer
John Legere (“Legere”) and current Chief Operating Officer
and future Chief Executive Officer Michael Sievert
(“Sievert”). This new leadership team instituted an
innovative strategy and culture referred to as the “Un-
carrier.” Under this strategy, T-Mobile would identify
features of the RMWTS relationship between carriers and
consumers that consumers disliked and then remove those
features from its offerings to differentiate itself from
the other major carriers such as AT&T and Verizon. Many
aspects of T-Mobile’s approach, such as the elimination of
the prevailing two-year service contracts, the elimination
of international roaming charges, and the provision of
service plans that did not limit consumers’ data usage,
succeeded in attracting positive consumer attention. This
success and the resources provided by the break fee
convinced T-Mobile’s controlling shareholder, DT, to
provide $40 billion in funding for T-Mobile to invest in
its network. That investment resulted in excess network
capacity, and T-Mobile offered lower prices than AT&T and
Verizon in order to attract customers and fill its

resulting capacity. T-Mobile’s lower prices and innovative

22

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 26 of 173

consumer offerings thus combined to greatly improve its
brand image. Tr. 884:2-888:12, 892:1-898:17.

c, Sprint

Sprint is the fourth largest MNO, serving
approximately 40 million subscribers and earning revenues
of just under $2 billion. Unlike T-Mobile, Sprint’s
trajectory over the past decade has been largely downward,
as it has lost subscribers and been eclipsed by T-Mobile as
the third largest MNO. Due in part to several questionable
technological choices, Sprint’s network is poorer in
quality than those of its competitors and its brand image
is correspondingly poor. Sprint has also struggled
financially, failing to earn net income for eleven straight
years until 2017. Having approached the verge of insolvency
by 2013, Sprint embarked on a cost-cutting campaign and
brought in Marcelo Claure (“Claure”) as its new chief
executive officer to -help engineer a turnaround of its
troubled state.

During Claure’s term as CEO, Sprint implemented a
number of low-priced consumer offers aimed at attracting
new customers. As transpired with those offered by T-
Mobile, those offers at least temporarily helped to lower
prices in the industry and accelerated the adoption of pro-

consumer services such as unlimited data plans. However,

23

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 27 of 173

Sprint has struggled to retain the customers it initially
attracted with its aggressive offers, due in large part to
its underlying poor network quality. Sprint has attempted
to find cost-effective ways to develop its network, such as
reaching innovative partnerships with MVNOs to use small
cells to fill gaps in network coverage. Sprint finally
managed to achieve profitability under Claure in 2017, but
it remains $37 billion in debt and has a poor credit rating
as well. Also telling of severe financial, operational, and
marketing difficulties, Sprint experiences the highest rate
of loss of customers it has gained, who then switch service
to one of the other carriers, a measure known in the
industry as the “churn” rate. Sprint’s churn rate is
currently around two percent, or over twice that of T-
Mobile, Verizon, or AT&T. Tr. 93:6-94:4. Because of its
poor past performance and uncertain future prospects,
Sprint has considered merging with T-Mobile and various
other carriers on multiple occasions.

MNOs sell mobile wireless services either under their
own brand names or through subsidiaries, depending on
whether their customers pay in arrears (“postpaid”
customers) or in advance of receiving services (“prepaid”
customers). Tr. 110:18-25. While all four MNOs_ provide

postpaid services under their own brand names, they provide

24

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 28 of 173

prepaid services through subsidiaries. Since acquiring a
competitor named MetroPCS via merger in 2013, T-Mobile
offers prepaid services under its Metro by T-Mobile
(“Metro”) brand. Sprint offers prepaid services under the
brand names Boost Mobile, Virgin Mobile (collectively with
Boost Mobile, “Boost”), and Assurance Wireless. Despite the
issues regarding Sprint’s brand perception noted above,
Boost has enjoyed remarkably positive consumer perception.
Apart from the manner of payment, prepaid customers form a
distinct segment of the RMWTS Market because they tend to
be relatively price-consciocus; prepaid subscribers’
household incomes range from approximately $20,000 to
$45,000, and prepaid subscribers are more likely to have
subprime credit or be more cash-constrained than postpaid
Subscribers. Pl. Ex. 1205 at 9; Tr. 118:6-16.

2. Mobile Virtual Network Operators

 

The second major category of service providers in the
RMWTS Market comprises the MVNOs, which differ from MNOs
primarily in that they do not have the RAN necessary to
support the provision of RMWTS. Tr. 539:5-540:16, 542:24-
543:7. Although MVNOs compete with MNOs for subscribers in
the RMWTS Market, their lack of proprietary RANs means they
must simultaneously lease mobile wireless network access

from MNOs. In one sense, MNOs can be considered wholesalers

25

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 29 of 173

of their network access, which MVNOs then resell to their
retail subscribers. Tr. 543:15-544:4,

There are a variety of MVNOs. The most successful to
date has been TracFone Wireless, Inc. (“TracFone”), a
provider of prepaid services that claims to have 22 million
customers. Def. Ex. 5294 at 1. There are also numerous
relatively new MVNOs operated by successful cable
companies, including Comcast Corporation (“Comcast”%), which
operates under the Xfinity Mobile brand; Charter
Communications (“Charter”), which operates under the
Spectrum Mobile brand; and Altice USA, Inc. (“Altice”),
which operates under the Altice Mobile brand. These cable
MVNOs currently have a combined national market share of
less than two percent, but they have attracted roughly one-
third of all new subscribers in the RMWTS Market since
2018. Tr. 601:10-602:1, 845:17-846:19, 2272:1-22.

3. DISH as a Potential Market Entrant

 

Beyond the current carriers in the RMWIS Market,
satellite television service provider DISH has expressed
interest in entering the wireless market since at least
2012, Over the past eight years, DISH has amassed a large
portfolio of spectrum, roughly equivalent in size to that
of Verizon, through a series of private transactions and

purchases at FCC auctions. DISH is also financially stable,

26

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 30 of 173

being a successful provider of consumer services in the
satellite TV industry.

Despite having expressed desire to enter the RMWTS
Market, DISH has not done so to date. Because DISH is
currently not using its large spectrum holdings, industry
figures such as Claure have previously cast doubt on the
Sincerity of DISH’s expressed intent and suggested that
DISH is speculatively hoarding spectrum in the hopes of
later selling it to companies such as T-Mobile and Sprint
at a premium. DISH has also been accused of questionable
compliance with prior commitments it has made to the FCC,
with some of the same industry figures suggesting that DISH
might build only a nominal wireless network and thus barely
fulfill its regulatory commitments. See, e.g., Pl. Ex. 375;
Tr. 219:25-220:4, 1346:12-1347:23.

DISH chairman Charles Ergen (“Ergen”) has taken issue
With these statements, viewing them, as he testified at
trial, as mere discouragement by threatened industry
incumbents. Tr. 1615: 16-1616:16. According to Ergen, DISH
has been engaging in extensive preparations to ensure it is
able to construct a quality network. With respect to
timing, he has stated that DISH was first prioritizing the
construction of an unrelated Internet-of-Things (“IoT”)

network, as it would prefer to construct its mobile

27

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 31 of 173

wireless network once 5G becomes available. Tr. 1573:4-22,
1734:15-1735:15. Regardless of DISH’s intentions, its
extensive preparations to build a mobile wireless network
as well as its initial opposition to the Proposed Merger
made it a significant participant during FCC and DOJ review
of the T-Mobile/Sprint merger at issue here.

D. THE PROPOSED MERGER

 

Sprint and T-Mobile have considered merging on
multiple occasions, including in 2010 and 2014. Among other
reasons for merging, both parties have highlighted the
complementarity of their spectrum holdings. T-Mobile has
large low-band holdings, which allow it relatively broad
coverage. Sprint has large mid-band holdings, which give
Sprint extra capacity to carry network traffic as the era
of 5G approaches. While the previously considered mergers
in 2010 and 2014 obviously did not come to fruition, Sprint
and T-Mobile initiated a new round of discussions in the
summer of 2017. Tr. 1320:13-19. Sprint viewed a merger with
T-Mobile as a sustainable path forward given its financial
struggles and tarnished brand image, both of which hindered
its ability to adequately invest in its network and provide
superior service in the future. T-Mobile, which had built
its success in part on the significant break fee and extra

capacity that it gained in 2011 following the failed merger

28

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 32 of 173

with AT&T, saw a merger with Sprint as an opportunity to

avoid exhaustion of its capacity and thus maintain its

 

aggressive pro-consumer strategies. Both parties also
envisioned that the merged firm (“New T-Mobile”) would have
comparable scale to its two largest competitors, AT&T and
Verizon.

Despite this initial optimism, talks between T-Mobile
and Sprint temporarily broke down around November 2017. At
that time, both parties released a joint press statement
indicating that they intended and expected to continue
competing vigorously in the RMWTS Market on a standalone
basis. Sprint also considered mergers with a variety of
other potential or actual market participants, including
DISH, Comcast, and Charter, shortly after the announcement.
Tr. 1320:20-1321:22, 1340:18-1341:4.

However, following a diagnostic assessment by newly
appointed Chief Financial Officer Michel Combes (“Combes”)
in early 2018, Sprint concluded that a merger with T-Mobile
was a more strategically sound path forward than either
operating on a standalone basis or merging with any of the
alternative market competitors. Tr. 1372:4-1375:4.
Accordingly, Sprint resumed talks with T-Mobile in March
2018 and in April 2018 concluded the terms of the Proposed

Merger, which the parties finalized in a merger agreement.

 

29
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 33 of 173

 

Sprint concurrently negotiated a roaming agreement with T-
Mobile that would last for four years even if the Proposed
Merger did not occur. Tr. 1307:24-1308:15.

EB, REVIEW OF AND CHALLENGES TO THE PROPOSED MERGER

 

1. Federal Regulatory Review

 

As primary regulator of the telecommunications
industry, in June 2018 the FCC began assessing the Proposed
Merger with respect to various public interest factors
including the merger’s potential competitive impact.
Throughout an extensive process spanning over a year, the
FCC observed that while the unconditioned Proposed Merger
could accelerate and broaden the use of 5G across the
United States and thus improve the quality cof mobile
wireless services, the FCC remained concerned about the
merger’s potential impact on price-conscious consumers in
densely populated areas. Def. Ex. $385 {FCC Memorandum
Opinion and Order 19-103} @@] 8-11, 20.

T-Mobile and Sprint accordingly made several
commitments to the FCC in May 2019 aimed at addressing its
concerns. Sprint committed to divesting its Boost business,
including its retail stores, employees, and current
subscribers, to an independent buyer, and T-Mobile

committed that New T-Mobile would provide the independent

 

buyer of Boost with wholesale rates and terms sufficient to

30
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 34 of 173

 

ensure it could aggressively compete in the market. Among
many other conditions, Sprint and T-Mobile committed that
New T-Mobile would: provide 5G service to 97 percent of the
United States population within three years and 99 percent
within six years; provide 5G service with speeds of at
least 50 megabits per second (“mbps”) to 75 percent of the
same population and speeds of at least 100 mbps to 63
percent within three years; and provide 5G service to 85
percent of the United States rural population within three
years, with at least 66 percent receiving speeds of 50 mbps
and 55 percent receiving speeds of 100 mbps. They committed
to achieve even more ambitious targets with respect to each
metric within six years. Id. at WW 25-27. Sprint and T-
Mobile committed that New T-Mobile would pay up to $2.4
billion in fines if it failed to fulfill their promises
over the three- and six-year timeframes. Id. at 9 32. After
several months of further consideration, the FCC ultimately
concluded on October 16, 2019 that the Proposed Merger as
conditioned would not substantially lessen competition and
would be in the public interest. Id. at 97 11.

The DOJ’s) Antitrust Division concurrently began
reviewing the Proposed Merger in 2018 to determine whether

it would violate Section 7. The DOJ met with several

 

interested parties throughout this process, including the

31
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 35 of 173

merging companies, cable MVNOs, and DISH. In particular,
the DOJ began to discuss with DISH Chairman Ergen whether
DISH might be amenable to involvement in any proposed
remedies to the unconditioned transaction. Tr. 1584:21-
1587:14. On July 26, 2019, the DOJ and multiple other
states filed a complaint in the United States District
Court for the District of Columbia, alleging that the
effect of the Proposed Merger would be to substantially
lessen competition in the RMWTS Market unless additional
relief were granted. Pl. Ex. 1261 F9 6, 16.

Along with its complaint, the DOJ filed a proposed
final judgment containing numerous remedies that it
contended would preserve the competition that would
otherwise be lost as a result of the Proposed Merger. Def.
EX. 5363 at 2. The DOJ further declared that the proposed
final judgment would provide substantial long-term benefits
to American consumers by making available substantial
amounts of unused or underused spectrum in the form of 5G
networks. Def. Ex. 5386 at 4. The DOJ'’s proposed remedies
provided that Sprint would divest to DISH all of its
spectrum holdings in the 800 megahertz (“MHz”) band, as
well as Boost and its assets and subscribers. New T-Mobile
would then sign an MVNO agreement providing DISH with low

wholesale rates to use its network, which rates would

32

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 36 of 173

decline according to a predefined formula as New T-Mobile’s
capacity increases. An independent monitor would also be
appointed to ensure that New T-Mobile would not hinder
DISH’s ability to use its network. Additionally, DISH would
use an interconnected mobile core that would allow it to
transition its customers away from the New T-Mobile network
to a purely 5G network that DISH would be required to
build, and DISH would have the option to use cell sites
that New T-Mobile would otherwise decommission for the
construction of its 5G network. DISH committed to the FCC
that if it did not deploy a nationwide 5G network covering
at least 70 percent of the population by June 2023, it
would pay up to $2 billion in fines and divest up to $12
billion worth of spectrum. Def. Ex. 5363 at 6-28; Def. Ex.
5385 9% 33-36; Def. Ex. 7207; Tr. 1590:9-1602:19. The
District Court for the District of Columbia has yet to rule
on the proposed final judgment.

2. Plaintiff States’ Challenge

 

Like the federal regulators, several state attorneys
general scrutinized the Proposed Merger to assess its
likely effect on competition in the RMWTS Market. On June
11, 2019, Plaintiff States and the States of Colorado,
Mississippi, Nevada, and Texas filed the instant action,

alleging that the Proposed Merger would substantially

33

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 37 of 173

lessen competition in the RMWTS Market unless enjoined. The
States of Colorado, Mississippi, Nevada, and Texas
eventually withdrew from this action. Despite the DOJ and
FCC's proposed remedies and conditions to the transaction,
Plaintiff States maintained their position that the
Proposed Merger would likely substantially lessen
competition. Accordingly, this action proceeded to a bench
trial held before this Court between December 9 to December
20, 2019. Plaintiff States and Defendants then concluded by
summarizing their respective positions in post-trial
closing arguments on January 15, 2020. Having heard the
parties’ arguments and considered all relevant facts in
this case, the Court now sets forth its conclusions of law.

If. CONCLUSIONS OF LAW

 

Section 7 prohibits a merger if its effect “may be
substantially to lessen competition in any line of commerce

in any section of the country.” United States v. Phila,

 

Nat'l Bank, 374 U.S. 321, 355 (1963) (internal quotation
marks omitted). This prohibition requires a finding of a
reasonable probability of a substantial impairment of
competition, rather than a mere possibility. Fruehauf Corp.
v. FTC, 603 F.2d 345, 351 (2d Cir. 1979); see also United

States v. Marine Bancorporation, Ine., 418 U.S. 602, 622-23

 

(1974) (noting that Section 7 “deals in probabilities, not

34

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 38 of 173

ephemeral possibilities” (internal quotation marks
omitted)). Courts must judge the likelihood of
anticompetitive effects in the context of the “structure,
history, and probable future” of the particular markets

that the merger will affect. United States v. Gen. Dynamics

 

Corp., 415 U.S. 486, 498 {1974) (quoting Brown Shoe Co. v.

 

United States, 370 U.S. 294, 322 n.38 (1962)).
Courts generally assess Section 7 cases through a
three-part burden-shifting framework:

Typically the [plaintiff] establishes a prima facie case
by showing that the transaction in question will
significantly increase market concentration, thereby
creating a presumption that the transaction is likely to
substantially lessen competition. Once the [plaintiff]
establishes the prima facie case, the [defendant] may
rebut it by producing evidence to cast doubt on the
accuracy of the [plaintiff]’s evidence as predictive of
future anti-competitive effects. Finally, if the
[defendant] successfully rebuts the prima facie case, the
burden of production shifts back to the [plaintiff] and
merges with the ultimate burden of persuasion, which is
incumbent on the [plaintiff} at all times.

Chi. Bridge & Tron Co, N.V. v. FTC, 534 F.3d 410, 423 (5th

 

Cir. 2008) (internal citations omitted).

The Court structures its conclusions of law to track
this framework, beginning with Plaintiff States’ prima
facie evidence of undue market concentration, shifting to
Defendants’ rebuttal evidence, and then reviewing the
additional evidence and arguments offered by Plaintiff

States in support of their case. The Court concludes by

35

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 39 of 173

elaborating on the particular qualities of the RMWTS Market
that render improbable any potential anticompetitive
effects of the Proposed Merger.

A. PLAINTIFF STATES’ PRIMA FACIE CASE

 

Plaintiff States may establish a presumption that the
Proposed Merger would be anticompetitive by demonstrating
that it would result in undue market concentration in an
area of effective competition. This area ‘must be
determined by reference to a product market (the ‘line of
commerce’) and a geographic market {the ‘section of the
country’).” Brown Shoe, 370 U.S. at 324. Proper market
definition is deeply fact-intensive and requires a factual
inquiry into the commercial realities faced by consumers.

See United States v. Am. Express Co., 838 F.3d 179, 196-97

 

(2d Cir. 2016). “The basic principle is that the relevant
market definition must encompass the realities of

competition.” Balaklaw v. Lovell, 14 F.3d 793, 799 (2d Cir.

 

1994) (internal quotation marks omitted).

1, The Relevant Product Market

 

“A relevant product market consists of ‘products that
have reasonable interchangeability for the purposes for
which they are produced -- price, use and qualities

considered.’” PepsiCo, Inc, v. Coca-Cola Co., 315 F.3d 101,

 

36

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 40 of 173

105 (2d Cir. 2002) (quoting United States v. E.I. du Pont

 

de Nemours & Co., 351 U.S. 377, 404 (1956)).

The parties in this case agree that the relevant
product market is the RMWTS Market, but they disagree on
various details regarding what exactly the RMWTS Market
encompasses. Their disputes reduce to one major point:
whether MVNOs should be attributed market shares, or
whether MVNOs are not independent competitors, the
subscribers or revenues of which should thus be attributed
to the MNOs from which they lease network access.® There
does not appear to be much case law specifically addressing
whether and when one competitor’s subscribers should be
attributed to another competitor fer market definition
purposes. It is clear, however, that “the mere fact that a
firm may be termed a competitor in the overall marketplace
does not necessarily require that it be included in the

relevant product market for antitrust purposes.” FTC v.

 

6 Defendants briefly raised issues with, but did not seriously dispute,
Plaintiff States’ arguments that “connected devices,” such as
smartwatches, and enterprise customers should be excluded when
measuring the competitors’ RMWTS Market shares. The Court concludes
that both are rightly excluded. As Plaintiff States’ economic expert
Carl Shapiro (“Shapiro”’} noted, enterprise customers typically purchase
through a procurement process rather than visiting retail stores, and
corporate or government entities pay for the mobile wireless services
rather than the individual employees who use them. Tr. 627:19-628:9,
649:20-24. Shapiro similarly noted that connected devices are not
designed to handle mobile data and voice services in the same manner as
standard mobile handsets, and one Sprint witness suggested that
including connected devices with handsets could inaccurately portray
the state of Sprint’s wireless services business because of their
materially different revenues. Tr. 101:9-16, 105:9-20, 628:19-20.,

37

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 41 of 173

Staples, Inc., 970 F. Supp. 1066, 1075 (D.D.c. 1997). “The
goal in defining the relevant market is to identify the
market participants . . . that restrain an individual
firm’s ability to raise prices or restrict output.” Geneva

Pharm. Tech. Corp. v. Barr Labs. Inc., 386 F.3d 485, 496

 

(2d Cir. 2004); see also FTC v. Advocate Health Care

 

Network, 841 F.3d 460, 469 (7th Cir. 2016) (noting that the
relevant market need include only “the competitors that
would ‘substantially constrain [the merged firm’s] price-

increasing ability’” (quoting AD/SAT, Div. of Skylight,

 

Inc. v. Associated Press, 181 F.3d 216, 228 (2d Cir.

 

1999)}}.

Based on these principles, the Court is persuaded that
MVNOs should not be considered independent competitors in
the RMWTS Market, and it adopts Plaintiff States’ position
that MVNO shares should thus be attributed to the MNOs from
which the MVNOs lease network access. The weight of the
evidence at trial suggested that MVNOs could not restrain
the pricing behavior of MNOs to any truly significant
degree. MVNOs have a miniscule share of the RMWTS Market
overall; for example, even though Defendants cite Comcast
as one of the fastest growing MVNOs in the market, it
nevertheless has only two million customers (measured by

connected lines} in a market of over 300 million lines.

38

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 42 of 173

Even as the smallest nationwide MNO, Sprint dwarfs this
figure with its roughly 40 million lines. Tr. 816:16-24;
817:10-15. Comecast’s Chief Business Development Officer,
Samuel Schwartz (“Schwartz”), testified that he had seen no
evidence of MNOs altering their pricing or service plans in
response to Comcast’s actions in the market, and he did not
believe Comcast’s Xfinity Mobile brand served as a
competitive constraint on the MNOs. Tr. 817:16-818:1.?

That MVNOs necessarily rely on MNOs for use of the
MNOs’ mobile wireless networks further demonstrates their
limited ability to constrain the MNOs’ market power. See
Tr. 539:5-15 (testimony of Altice Chief Operating Officer
Abdelhakim Boubazine (“Boubazine”)), 815:15-22 (Schwartz
testimony). Comcast’s service agreement with Verizon, which
is termed a “Reseller Agreement,” offers an illustrative
example. Comcast cannot independently improve the quality
of its cellular coverage or address service outages because
the underlying network belongs to Verizon. Pl. Ex. 236; Tr.
819:10-820:1. Similarly, although TracFone has over 20

million subscribers, it cannot meaningfully compete with

 

7 At closing arguments, Defendants cited two documents as evidence that
T-Mobile was in fact reacting to moves by Comcast. Def. Exs. 5303,
5306. Upon review of the documents, however, the Court is not so
persuaded. While the documents certainly demonstrate an awareness that
Comeast is a growing player in the market, there was little to suggest
that that awareness actually spurred T-Mobile to make specific changes
in the RMWTS Market in response.

39

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 43 of 173

MNOs on network quality because it lacks a network of its
own to invest in. Tr. 658:20-659:11. Because of these
limitations, Schwartz opined that an MVNO like Comcast
operates essentially as a reseller of an MNO’s network
services rather than an independent provider of its own
cellular services; the title of the “Reseller Agreement”
between Comcast and Verizon underscores this point. Tr.
813:5-23.

MNOs may also limit MVNOs’ ability to compete as a
condition of leasing their network services. Comcast's
Reseller Agreement, for example, allows it to offer
wireless services only as part of a bundie package with its
non-wireless services, which eliminates its ability to
attract customers who are uninterested in those other
services. Verizon also limits Comcast’s ability to offer
unlimited data plans, which again limits the consumer
options that Comcast can provide in the RMWTS Market. Tr.
820:2-821:5, 822:12-823:20. Similarly, the MVNO agreement
between Altice and Sprint provides that Altice must pay
Sprint a fee every time a customer switches from Sprint to
Altice (although the agreement provides that this
arrangement will eventually become reciprocal). Tr.

2275:11-2276:10.

40

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 44 of 173

That MVNOs pay MNOs for network access also limits
their ability to compete independently. Paying wholesale
fees to MNOs necessarily cuts the profits that an MVNO
could receive from a retail customer, and those wholesale
fees allow MNCs to generate their own revenues from MVNO
subscribers’ use of their networks. According to Plaintiff
States’ economic expert Shapiro as well as Altice Coo
Boubazine, MVNO margins are much thinner than those of MNOs
as a result, which limits their ability to profitably
initiate price decreases that would increase the
competitive pressure on MNOs. Tr. 546:10-20, 659:12-662:2.

Finally, MNO control of RAN access affects various
aspects of consumer experience. For example, MNOs control
MVNO subscribers’ SIM cards, which are chips lodged in
mobile devices that enable user authentication and grant
rights to access various classes of services. Tr. 541:9-22.
This power to control the RAN services available to an MVNO
subscriber is termed “core control,” and MVNOs that lack
core control necessarily face restrictions on the services
they can provide their customers. Tr. 541:18-542:8.

Considering the totality of the evidence, the Court
concludes that MVNOs face significant constraints on their
ability to compete independently with MNOs and thus lack

the ability to significantly constrain the MNOs. The Court

4l

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 45 of 173

is persuaded that the attribution of MVNO subscribers or
revenues to the MNOs which provide the underlying network
access constitutes an appropriate method of reflecting that
MVNOs essentially depend on MNOs for RMWTS transmission,
and that in some ways they operate as resellers of the
MNCs’ network services. Trial testimony indicated that
doing so would be consistent with prior FCC practice in
reviewing the mobile wireless industry. Tr. 668:5-15,
2270:3-15.8 Indeed, the FCC expressly noted when analyzing
the Proposed Merger that it “typically has seen MVNOs as
limited in their ability to constrain the prices of [MNOs]
because they rely on those [MNCs] for network access,” and
it would “exclude MVNOs from consideration when computing
initial concentration measures.” Def. Ex. 5385 90 78, 201.
The DOJ similarly declined to include MVNOs in its
discussion of post-merger market shares. Pl. Ex. 1261 Qf 8,

16.9

 

®@ That T~Mobile itself attributes MVNO shares to MNOs in at least some
contexts further supports the conclusion that this is a reasonable
practice with respect to the mobile wireless telecommunications
industry. Pl. Ex. 813 at 79.

$ Plaintiff States also note that courts and the Federal Trade
Commission (‘FTC’) have attributed companies’ market shares to others
in different industries. See United States v. Anthem, Inc., 236 F.
Supp. 3d 171, 208, 210 (D.D.C. 2017); Matter of the Echlin Mfg. Co.,
105 F.T.c. 410 (Wf 194-95(June 28, 1985) (“It is settled that . . . it
is appropriate to include a firm's sales to resellers {private
branders) in the firm's market share for the purposes of market share
analysis.”).

 

 

42

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 46 of 173

Of course, as Defendants argued before, during, and
after trial, there is some legal authority suggesting that
assigning market shares to MVNOs would be appropriate. For
example, some courts have noted that “[d]Jefining a relevant
product market is primarily a process of describing those
groups of producers which, because of the similarity of
their products, have the ability -- actual or potential --
to take significant amounts of business away from each

other.” Polypore Int’l, Inc. v. FTC, 686 F.3d 1208, 1217

 

(lith Cir. 2012) (internal quotation marks omitted).
Defendants also cite the “Merger Guidelines,” which the DOJ
and FTC use to assess horizontal mergers, for the

w

proposition that “fa]ll firms that currently earn revenues
in the relevant market are considered market participants.”
See United States Department of Justice and the Federal
Trade Commission, Horizontal Merger Guidelines § 5.1 (Aug.
19, 2010) (the “Merger Guidelines”).

The two considerations discussed above would favor the
calculation of market shares for MVNOs, as they undoubtedly
earn revenues in the RMWTS Market and have taken at least
some business from MNOs. Calculating such market shares,
however, would risk overlooking the salient aspects of the

RMWTS Market that indicate MVNOs could not meaningfully

restrain the anticompetitive behavior of MNOs. For example,

43

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 47 of 173

it ais dubious that MVNOs have the ability to take
“significant amounts of business” away from the MNOs, see
Polypore, 686 F.3d at 1217, because of their remarkably
small market shares and the fact that they would continue
to rely on MNOs to provide network access to the MVNOs’
growing customer base.

Similarly, while Altice might be able to take business
from Sprint, Sprint can and does, as a condition of
providing network access, require Altice to pay a fee to
Sprint every time it does so. Because market definition
focuses on the firms that could substantially restrain
price-increasing ability, simply attributing market shares
to MVNCs would not capture the reality that they do not
compete with MNOs on an independent basis.

To the same effect, the Merger Guidelines recognize
that calculating market shares for limited competitors may
not always be appropriate. Specifically, they state that
“the [DOJ and FTC] may measure market concentration using
the number of significant competitors in the market[(,
which] is most useful when there is a gap in market share
between significant competitors and smaller rivals.” Merger
Guidelines § 5.3. Although MVNOs earn revenues in the RMWTS
Market, there is no denying the large gap in market share

between each one and the four major MNOs. These numerous

44

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 48 of 173

market-specific considerations lead the Court to conclude
that calculating market shares for MVNOs | would be
inappropriate.

Though the Court concludes that MVNOs lack the ability
to substantially constrain MNOs and thus should not be
attributed market shares, MVNOs do undoubtedly compete with
MNOs in some ways and should not be altogether excluded
from broader consideration. Despite low overall market
shares, the cable MVNOs have collectively attracted roughly
one-third of all new wireless service subscribers over the
last two years, signaling their significant growth. Tr.
601:2-602:1, 845:24-846:19. And while MVNOs cannot compete
on the quality of their underlying network services, they
may attempt to differentiate themselves through marketing
and other forms of customer service, such as providing
exclusive deals on Samsung handsets. Def. Ex. 8138; Tr.
857:11-859:11, 1802:1-12. Though the Court does not
consider this evidence sufficient to require independent
treatment of MVNOs for the purposes of market share
analysis, evidence of MVNOs’ competitiveness may bear on
the overarching competitive analysis in other ways.

one way in which this preliminary market share
analysis may not adequately reflect the role of MVNOs

relates to DISH, which would enter the market as an MVNO

45

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 49 of 173

but eventually transition to an MNO with its own 56
network. Considerations like this, which Plaintiff States’
market share analysis does not fully capture, may
ultimately reduce the persuasive force of market share
statistics in the final analysis.

2, The Relevant Geographic Markets

 

“The geographic market selected must . . . ‘correspond
to the commercial realities’ of the industry and be
economically significant.” Brown Shoe, 370 U.S. at 336-37.
The Supreme Court has defined the relevant geographic
market as “the area in which the goods or services at issue
are marketed to a significant degree by the acquired firm”
and noted that “[i]ln cases in which the acquired firm
markets its products or services on a Local, regional, and
national basis, the [Supreme Court] has acknowledged the
existence of more than one relevant geographic market.”

Marine Bancorporation, 418 U.S. at 621. “Courts generally

 

measure a market’s geographic scope, the ‘area of effective
competition,’ by determining the areas in which the seller
operates and where consumers can turn, as a practical
INMatter, for supply of the relevant product.” Concord

Assocs., ,.P. v. Entm’t Props. Tr., 817 F.3d 46, 53 (2d

 

Cir. 2016) (internal quotation marks omitted}. The relevant

geographic markets need not be defined with scientific

46

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 50 of 173

precision, as “an element of fuzziness would seem inherent”

in any attempted definition. United States v. Conn. Nat’l

 

Bank, 418 U.S. 656, 669 (1974) (internal quotation marks
omitted}.

Here, the parties agree that there is a national RMWTS
Market, but disagree on whether there are additional local
markets that correspond to the Cellular Market Areas
(“CMA8”}) defined by the FCC for licensing purposes.
Plaintiff States argued throughout trial for the existence
of local markets because the quality of mobile wireless
network service varies at a local geographic level and
because carriers market and advertise locally. Defendants
responded at trial that MNOs price nationally, make network
engineering decisions nationally, and advertise in large
part on a national scale. Local competition is for
Defendants incidental to national competition, rather than
probative evidence of discrete local markets.

The Court concludes that, based on controlling case
law and the weight of the evidence adduced at trial, there
are local RMWTS Markets which should be considered in
determining the relevant geographic market here. As a
practical matter, it seems highly unlikely that a consumer
in a locality like New York City could simply turn to

anywhere else in the nation, such as California, to obtain

47]

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 51 of 173

wireless services. On the contrary, consumers likely rely
primarily on local services in the area in which they live
and/or work.

Shapiro’s testimony supports this perception. One
method economists typically employ to define geographic
markets is known as the hypothetical monopolist test, which
asks whether consumers in a market with only one firm would
buy the relevant product outside of that market in response
to a small but significant non=transitory increase in their
market price.!° Applying this test, Shapiro concluded that a
customer in a CMA such as that for New York would not seek
RMWTS outside of that CMA in response to such a price
increase. Tr. 637:23-638:13.

While Defendants’ contention regarding the national
scope of carriers’ decision-making processes is both
accurate and relevant, Section 7 also recognizes and
focuses on the realistic choices available to consumers.

See Heerwagen v. Clear Channel Comme’ns, 435 F.3d 219, 230-

 

31 (2d Cir. 2006) (moting that Supreme Court’s geographic
market analysis turns not only on seller’s practices but
also where “purchaser![s] can practicably turn for

supplies”), overruled on other grounds by Teamsters Local

 

 

189 As Plaintiff States note, the Second Circuit has previously used this
test to define relevant markets in antitrust cases. See Am. Express,
838 F.3d at 198-99.

4g

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 52 of 173

445 Freight Div. Pension Fund v. Bombardier Inc., 546 F.3d

 

196, 201 (2d Cir. 2008). Even if prices do not vary
locally, consumers undoubtedly choose RMWTS providers by
accounting for other considerations, including the
providers’ quality of service. The undisputed evidence at
trial reflects that network quality varies locally because
of mobile wireless networks’ physical aspects, and MNOs
improve network quality more quickly in some areas than in
others. Tr. 97:6-97:19, 383:7-15.

Recognizing that consumers care about the quality of
mobile wireless services in their particular localities,
Sprint, T-Mobile, and their competitors engage in a
significant degree of local marketing. For example, Sprint
has issued numerous press releases touting the high
download speeds and reliability of its network, as well as
its plans to deploy 5G service, in cities such as New York,
Boston, Los Angeles, and Denver. Pl. Exs. 155, 159-161. T-
Mobile similarly engages in a significant degree of local
advertising; for example, T-Mobile increased its local
advertising in New York in response to a Verizon campaign
that promoted Verizon’s network as the “best in New York.”
Pl. Ex. 852; Tr. 404:15-406:2. Other internal T-Mobile
documents reflect the local competition that occurs in

areas like New York City, with T-Mobile employees remarking

49

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 53 of 173

on Sprint’s successful ability to attract customers through
“massive billboards on key transit areas . . . and guerilla
street marketing.” Pl. Ex. 953; Tr. 408:22-410:14. Even if
local advertising is a small fraction of Defendants’
national advertising budgets, it nevertheless reflects an
awareness that consumers do care about the local quality of
their wireless service and can be convinced to choose a
carrier based at least in part on the local strength of its
network. This point is further strengthened by evidence at
trial indicating that T-Mobile decides where to construct
retail stores based on where it already has substantial
network coverage. Tr. 390:10-391:4,

The FCC similarly found that local markets as
delineated by CMAs were relevant to its analysis of the
competitive aspects of the Proposed Merger. Def. Ex. 5385
qi 66-69. Recognizing that the national breadth of the
transaction and MNOs’ pervasive competition across the
national market obviated the need to assess the Proposed
Merger’s effect in each individual CMA, the FCC stated that
it

has found repeatedly that because most consumers use

their mobile wireless services at or close to where

they live, work, and shop, they generally purchase
mobile wireless services from service providers that
offer -and market such services locally. Wireless

service sold in distant locations is generally not a
good substitute for service sold near a consumer’s

50

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 54 of 173

home or work. In addition, service providers compete
at the local level on factors such as coverage and
service quality. With respect to mobile
telephony/broadband services, nothing in our record
causes us to doubt that in the event of a price
increase (or service quality decrease) that is limited
to one CMA, that has the effect of raising the
quality-adjusted price in that locality, too few
buyers would switch to purchasing mobile wireless
services for service providers operating in another
area to make that quality-adjusted price increase
unprofitable.

Id. at @ 68. The FCC’s conclusion essentially mirrors the
Court’s findings with respect to local competition.

That the FCC also uses CMAs to delineate local market
boundaries when analyzing the competitive impact of mergers
suggests that CMAs would not be imprecise or uninformative
local markets for the purposes of the Court’s Section 7

analysis. See Phila. Nat’l Bank, 374 U.S. at 361 (noting

 

that three federal banking agencies’ views of the area of
effective competition helped to define the relevant

geographic market); United States v. Phillipsburg Nat’l

 

Bank & Tr. Co., 399 U.S. 350, 364-65 (1970) (agreeing with
federal agencies’ definition of local geographic market).
The DOJ and at least one other court have aiso used
CMAs to define local geographic markets when assessing the
competitive impact of mergers upon markets for mobile
wireless telecommunications services, further indicating

that CMAs provide a workable framework for the calculation

1

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 55 of 173

of local market shares in this context. See United States

 

v. AT&T Inc., 541 F. Supp. 2d 2, 4-5 (D.D.C. 2008).11
Accordingly, the Court concludes that the national RMWTS
Market and the CMAs defined by the FCC constitute the
relevant geographic markets in this case.

3. Market Share Analysis

 

Having defined the relevant product and geographic
markets, the Court may assess the presumptive competitive
impact of the Proposed Merger by reviewing two different
measures. By one measure, a merger will be presumptively
anticompetitive if the merged firm would have more than a

30 percent market share. See Phila. Nat’l Bank, 374 U.S. at

 

364-66; Consol. Gold Fields PLC v. Minorco, S.A., 871 F.2d

 

252, 260 (2d Cir. 1989). Alternatively, a court may measure
market concentration using the Herfindahl-Hirschman Index
(“HHI”), which the DOJ and FTC routinely use to assess

mergers and which is calculated by adding the squares of

 

1i The Court is not persuaded by Defendants’ arguments that CMAs would
be uninformative local markets because there is no statistically
significant relationship between CMA-level concentration and network
quality. Tr. 1793:10-1797:20. Even if concentration per se has not
caused local differences in quality, Section 7 analysis must somehow
capture those differences because they matter to consumers. CMAs have
proven a practical means of doing so. Market share analysis focuses on
the possibility that increases in concentration could negatively impact
competition in the future, even if there is no evidence that high
concentration has actually done so to date. But because market share
analysis establishes only a presumption regarding competitive effect,
evidence demonstrating that differences in concentration do not and
likely will not affect lecal competition remains relevant to the
broader analysis of competitive effect.

52

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 56 of 173

the individual firms’ market shares. See Merger Guidelines
§ 5.3. The Merger Guidelines provide that a merger will be
presumptively anticompetitive if HHI increases by over 200
points and results in a “highly concentrated market” with a
total HHI exceeding 2,500. See id.

By either measure, Plaintiff States have satisfied
their prima facie burden. Shapiro calculated that New T-
Mobile would have a national market share of either 37.8
percent if measured by subscribers or 34.4 percent if
measured by revenues, and the national HHI would increase
by 679 points for a total HHI of 3186. Tr. 647:4-23. The
shares are higher in certain local markets. For example,
the total HHIs for the local CMAs corresponding to Los
Angeles and New York would be as high as 4158 and 4284
respectively, and market share in Los Angeles would be as
high as 57 percent. Tr. 654:7-15, 656:1-4. These figures
are more than enough to establish a presumption that the
Proposed Merger would be anticompetitive.

It bears repeating, however, that market shares and
HHIs establish only a presumption, rather than conclusive
proof of a transaction’s likely competitive impact. As the
Court elaborates in Section II.D. below, presumptions are
not self-executing; for the circumstances presumed to

transform into actual effects would require real-world

53

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 57 of 173

 

conduct and decisions by the actors involved. Accordingly,
depending on the affirmative practices and actions taken by
market participants, highly concentrated markets can
nevertheless be quite competitive, as Shapiro noted. Tr.
728:15-729:6. And, as Defendants’ economic expert Michael
Katz (“Katz”} observed, the HHI thresholds prescribed by
the Merger Guidelines are generic as to the markets being
evaluated. Tr. 1797:4-18. This fact is particularly
relevant because “[a]ntitrust analysis must always be
attuned to the particular structure and circumstances of

the industry at issue.” Verizon Commc’ns Inc. v. Law

 

Offices of Curtis V. Trinko, LLP, 540 U.S. 398, 411,

 

(2004). HHI measures may not be as informative as they
might first appear in light of complexities particular to
the RMWTS Markets and the already extensive scrutiny of the
Proposed Merger by the FCC and DOJ -- a point also
highlighted in Section II.D.

B, DEFENDANTS’ REBUTTAL CASE

 

Plaintiff States have established an initial
presumption that, by reason of higher concentration in
fewer firms in the relevant market, and New T-Mobile’s much
larger market share, the effect of the Proposed Merger
would be likely anticompetitive. But that prospect is not

the end of the Section 7 analysis. “The Supreme Court has

 

54
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 58 of 173

adopted a totality-of-the-circumstances approach to the
statute, weighing a variety of factors to determine the
effects of particular transactions on competition.

Evidence of market concentration simply provides a
convenient starting point for a broader inquiry into future

competitiveness.” United States v. Baker Hughes Inc., 908

 

F.2d 981, 984 (D.C. Cir. 1990); see also United States v.

 

Waste Mgmt., Inc., 743 F.2d 976, 981 (2d Cir. 1984) (noting

 

that “large market shares are a convenient proxy” for
assessing horizontal mergers, rather than definitive).
Defendants may thus rebut evidence of high market
concentration by producing evidence that “show[s] that the
market-share statistics [give] an inaccurate. account of the
acquisition[’s] probable effects on competition.” United

States v. Citizens & S. Nat’l Bank, 422 U.S. 86, 120

 

(1975); see also R.C. Bigelow, Inc. v. Unilever N.V., 867

 

F.2d 102, 108 (2d Cir. 1989). Relevant evidence may include
unigue economic circumstances and nonstatistical evidence
that undermines the predictive value of market’ share
statistics, such as ease of entry into the market, the
trend of the market toward or away from concentration, and
the continuation of active price competition. See FTC v.

Univ. Health, Inc., 938 F.2d 141206, 1218 (11th Cir. 1991).

 

“The more compelling the prima facie case, the more

55

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 59 of 173

evidence the defendant must present to rebut at
successfully, but because the burden of persuasion
ultimately lies with the plaintiff, the burden to rebut

must not be unduly onerous.” United States v. Anthem, Inc.,

 

855 F.3d 345, 349-50 (D.C. Cir. 2017) (internal quotation
marks omitted}. As context and overarching framework for
that analysis, the Court points to another consideration
noted in the case law and reflected by the evidence in the
trial record: the particularities of the telecommunications
industry and how essential features of the RMWTS Market are
likely to shape and guide competitive behavior, corporate
and individual, in the post-merger wireless market.
Defendants’ rebuttal evidence may be broadly divided
into three categories: (1) evidence that the efficiencies
arising from the Proposed Merger will cause New T-Mobile to
compete more vigorously with its rivals in the RMWTS
Markets; (2) evidence that Sprint is a weakened competitor
that is not likely to continue competing vigorously in the
RMWTS Markets; and (3) evidence that the DOJ and FCC review
of and remedies to the Proposed Merger, and particularly
their collective efforts to establish DISH as a new
vigorous competitor in the RMWTS Markets, ameliorate any
remaining concerns of anticompetitive effect. The Court

addresses each category of evidence in turn and concludes

56

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 60 of 173

that while no one category serves as the sole basis to
rebut Plaintiff States’ prima facie case, Defendants have
satisfied their burden of rebuttal under the totality of
the circumstances.

1. Efficiencies of the Proposed Merger

 

It remains unclear whether and how a court may
consider evidence of a merger’s efficiencies. While the
Supreme Court has previously stated that “[plossible
economies cannot be used as a defense to illegality,” FTC

v. Procter & Gamble Co., 386 U.S. 568, 580 (1967), lower

 

courts have since considered whether possible economies
might serve not as justification for an illegal merger but
as evidence that a merger would not actually be illegal.
The trend among lower courts has thus been to recognize or
at least assume that evidence of efficiencies may rebut the
presumption that a merger’s effects will be
anticompetitive, even if such evidence could not be used as
a defense to an actually anticompetitive merger. See, e.g.,

Saint Alphonsus Med. Ctr.-Nampa Inc. v. St. Luke’s Health

 

Sys., Ltd., 778 F.3d 775, 790 (9th Cir. 2015) (assuming
that “a defendant can rebut a prima facie case with
evidence that the proposed merger will create a more
efficient combined entity and thus increase competition”);

FTC v. Tenet Health Care Corp., 186 F.3d 1045, 1054-55 (8th

 

57

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 61 of 173

Cir. 1999) (stating that even where an efficiencies defense
is properly rejected, a court should “nonetheless
[consider] evidence of enhanced efficiency in the context
of the competitive effects of the merger... [as] the
merged entity may well enhance competition”); Univ. Health,
938 F.2d at 1222 (concluding that “a defendant may rebut
the government’s prima facie case with evidence showing
that the intended merger would create Significant
efficiencies in the relevant market” if such evidence bears
on the intended merger’s competitive effect).

Additionally, the DOJ and FTC have indicated that they
will not challenge a merger if its efficiencies indicate
that the merger will not be anticompetitive in any relevant
market. See Merger Guidelines § 10 (noting as an example
that “merger-generated efficiencies may enhance competition
by permitting two ineffective competitors to form a more
effective competitor, e.g., by combining complementary
assets”). Courts and the Merger Guidelines generally
require that claimed efficiencies be both merger-specific

and verifiable. See FTC v. Penn State Hershey Med. Ctr.,

 

838 F.3d 327, 348-49 (3d Cir. 2016).
Despite the skepticism that some courts have expressed
and the lack of Second Circuit precedent on point, this

Court will consider evidence of efficiencies, given courts’

58

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 62 of 173

and federal regulators’ increasingly consistent practice of
doing so, and because Section 7 requires evaluation of a
merger’s competitive effects under the totality of the
circumstances. See Baker Hughes, 908 F.2d at 984.

Defendants project that the Proposed Merger would
result in a variety of efficiencies that would be passed on
to consumers through more aggressive service offers,
leading to annual consumer welfare gains that will range
from $540 million in 2020 to $18.17 billion by 2024. Def.
Ex. 8181 at 69. Defendants’ claimed efficiencies include:
{1} more than doubling the standalone firms’ network
capacity, which is projected to result in 15 times the
speeds now offered by the four major MNOs to consumers; (2)
saving $26 billion in network costs and another $17 billion
in other operating costs; (3) increasing network coverage
to strengthen competition in underserved markets; and (4)
accelerating the provision of 5G service. Def. Ex. 5197 at
6, 12-13, 15; Def. Ex. 5241 at 2-4, 12, 24; Tr. 248:17-
249:21, 1025:9-1026:6, 1198:12-17, 1785:23-1786:6.
Defendants’ bottom-line conclusion is that they will use
these advantages to lower prices and thus compete more
effectively against AT&T and Verizon. Even if the Court
assumed that the efficiencies cited by Defendants would

not, absent other circumstances, rebut Plaintiff States’

59

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 63 of 173

prima facie case, the Court concludes that the efficiencies
are sufficiently verifiable and merger-specific to merit
consideration as evidence that decreases the persuasiveness
of the prima facie case,

The primary efficiency Defendants claim is_ the
increased capacity that New T-Mobile would gain from adding
Sprint’s mid-band spectrum and 11,000 cell sites to T+
Mobile’s network. T-Mobile argues that these cell sites and
spectrum would provide it with enough additional capacity
to meet the market’s projected growth in data consumption
and thus avoid the erosion in quality of service that would
result from saturating its existing capacity. See, e.g.,
Def. Ex. 5219 at 13; Tr. 919:6-920:22,. The undisputed
evidence at trial reflects that combining Sprint and T-
Mobile’s low-band and mid-band spectrum on one network will
not merely result in the sum of Sprint and T-Mobile’s
Standalone capacities, but will instead multiply the
combined network’ s_ capacity because of a technological
innovation referred to as “carrier aggregation” and certain
physical properties governing the interaction of radios.
Tr. 1027:8-1028:7. Because mobile networks are the basis
for mobile wireless telecommunications services, this
increase in network capacity would translate to what T-

Mobile’s President of Technology, Neville Ray (“Ray”),

60

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 64 of 173

described as an “inordinate amount” of new supply in the
market. Tr. 1145:14-1146:13. Not only would this excess
capacity allow New T-Mobile to support additional
subscribers at reduced marginal costs, it would improve the
speeds at which current subscribers could use data
services. Defendants argue that this is particularly
important in a world where data-intensive streaming video
now accounts for over 50 percent of the traffic on T-
Mobile’s network. Tr. 1164:22~1165:6. Defendants project
that the Proposed Merger would result in speeds averaging
between 400 to 500 mbps, ocr at least 15 times current
speeds. Tr. 1191:9-18.

Defendants next note that the Proposed Merger would
allow New T-Mobile to operate at reduced cost, projecting
that roughly $26 billion in efficiencies will result from
network cost synergies alone. Def. Ex. 5241; Tr. 248:17-
249:21. They project that the retirement of Sprint’s
network would save $4.2 billion in operating costs per
year. Tr. 249:14-21. In addition to reduced operating costs
and the benefits of combining spectrum on one network, that
New T-Mobile will take over 11,000 of Sprint’s existing
towers would reduce the cost and delay that T-Mobile would
otherwise incur from building new towers for future network

development. Def. EX. 5277; Tr. 1044:17-1046:24, By

61

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 65 of 173

reducing these network costs while combining the standalone
firms’ customers onto one network, New T-Mobile would
achieve economies of scale on par with those of market
leaders AT&T and Verizon. Tr. 1147:23-1149:4. Defendants
also project savings from streamlined advertising, the
closing of 3,000 redundant retail stores, and reducing the
costs of billing and other professional “back office”
services, which combine with the network cost savings for
total net cost savings of $43 billion. Tr. 1043:13-1044:9,
1047:14-1050:9,

Apart from capacity and cost benefits, Defendants

claim that New T-Mobile will provide better coverage than

 

Sprint customers currently receive because T-Mobile’s low-
band spectrum covers a broader range and penetrates through
buildings more effectively than Sprint’s mid-band holdings
can. Tr. 513:3-15. Having a broad range of spectrum would
allow New T-Mobile to dedicate each band of spectrum to its
best use; it could prioritize the use of low-band in areas
that mid-band and mmWave could not reach, while instead
prioritizing the other two bands in areas correspondingly
closer to the cell sites. Tr. 1172:18-1173:7.

Defendants further claim that the Proposed Merger
would accelerate mobile wireless carriers’ provision of 5G

service in the United States. They argue that in fact, the

62
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 66 of 173

mere announcement. of the Proposed Merger has already
procompetitively improved the rollout of 5G = services.
Defendants state that though AT&T and Verizon originally
planned to deploy 5G service primarily on mmWave spectrum,
they have since, in response to the prospect that New T-
Mobile would deploy 5G services across its broader-reaching
low-band and mid-band holdings, broadened the spectrum that
they will use. Tr. 1192:3+1193:8. Because spectrum must
generally be dedicated to either 4G or 5G and carriers must
continue to serve customers without 5G-capable handsets,
acquiring Sprint’s currently underused mid-band assets
would allow New T-Mobile to dedicate spectrum to 5G more
quickly than either standalone firm could. Tr. 1181:4-
1183:3. Apart from the greater spectral efficiency
associated with 5G, Defendants state that faster adoption
of 5G will also catalyze the earlier creation of new
applications and services not currently possible in the

AG/LTE environment. Tr. 1146:14-1147:5.12

 

12 Ray noted that faster nationwide adoption of 5G could catalyze job
growth and innovation in connection with the development cf new
services, and that this would help the United States to maintain its
position as a technological innovator even as other countries such as
China and South Korea seek to establish themselves as leaders in a 5G
world. Tr. 1147:6-22, 1196:2-1197:13. While these considerations likely
go beyond the scope of the nationwide and local RMWTS Markets, they
Might nevertheless bear on whether enicining the Proposed Merger would
be in the public interest more broadly.

63
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 67 of 173

Defendants conclude that New T-Mobile would use these
advantages to decrease consumer prices because doing so
would actually be profitable. Def. Ex. 5241; Tr. 1028:20-
1030:7. As New T-Mobile would have relatively low network
marginal costs and more excess capacity to fill than AT&T
and Verizon, it could rationally lower its prices and
advertise the higher quality of its network to attract
customers away from AT&T and Verizon, thus increasing
competition in the RMWTS Markets. Tr. 1040:13-1041:20.

Other courts have similarly noted that the incentive
to use excess capacity given lower marginal costs, as well
as the reduction of required capital and operational
expenditures, increases the Jikelihood of competition

rather than coordination. See United States v. Archer-

 

Daniels~Midland Co., 781 F. Supp. 1400, 1420, 1423 (5.D.

 

Towa 1991) (noting that the “economic incentive to maintain
full production, combined with [] excess capacity, works
against the likelihood of any collusive price raising

scheme}; United States v. Country Lake Foods, Inc., 754 F.

 

Supp. 669, 674, 680 (D. Minn. 1990) (finding that increases
in capacity would increase competition by enabling the
acquiring company to compete with the market leader at

similar scale); see also FTC v. Butterworth Health Corp.,

 

946 F. Supp. 1285, 1301 (W.D. Mich. 1996) (concluding that

64
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 68 of 173

“the proposed merger would result in significant
efficiencies, in the form of capital expenditure avoidance
and operating efficiencies” that would be passed onto
consumers in light of commitments made by the defendants).

These cases and the record evidence confirm that there
is substantial merit to Defendants’ claims that the
efficiencies arising from the Proposed Merger will lead T-
Mobile to compete more aggressively to the ultimate benefit
of all consumers, and in particular the subscribers of each
of the four major competitors.!3 Sprint customers would
benefit from greater coverage, T-Mobile customers would
benefit from greater speeds and 5G service sooner. And even
AT&T and Verizon customers would benefit insofar as New T-
Mobile continued T-Mobile's past practice of pushing AT&T
and Verizon to adopt pro-consumer offerings.

While Plaintiff States do not deny that generally the
Proposed Merger could generate efficiencies, they respond
that these efficiencies are not cognizable because they are
neither merger-specific nor verifiable. The Court now

considers both grounds pressed by Plaintiff States,

 

13: T-Mobile emphasized at trial that not only is competition likely to
increase because of the claimed efficiencies, but that competition
might decrease without them because T-Mobile could not deliver the same
or better quality of service when it exhausts its current capacity. T-
Mobile would thus need to choose between either providing lower quality
services or raising prices te improve service quality, effectively
ending the Un-carrier strategy. Tr. 1271:9-14, 14228:11-25, 1842:25-
1843:23,

65
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 69 of 173

concluding that these arguments lack sufficient merit to
warrant disregard of Defendants’ claimed efficiencies.

a. Merger Specificity

 

Efficiencies are merger-specific if they “cannot be
achieved by either company alone,” as otherwise those
benefits could be achieved “without the concomitant loss of
a competitor.” Penn State, 838 F.3d at 348 (internal
quotation marks omitted); see also Merger Guidelines § 10
(stating that the DOJ and FTC credit “only those
efficiencies likely to be accomplished with the proposed
merger and unlikely to be accomplished in the absence of
either the proposed merger or another means having
comparable anticompetitive effects”). In this regard, the
DOJ and FTC consider “fojJnly alternatives that are
practical in the business situation faced by the merging
firms” and “do not insist upon a less” restrictive
alternative that is merely theoretical.” Id.

Plaintiff States argue that Defendants’ claimed
efficiencies are not merger specific because Defendants
have alternate means of increasing capacity and coverage,
and because both Sprint and T-Mobile will inevitably
provide 5G services on a nationwide basis. In particular,
Plaintiff States emphasize that Defendants can

alternatively increase capacity by acquiring spectrum

66
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 70 of 173

through auctions and private transactions. Tr. 227:15-18,
229:15-21.

Auctions present multiple issues for T-Mobile and
Sprint. They are infrequent, their timing is uncertain, and
it can take years for a contemplated auction to occur.
There is no guarantee that Sprint or T-Mobile could win a
substantial amount of spectrum at these auctions because
AT&T and Verizon can leverage their higher market
capitalization to dominate the auctions with high bids. Tr.
227:15-228:14. Moreover, the spectrum that the FCC chooses
to auction may not practically address the merging parties’
needs. For example, while Sprint needs low-band spectrum,
there have been no such auctions since 2015 and there are
no future low~-band auctions anticipated at this time. Def.
Ex. 6003; Tr. 513:16-516:2.

Similarly, while the mid-band “C-Band” spectrum that
the FCC will eventually auction might address some of T-
Mobile’s needs, no date for the auction has been set, it
could take years for the spectrum to actually become
available for use after the auction, and T-Mobile would
also need to deploy radios and handsets that can use this
newly available spectrum. Tr. 1219:2-1222:18. The mid-band
CBRS spectrum that the FCC will auction is similarly

impractical to address T~Mobile’s requirements because the

67
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 71 of 173

Department of Defense will always have priority over its
use; as T-Mobile’s rights are necessarily subordinate, its
ability to use such spectrum for RMWTS purposes is
anherently subject to uncertainty. Tr. 1223:8-1225:2.

Private transactions are certainly possible, as T-
Mobile has consistently acquired spectrum through either
this method or auctions in every year since 2013. Tr.
959:24-961:1. But private transactions usually entail small
amounts of spectrum and depend upon counterparties’
willingness to part with their spectrum. Opportunities to
acquire the desired bands of spectrum in any significant
measure are thus infrequent. Tr. 1225:;3-1226:11. While T-
Mobile or Sprint could theoretically spend another decade
negotiating and acquiring the required spectrum bit-by-bit,
doing so would clearly not allow for anywhere near the
efficiencies of the Proposed Merger in anywhere near the
same timeframe.

Finally, even assuming that the standalone firms could
acquire some additional capacity through auctions ofr
private transactions, that capacity would not nearly
approach the capacity that would result from combining the
standalone firms’ broad spectrum assets on one network. The
combination of each firm’s spectrum creates unused capacity

without the need for, and without excluding the possibility

68
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 72 of 173

of, New T-Mobile acquiring additional spectrum in the
future. Tr. 1137:15-1138:18. And because of the
multiplicative effect associated with combining spectrum on
one set of infrastructure, New T-Mobile’s acquisition of
additional spectrum would inherently create more capacity
than if either standalone firm acquired the exact same
amount of spectrum. Tr. 1176:19-1177:19.14 While Plaintiff
States’ claims are not entirely without merit, the
alternatives they cite all present significant practical
difficulties and do not promise nearly the same capacity
benefits that the combination of T-Mobile and Sprint’s
spectrum assets onto one network would achieve.}5

With respect to coverage, Plaintiff States proposed at
various points during trial that gaps in coverage could be
filled by small cells through so-called “densification”

projects. This is an interesting and potentially useful

 

14 The Court recognizes that this factor cannot be dispositive, as a
merger to monopoly would clearly contravene Section 7 even though
hesting the entire range of mobile wireless spectrum on one network
would yield the greatest increase in capacity. The difference here is
that the significant capacity benefits enabled by the merger can and
likely will galvanize competition with AT&T and Verizon. That DISH may
combine Sprint’s remaining cell sites with its own to bring an even
greater amount of currently unused spectrum into the market makes clear
that the rationale pressed by Defendants is not merely advocacy for
consolidation in general. Tr. 1175:24-1176:15.

13 The FCC, which auctions spectrum and approves spectrum license
transfers, reached a substantially similar conclusion. While the FCC
observed that it is unlikely that the standalone companies would not
acguire any spectrum within the next six years, it agreed that the
spectrum acquired would not yield a sufficiently comparable benefit
over a sufficiently rapid timeframe. Def. Ex. 5385 9% 254-55.

69
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 73 of 173

solution in more limited contexts, but its benefits are not
comparable to those possible under the Proposed Merger. As
Ray noted at trial, such small cells would need to be
deployed by the millions to match the network coverage that
would result from the Proposed Merger. As deployment costs
for small cells could thus run well into the billions,
densification is simply not a practical alternative at the
nationwide scale suggested by Plaintiff States. Tr.
1217:19-1218:12.

Plaintiff States are correct that both Sprint and T-
Mobile will provide 5G service without the Proposed Merger.
But they fail to adequately acknowledge that the standalone
firms’ 5G networks will be materially more limited in their
scope and require a longer timeframe to establish. Legere
testified that while T-Mobile will deploy 5G across its
low-band spectrum, that could not compare to the ability to
provide 5G service to more consumers nationwide at faster
speeds across the mid-band spectrum as well. Tr. 930:23-
931:14. Sprint’s deployment of 5G has been limited to
discrete and distant markets, and its prospects for
deploying 5G more broadly are uncertain given mid-band
spectrum’s Limited reach and Sprint’s financial challenges,
discussed further below in Section I1.B.2. And though

Plaintiff States make much of the possibility that a

70
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 74 of 173

technology called Dynamic Spectrum Sharing (“D838”) can
allow spectrum to be used for either 4G or 5G, the evidence
at trial reflected that the technology is still
experimental, will not be deployed for at least a year, and
currently results in a 20 to 30 percent loss of usable
spectrum wherever it is deployed. Tr. 1216:5-1217:18.
Considering the significant uncertainty surrounding this
technology, the Court is not persuaded that it promises
nearly the same efficiencies as the Proposed Merger.
Finally, Plaintiff States argue that rather than
merging with each other, T-Mobile or Sprint could realize
similar efficiencies through a merger with DISH. Tr. 226:9-
227:14. However, this argument seems speculative because
both companies have previously attempted to negotiate with
DISH and failed. The Court simply cannot presume that DISH
would inevitably agree to a merger with T-Mobile or Sprint,
particularly considering the record evidence that DISH
plans to enter the RMWTS Market with a materially different
5G network and its own competitive strategy, as detailed
further below in Section II.B.3. See also Tr, 1225:13-13.
In sum, it may be that Defendants are not entirely
incapable of improving their networks and services through
means other the Proposed Merger. But none of those

alternatives appear reasonably practical, especially in the

F1
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 75 of 173

short term, and neither company as a standalone can achieve
the level of efficiencies promised by the Proposed Merger.
Tr. 225:11-22. Accordingly, the Court concludes’ that
Defendants’ claimed efficiencies satisfy the merger-
specific test.

b. Verifiability

Courts consider efficiencies verifiable if they are
not speculative and “shown in what economists label ‘real’
terms.” Penn State, 838 F.3d at 348-49 (quoting Univ.
Health, 938 F.2d at 1223). The bOd and FTC similarly state
that “fe]fficiency claims will not be considered if they
are vague, speculative, or otherwise cannot be verified by
reasonable means. Projections of efficiencies may be viewed
with skepticism, particularly when generated outside of the
usual business planning process. By contrast, efficiency
claims substantiated by analogous past experience are those
most likely to be credited.” Merger Guidelines § 10. The
Merger Guidelines also note that “efficiencies resulting
from shifting production among facilities formerly owned
separately, which enable the merging firms to reduce the
incremental cost of production, are more Jjikely to be
susceptible to verification and are less likely to resuit

from anticompetitive reductions in output.” Id.

72
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 76 of 173

Most of Plaintiff States’ criticisms regarding the
verifiability of Defendants’ claimed efficiencies center on
the “Montana Model,” which Defendants prepared to quantify
the benefits of increased capacity for the purposes of this
action. The Montana Model is an adaptation of a Network
Engineering Model (“NEM”) that T-Mobile uses in its
ordinary course of business to predict which of its cell
sites will become “congested,” or reach a threshold
capacity at which T-Mobile deems its customers would not
receive the quality of service they expect. This
“congestion threshold” is defined in terms of speed, as the
NEM forecasts the speeds that consumers would require for
their anticipated future uses. Tr. 1437:20-1438:23. T-
Mobile typically uses the NEM to plan solutions aimed at
avoiding congestion, such as the deployment of small cells
or the creation of new macro cell towers. Def. Ex. 5400;
Tr. 1457:25-1459:16. The NEM is updated every year and
forecasts network traffic over a five-year period,
predicting consumer demand by incorporating information
from T-Mobile’s marketing teams and studies on likely
future consumer applications and data demands. Tr. 1432:20-
1433:24, 1438:24-1439:2, 1441:6-22, 1442:9-1443:3. T-Mobile
employees expressed satisfaction with the NEM at trial,

noting that it predicts capacity needs at over 99 percent

73
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 77 of 173

accuracy in the ordinary course of business. Tr. 1161;11-
22.

T-Mobile's Vice President of Network Technology, Ankur
Kapoor (“Kapoor”), oversaw the creation of the Montana
Model by adapting the NEM (which he regularly oversees) to
account for both the advent of 5G and Sprint’s future
standalone performance. Tr. 1434:9-17. The adaptation for
5G required updating likely consumer uses to include 4K
video streaming and AR and VR applications. Tr. 1471:22-
1472:i11. The 5G adaptation also required a methodological
change to calculate 5G speeds, as there was no actual data
on 5G speeds at the time; Kapoor prepared this measure by
using the most advanced LTE handset technology and cell
site capabilities to project speeds and then factoring in
the predicted spectral efficiency gains from 5G. Tr.
1482:4-1483:20. The model also required that 4G sectors be
upgraded to 5G if customers with 5G-capable handsets were
present and experienced speeds lower than those normally

-

provided in a 5G sector, because “leakage,” or customers’
transitioning from a higher quality sector to a lower
quality sector, is actually the highest driver of T-Mobile
customers’ churn. Tr. 1474:5-1478:7. Kapoor then adapted

the NEM to model Sprint’s future congestion by meeting with

his counterparts at Sprint and incorporating the

74
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 78 of 173

assumptions that then controlled under Sprint’s April 2018
plan of record. Tr. 1479:19-1480:13. Defendants’ economic
expert, Katz, then quantified the value of the resulting
efficiencies by measuring the marginal costs required to
solve network congestion and comparing New T-Mobile’s
marginal costs with those for standalone T-Mobile and
Sprint. Tr. 1867:4-1869:3. Katz also quantified the value
of increased speeds by extrapolating from a 2012 study
regarding the fixed in-home broadband services market,
which he considered sufficiently analogous based on the
increasing convergence between the mobile wireless (also
called mobile broadband} and fixed in-home broadband
markets. Tr. 1881:3-1885:19. Based on these assumptions,
Katz calculated that New T-Mobile’s network marginal costs
would be 1/10 of standalone T-Mobile’s, and the value of
its increased speeds would be over $15 per month per
subscriber. Tr. 1885:20-1886:7.

Plaintiff States claim that Defendants’ claimed
efficiencies are unverifiable because the Montana Model was
prepared for the purposes of litigation rather than in the
ordinary course of business. They note as an example that
the Montana Model predicts Sprint’s future congestion even
though Sprint does not do any similar modeling in the

ordinary course of its business, and even though Sprint

75
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 79 of 173

would not actually follow the April 2018 plan of record
used to supply the Montana Model’s inputs if the Proposed
Merger did not occur. Tr. 500:16-501:5. Plaintiff States
add that the NEM is updated every year, whereas the Montana
Model has not been updated since its completion in roughly
September of 2018. Tr. 1523:7-1525:9, 1527:11-23. They
finally cite a letter from T-Mobile’s counsel stating that
“any model created in the ordinary course would not have
attempted to model as far into the future” as the Montana
Model does. Pl. Ex. 1319 at 25.

The Court is not persuaded that these criticisms
render the Montana Model so unreliable that it should not
be credited to any degree. Although T-Mobile’s NEM had not
yet been adapted to account for 5G and naturally would not
normally account for Sprint, it is unsurprising that
Defendants would want to account for these salient factors
when trying to demonstrate the extent of their claimed
efficiencies in this action. Kapoor testified that the
Montana Model follows the same core logic as the NEM, which
suggests that though the Montana Model was initially
created for litigation, it was nevertheless closely based
on a model that has proven highly successful in the
ordinary course of business. Tr. 1471:4-14. That T-Mobile

now uses the Montana Model in the ordinary course of its

76
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 80 of 173

business also confirms that it essentially tracks the logic
of the undisputedly reliable NEM. Tr. 1435:1-¢6. The Montana
Model used the inputs regarding Sprint that were available
at the time of its creation, and it would be unreasonable
to require constant updates every time Sprint considers a
change of strategy. Katz testified that he and his team of
economists did not change the Montana Model, further
indicating that it hewed as closely to ordinary business
principles as could be reasonably expected under the
circumstances. Tr. 1870:25-1871:18. Finally, Kapoor noted
that given the NEM’s overall accuracy, its annual updating
process does not result in significantly different
predictions in practice. Tr. 1524:6-12, 1526:23-1527:10.
Plaintiff States’ criticisms are relevant and noted, but
that does not mean that the Montana Model is without value.
Plaintiffs next claim that the Montana Model is
unreliable because it artificially restricts the standalone
firms’ ability to acquire spectrum or adopt new technology
like DSS. Tr. 2191:2-2192:13. They provided an example of a
“sensitivity analysis” in which they changed the inputs of
the Montana Model to see how significantly its output would
change. By altering the model’s inputs to give the
standalone firms 30 MHz of spectrum and/or new technologies

including DSS, the sensitivity analysis suggested that the

V7
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 81 of 173

difference in future network marginal costs between New T-
Mobile and the standalone firms could dramatically decrease
from as high as $6.21 to as low as 40 cents. Tr. 2192:14-
2194:3; 2196:21-2198:16. While this methodological
limitation does decrease the probative value of the Montana
Model in absolute terms, the decrease is again not great
enough to render the model altogether untrustworthy. As
noted above, these spectrum acquisition and technological
alternatives do not appear to be practicable business
solutions for the standalone firms given their costs and
the uncertainty surrounding them. As Plaintiff States’
economic expert Fiona Scott-Morton (“Scott—-Morton”})
testified at trial, acquiring 30 MHz of spectrum can cost
up to $10 billion, which a company like Sprint could not
readily afford. Tr. 2242:16~24. Although it is certainly
possible that the standalone firms would acquire some new
spectrum and deploy some new technologies, the Court is not
persuaded that the actual decrease in the value of
efficiencies would be so dramatic.

Scott-Morton also questioned the degree to which Katz
extrapolated from the 2012 article that he used as the
basis for his speed valuations. In particular, she stated
that Katz assigned value to speeds that are far higher than

customers can practically use at present; AK video

78
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 82 of 173

streaming requires 25 mbps, but Katz’s model already
predicts that standalone T-Mobile and Sprint will be able
to maintain average speeds of 127 mbps and 210 mbps
respectively by 2021. Tr. 2206:8-2207:17, 2210:10-2211:15.15
New T-Mobile is projected to offer even higher speeds of
380 mbps in 2021 and 660 mbps in 2024. 2211:16-23. Scott-
Morton stated that because these speeds are far beyond the
levels that consumers now require, and because the value of

speed to consumers diminishes the more that speeds exceed

 

the level that consumers can practically use, there is no
reliable way to determine how consumers would value speeds

higher than roughly 250 mbps. Tr. 2212:4-2213:17.

 

This argument is too limiting. The same may have been
Said about airplane speeds and pilotless flying machines in
1920. It unduly discounts the rate at which technological
innovation, new products, and consumer applications develop
to take advantage of enhanced capabilities, and the extent
to which this merger might specifically help accelerate
that process. In the past ten years alone, the types and

range of RMWTS uses have developed in a remarkable variety

 

16 Additionally, Plaintiffs challenged the validity of the 4K streaming
video use case, noting that few phones can support 4K resolution at
this time. Tr. 1538:9-1542:1. The Court doubts that this use case is
unrealistic, though, given the rapid rate at which mobile handsets may
be updated to enable such uses. Current technological limitations
should not bar consideration of reasonably likely future applications.

79
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 83 of 173

of ways. Even if speeds above 250 mbps seem entirely
luxurious at present, it is not inconceivable that in
relatively short order innovators will develop or improve
applications that can make use of these high speeds. Though
this proposition is necessarily predictive and can
reasonably be challenged, the Court does not agree that
what necessarily follows is to wholly disregard efforts at
valuing such potential future benefits.!’

As the Merger Guidelines explicitly note, efficiencies
are generally more susceptible to verification where they
result from combining separate facilities and thus reducing
the incremental cost of production. No party in this action
has disputed that combining Sprint and T-Mobile’s network
facilities will result in reduced network marginal costs
and a large increase in capacity, which in the RMWTS Market
effectively equates to supply or output. None of Plaintiff
States’ arguments challenge this basic reality. Their
arguments instead go primarily to the weight that the Court

accords to the model’s output, rather than barring

 

1? Plaintiff States also levelled the additional speed-related criticism
that T-Mobile’s 5G congestion threshold is too high and consequently
overestimates future congestion. The Court is not so persuaded, Trial
testimony reflected that the 5G threshold is already lower than the
industry-estimated speeds required to stream 4K video, which Defendants
treated as the most likely use of 5G services at present. Tr. 1450:13-
1454:6. Moreover, bearing in mind that congestion is one of the primary
drivers of churn, the Court declines to conclude that the 5G congestion
threshold has been set too high for the Montana Model to be unreliable
on that count. Def. Ex. 5078; Tr. 1455:25-1457:12.

80
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 84 of 173

altogether any recognition of the model's results. As a
practical matter, the model almost certainly cannot exactly
quantify the extent to which each specific aspect of the
Proposed Merger would benefit consumers, even if it is 99
percent accurate.

As the Supreme Court noted almost sixty years ago, the
predictive exercises demanded by Section 7 are not
“susceptible of a ready and precise answer in most cases.”

Phila. Nat’1l Bank, 374 U.S. at 362. To expect otherwise in

 

the dynamic and rapidly changing RMWTS Market is to invite
almost certain disappointment. Section 7? calls for “[a]
predictive judgment, necessarily probabilistic and

judgmental rather than demonstrable.” Hospital Corp. of Am.

 

ve. FTC, 807 F.2d 1381, 1385 (7th Cir. 1986); see also

United States v. H&R Block, Inc., 833 F. Supp. 2d 36, 88

 

(D.D.C. 2011) (noting that modeling, while “an imprecise
tool,” may nonetheless have probative value where its
results “tend to confirm the Court’s conclusions based upon
the documents, testimony, and other evidence” in the
record). Accordingly, the Court concludes that the Montana
Model is sufficiently reliable to indicate that Defendants’
claimed efficiencies will be substantial, even if not quite

as large as the model’s precise prediction.

81
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 85 of 173

Of course, the Court need not, and does not, rest its
conclusion of verifiability on the Montana Model alone.
Indeed, despite the considerable trial time dedicated to
the trustworthiness of the Montana Model, the Court is not
persuaded that the medel’s results are particularly
integral to a finding of verifiability or lack of it. As
noted above, the Merger Guidelines state that efficiency

claims may be verifiable if substantiated by analogous past

 

 

experience. See Merger Guidelines § 10. Defendants’ claimed
efficiencies are verifiable in significant part because of
T-Mobile’s successful acquisition of MetroPCS in 2013. T-
Mobile actually underpredicted the efficiencies that would
result from the. MetroPCS merger: the merger resulted in

network synergies of 6$9+10 billion rather than the $6-7

 

billion predicted. Those economies were realized in two
years rather than the three predicted. Moreover, Metro’s
customers have more than doubled since the merger, and
Metro’s unlimited plans have decreased in price from $60 to
$50. Def. Ex. 5010; Tr. 1062:17-1065:18, 1200:15-1203:17,
1502:24-1503:22.

As multiple witnesses noted at trial, the integration
of Sprint and T-Mobile would be very similar to the
integration of T-Mobile and MetroPCS and could follow the

same basic organizational structure and strategy. Tr.

82
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 86 of 173

1062:1-16. Although the Proposed Merger would take place on
a larger geographic scale, T-Mobile witnesses noted that
integration might actually be easier in the sense that over
80 percent of Sprint customers already use handsets
compatible with T-Mobile’s network, whereas T-Mobile had to
provide MetroPCS customers with new handsets due to
differences in voice technology protocols at the time of
the MetroPCS merger. Tr. 1204:5-1206:20. Considering T-
Mobile has already overdelivered on its projected
efficiencies in an analogous past merger, the Court is
persuaded that the Proposed Merger’s efficiencies are
ultimately verifiable rather than speculative.

In sum, the Court concludes that Defendants’ proposed
efficiencies are cognizable and increase the likelihood
that the Proposed Merger would enhance competition in the
relevant markets to the benefit of all consumers. However,
mindful of the uncertainty in the state of the law
regarding efficiencies and Plaintiff States’ pertinent
criticisms, the Court stresses “that the Proposed Merger
efficiencies it has recognized constitute just one of many
factors that it considers and do not alone possess

dispositive weight in this inquiry.

83
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 87 of 173

2. Sprint’s Status as a Weakened Competitor

 

Another consideration that weakens the strength of
Plaintiff States’ prima facie case is Sprint’s decreasing
competitive relevance, which owes to demonstrably poor
network quality and numerous financial constraints.
Evidence that a merging party is a “weakened competitor”
that cannot compete effectively in the future may serve to
rebut a presumption that the merger would have

anticompetitive effects. See Gen. Dynamics, 415 U.S. at

 

508; Waste Mgmt., 743 F.2d at 982 (noting that “a
substantial existing market share is insufficient to void a
merger where that share is misleading as to actual future
competitive effect”); Baker Hughes, 998 F.2d at 985
(listing cases in which evidence of a merging party’s
weakness rebutted prima facie case}.

Courts have identified a variety of conditions that
may render statistical market share evidence misleading,
including a firm’s lack of resources required to compete
long-term, financial difficulties that constrain the firm
from improving its competitive position, and poor brand

image and sales performance. See, e.g., Gen. Dynamics, 415

 

U.S. at 501-04 (noting that while coal company had been and
remained “‘highly profitable’ and efficient,” its lack of

and inability to acquire scarce uncommitted coal reserves

84
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 88 of 173

limited its future ability to compete); FTC v. Nat’l Tea

 

Co., 603 F.2d 694, 699-700 (8th Cir. 1979) (describing
company that had “an extremely poor image among consumers”
and “lost substantial amounts of money” for five straight
years, despite attempts to revitalize through structural
and operational changes and new, low-priced promotional

offers); United States v. Int’l Harvester Co., 564 F.2d

 

769, 774-76 (7th Cir. 1977) (discussing “precarious”
financial situation of company that struggled to secure
financing and had insufficient cash or other assets to

balance its liabilities); FITC v. Arch Coal, Inc., 329 F.

 

Supp. 2d 109, 155-57 (D.D.C. 2004) (stating that coal
company with currently viable mines would become “less and
less of an active competitor” where financing difficulties
prevented it from securing Long-term coal resources).

Some lower courts have stated that “weakened
competitor” evidence is among the weakest grounds’ for
rebuttal and thus require that the defendant show the
acquired firm’s weakness “cannot be resolved by = any
competitive means [and] would cause that firm’s market
share to reduce to a level that would undermine the

government’s prima facie case.” See, e.g., ProMedica Health

 

Sys., Inc. v. FTC, 749 F.3d 559, 572 (6th Cir. 2014).

 

Accordingly, in this body of case law, courts credit this

85

 

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 89 of 173

defense only in rare cases. See id.; Univ. Health, 938 F.2d

 

at 1221.

Assuming that the weakened competitor defense is
applicable only in narrow oilrcumstances, the Court
concludes that the Proposed Merger nonetheless presents a
rare case. The mobile wireless network is the foundation of
mobile wireless telecommunications services, and Sprint’s
network and product offerings have been distinguished for
years for poor operational quality and negative customer
perception. As described below, Sprint’s financial
difficulties hamper its ability to invest in its network,
which in turn prolongs its poor network quality and hurts
its ability to generate the revenues necessary to improve
its financial condition. The Court addresses Sprint’s
network quality and financial difficulties in turn, with
some inevitable overlap due to both factors’ interactive
impact on Sprint’s competitive condition. Finally, the
Court considers whether competitive means other than the
Proposed Merger could reasonably resolve these
interconnecting difficulties, ultimately concluding that
they could not.

a. Sprint’s Network Quality and Customer Perception

 

For roughly the past 15 years, Sprint has made

multiple ill-advised technological and business decisions

86
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 90 of 173

which resulted in a chronically underdeveloped network that
is inconvenient for consumers to use. For example, Sprint’s
choice to use a technology standard called CDMA instead of
the GSM standard widely adopted by the rest of the industry
meant that many consumers would have to change their mobile
handsets if they switched to Sprint’s network, and, because
of this decision, Sprint’s customers remain among the
exceptions who cannot use voice and data services
simultaneously. Sprint also did not realize anticipated
technological and financial benefits from its merger with
market competitor Nextel, which further set back its
attempts to build a strong network. Tr. 57:15-21, 1278:4-
20, 1380:4-11. Poor technological decisions such as these
were exacerbated by a historical trend of low capital
expenditures on Sprint’s network. Tr. 511:8-19.

The effects of Sprint’s low network investments and
poor financial position have expanded over time, making
meaningful network investment seem a less and less viable
prospect. Thus, when Claure joined Sprint as CEO in 2014
and observed that the company had $33 billion in debt and
over $5 billion of yearly cash flow losses, he determined
that Sprint could not afford the $25 to $30 billion
required for Sprint to reach parity with its competitors on

a traditional network basis. Tr. 1280:23-1281:16. These

87
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 91 of 173

difficulties led Claure to propose a less-expensive, non-
traditional plan to increase Sprint’s network coverage at
minimal cost by deploying numerous small cells hung on
utility poles and low-rent alternatives to cell towers
called monopoles. Tr. 1281:17-1283:15. This plan failed
massively; Sprint installed only 2,000 of its projected
75,000 small cells and only one of its projected 35,000
monopoles, which was also removed in short order. Tr.
1283:15-1284:22, 1292:22-1293:1.

Sprint’s failure in this project hurt the company
doubly because Sprint neglected traditional network
investment in the interim, expending only $1.3 billion
during a period when its major competitors each expended at
least $6 billion on their respective networks. Tr. 1284:23-
1285:11. Sprint’s underinvestment and dearth of low-band
spectrum have ultimately resulted in poor network coverage
and decreased quality of service, even in areas that Sprint
covers through roaming agreements with its competitors. Tr.
510:18-511:7, 511:20-512:22.

Sprint’s poor network quality has drastically affected
its consumer perception. Sprint’s Net Promoter Score
(“NPS”), which measures the likelihood that a consumer
would recommend using a RMWTS carrier's network, is less

than a third of Verizon’s and similarly far behind the NPS

88
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 92 of 173

for the other two MNOs. Tr. 107:10-108:3. This in turn
contributes to Sprint’s churn, which is approximately twice
as high as that for each of the other three MNOs. Tr. 93:6-
94:4. According to the testimony at trial, this churn rate
translates to sprint losing roughly six million customers
per year, which is highly concerning considering that
Sprint’s network supports roughly 40 million customers at
present. Tr. 1383:22-1384:5.

Poor consumer perception of Sprint’s network has even
hurt Sprint employees’ perceptions of the company, causing
Sprint to lose sales employees. Tr. 1295:10-24. The net
effect of this negative perception is that Sprint struggles
to generate revenues, which hinders its ability to improve
its network while also meeting its numerous preexisting
financial obligations.

As Plaintiff States emphasized at trial, Sprint made
several attempts to improve its network perception and
demonstrate that it could be a disruptive competitor in the
RMWTS Market. For instance, Sprint made several aggressive
offers between 2015 to 2017: it began offering low-priced
unlimited data plans, and it also advertised that customers
who switched to Sprint would have to pay only half of the
prices they paid to their previous carriers. Tr. 23:10-

28:12, 33:16-34:1. While these aggressive offerings

89
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 93 of 173

certainly pressured Sprint’s competitors and benefited
consumers, their effectiveness was limited in both duration
and quality. Sprint’s low-priced unlimited plans came at
the cost of reducing the speeds at which customers could
stream video, audic, and games. Tr. 34:7-18. Moreover,
Sprint’s half-off offer was designed to increase in price
after one or two years, and many customers initially
attracted by the offer switched carriers shortly after
realizing they would ultimately have to pay higher prices
for a lower-quality network. Tr. 27:10-16, 54:5-7, 92:3-7,
1285:12-1287:19, 1397:4-18.

To be sure, Sprint’s offers deserve some consideration
for their pro-consumer posture. But in retrospect, they
reflect a desperate and ultimately unsuccessful effort to
stay relevant rather than a sustainable long-term business
Strategy. Sprint’s projections that it could return to
competitive relevance by leading in the rollout of 5G are
also proving to have been overly optimistic: Sprint’s lack
of low-band spectrum limits the geographic reach of its 5G
network, its financial troubles make it difficult to
acquire 5G handsets, and consumers have not joined the
Sprint network in anywhere near the numbers expected (and
on the contrary, Sprint’s churn remains comparatively

high). Tr. 84:22-85:25, 474:16-475:8. Indeed, Sprint’s own

90
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 94 of 173

internal documents reflect the belief that without the
Proposed Merger, Sprint’s “lack of deployment in 51 markets
will lead to Sprint losing the 5G nationwide race” and that
“in the long run, Sprint 5G offerings will not be on par
with competition in the 51 de-prioritized markets.” Pl. Ex.
733 at 2; Tr. 522:20-523:23.

b. Sprint’s Financial Difficulties

 

Improving and maintaining network quality in the long
run inevitably requires large amounts of investment and
ongoing operational expenses. Sprint's financial situation,
however, remains poor and hamstrings any meaningful
investment efforts. For example, Sprint’s most effective
way of reducing its financial difficulties to date has been
through cost cutting efforts; unfortunately, these efforts
required the layoffs of many network engineers and resulted
in increased customer complaints regarding network quality.
Tr. 1280:10~-22,

Sprint’s significant underperformance with respect to
its April 2018 five-year plan of record further
demonstrates that the company cannot afford to adequately
invest in its network and meet its ambitious targets to
remain competitive in the future. Tr. 464:2-13, 1404:1-25.
One brief example of this point is Sprint’s deployment of

only 14,000 of its projected 24,000 small cells and only

91
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 95 of 173

200,000 of its projected 776,517 coverage-enhancing “Magic
Boxes.” Tr, 521:3-522:12.

Raising even greater concern than these device
numbers, though, is that Sprint’s projections of its future
profitability are widely viewed as unrealistic and
unattainable. Plaintiff States’ accounting expert Saul
Solomon (“Sclomon”} neted that Sprint’s revenues have
historically grown at a rate of approximately one percent
per year, but Sprint’s plan of record requires that Sprint
grow revenues at five times that rate over the next four
years. Tr. 2049:24-2050:12. And while Sprint’s April 2018
plan of record projects that Sprint’s free cash flows would
grow from a loss of $373 million in 2020 to a gain of over
$4.5 billion by 2023, the consensus view of industry
analysts by May 2019 was that Sprint would continue to have
negative cash flows in every year through 2023 and fall
short of its total projected free cash flows by $12
billion; even the most optimistic analyst reports projected
a shortfall of $6 billion on this metric. Def. Ex. 8171 at
2; Tr. 2046:2-2047:6,

Sprint’s expected performance on another accounting
metric, adjusted earnings before interest, taxes,
depreciation, and amortization (“EBITDA”), is similarly

dismal, with the industry consensus projecting that Sprint

92
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 96 of 173

will underperform its expectations by at least $1.5 billion
in each year until 2023 and by over $4 billion in 2023.
Def. Ex. 8171 at 1; Tr. 2044:23-2045:17. Putting aside that
Sprint is already failing to execute on its plans, the
industry’s manifest lack of faith in Sprint’s ability to
meet its goals is extensive.

Sprint also has limited ability to secure further debt
financing to fund network investments. It is already $37
billion in debt, and its credit rating is generally non-
investment grade. Tr. 2063:12-20. Moody’s has apparently
noted that it would consider downgrading Sprint’s credit
rating if it took on additional debt, which would in turn
increase Sprint’s interest expenses and other debt
servicing costs. Tr. 2066:17-2067:4. This prospect is
particularly troubling because Sprint already typically
spends between $2.1 to $2.5 billion in interest expenses
per year. Tr. 2067:5-7. And as Sprint cannot spend all of
the $4 billion in cash that it has on hand because of
liquidity requirements, Sprint has very few options to

develop its network. Tr. 2065:11-2066:6.18

 

18 Plaintiff States have noted that Sprint has $2.6 billion in existing
credit facilities and $8.3 billion in existing or expanded spectrum-
backed facilities. Tr. 2031:7-20, Even if true, it is highly doubtful
that all of this capital could be directed to network investment alone
given the other parts of Sprint's business and its pre-existing
financial obligations. While relevant, the Court concludes that on

93
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 97 of 173

That Sprint finally achieved profitability in fiscal
year 2017, after eleven straight years of losses, is little
comfort when balanced against Sprint’s heavy debt and
financing restrictions. Tr. 1332:14-23. If Sprint’s ability
to briefly achieve profitability deserves some recognition,
the company is at best struggling to even tread water while
its competitors continue to grow the revenues that will
allow them to keep pace in the race to next generation
wireless networks. Tr. 1385:1-18.!° As the costly shift to
5G approaches, Sprint’s limited financial success seems too
little, too late.

om Other Competitive Means Available to Sprint

 

Finally, Plaintiff States argue that Sprint’s issues
could be solved through competitive means other than the
Proposed Merger. As an initial matter, they note that
Sprint has started investing comparatively more in its

network and that network perception usually lags behind

 

balance these facilities do little to offset Sprint’s bleak financial
prospects.

19 Byven assuming that Sprint’s financial results and market share have
been relatively stable in recent years, as Solomon claimed, the Court
sees small comfort in that fact. See Gen. Dynamics, 415 U.S. at 503
{deeming a company that “had been and remained [] “highly profitable’”
a weakened competitor). The weight of the evidence described in the
rest of this section indicates that such a stable market share would be
misleading as to Sprint's future competitive position. See Waste Mgmt.,
743 F.2d at 982, Without quantifying exactly how much Sprint’s market
share will drop in the future, the Court concludes that such loss would
very likely be great enough to undermine the value of Plaintiff States’
statistics.

94
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 98 of 173

actual network performance by up to two years. Pl. Ex. 437;
Tr. 441:7-443:9, 445:16-446:9, Plaintiff States add that
Sprint is making technological changes that have resulted
in improved speeds, suggesting that its network perception
may improve within the next two years and possibly spur a
reversal of fortune. Pl. Ex. 437; Tr. 456:20-457:4, 467:19-
469:10.

The Court cannot place much confidence in these
suggestions. Sprint’s network perception has remained low
for the past three years and only continues to worsen, even
after Sprint began to increase its network investments and
aggressively compete to attract customers. Pl, Ex. 1202;
Tr. 509:5-510:9. The evidence at trial also casts doubt on
the notion that Sprint is adequately investing in its
network now, such that consumer perceptions might soon
justifiably improve. Sprint’s actual network investments
were only $1.95 billion in 2017 and $3.319 billion in 2018,
and the company underspent its plan of record’s projected
$6.416 billion in network investments for 2019 by roughly
$1.5 billion. Tr. 2055:8-2056:14. In short, Sprint’s
network investments still fall far short of the levels

needed to match Sprint’s competitors. ?°

 

26 This underperformance on capital expenditures is doubly worrisome
because Sprint's Vice President for Radio Access Network Engineering
and Development, Jay Bluhm, testified that Sprint’s recurring

95
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 99 of 173

The other competitive means of improvement highlighted
by Plaintiff States appear insufficient for Sprint to catch
up or keep up with the other MNOs. For example, the notion
that Sprint can acquire enough Jlow-band spectrum to
ameliorate its poor coverage seems speculative. Sprint did
not participate in the last FCC auction of low-band
spectrum because it determined that it could not afford the
billions of dollars required to purchase the spectrum and
then upgrade its network to enable the spectrum'’s use. Tr.
516:3-18. Even if Sprint could afford to participate in an
auction today, the FCC has not indicated when it will be
auctioning low-band spectrum again. And while Sprint has
valuable mid-band holdings that it can use for its 56
strategy, Sprint’s credit issues limit the company’s
ability to borrow the money needed to fully deploy that
spectrum. Tr. 1300:13-1301:6. Sprint’s efforts to fill
coverage gaps through densification partnerships with cable
MVNOs like Altice similarly seem unlikely to
comprehensively address Sprint’s coverage issues because
they depend on both the availability of cable MVNQs’
largely regional infrastructure and their willingness to

partner with Sprint. Tr. 562:22-564:25. Such inclination

 

operational expenditures pose an even greater problem from a financial
perspective, Tr. 458:8-11.

96
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 100 of 173

cannot be taken for granted, as evidenced at trial by

Comeast’s assessment that Sprint’s “lack of a balanced

spectrum position [] coupled with declining cash due to the

loss of [subscribers] and an expensive, inefficient network

weakened by years of underinvestment and poor planning has

had significant negative impacts to the company’s ability

to return to competitiveness.” Def. Ex. 7246; Tr. 838:6-

841:3.

Plaintiff States also raise the prospect that Sprint

could improve its position by merging with competitors

other than T-Mobile, such as DISH or the cable MVNOs. As an

initial matter, the notion is highly speculative.

Moreover, it is not entirely clear to the Court that a

different merger, especially one not grounded on any real

or practical support, would really qualify as one of the

alternative means contemplated by courts when assessing a

weakened competitor claim. Even assuming that the Court

could weigh such a transaction in its analysis, Sprint’s

efforts to this point indicate that neither the cable MVNOs

nor DISH seriously considered such a prospect. Comcast and

Charter apparently asserted that they would not consider a

merger unless Sprint first improved its network to a level

that rivals Verizon's, which essentially rules out

contention that a merger with those companies is

97
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 101 of 173

realistic solution to Sprint’s network problems.

1301:15-1306:3. And as noted above in Section I[1I.B.1 and

below in Section II.B.3, DISH did not express significant

interest in a merger with Sprint and may instead prefer to

enter the market on its own terms (especially if it could

do so given the generous remedies arranged by the DOJ).

Indeed, Sprint’s mid-band holdings may be of significantly

less interest to DISH than T-Mobile because DISH already

has vast unused spectrum holdings that it can use without

combining with a company as heavily indebted as Sprint.

1306:4-1307:7.

Plaintiff States have also suggested that the roaming

agreement between Sprint and T-Mobile could function as the

sort of break fee that helped T-Mobile to remedy

competitive struggles beginning in 2012. But this roaming

agreement does not approach the value of the cash

spectrum that T-Mobile received in addition to its roaming

agreement with AT&T, and Sprint must pay T-Mobile

escalating price each year that the roaming agreement

applies even though Sprint subscribers would continue to

have lower network priority than T-Mobile or Metro

customers. Tr. 1307:22-1308:18.

Numerous other considerations indicate that Sprint

cannot realistically improve in the same fashion that T-

98
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 102 of 173

Mobile did in 2012; for example, T-Mobile benefitted from
obtaining the right to sell the iPhone at the time of the
break fee and also acquired low~band spectrum from Verizon
as part of a forced divestiture, whereas Sprint already has
the right to sell iPhones and no clear path to obtaining
low-band spectrum. Tr. 916:4-917:4. The value of Sprint's
roaming agreement and its potential to accelerate a
competitive turnaround clearly do not approach the levels
provided by T-Mobile's earlier break fee.

Finally, Plaintiff States suggest that Softbank,
Sprint’s controlling shareholder, might pay off Sprint's
hefty financial obligations, citing an email from Softbank
Chief Executive Officer Masayoshi Son to that effect. Pl.
Ex. 469; Tr. 1318:15-1319:12. However, bank covenants limit
how much Softbank can lend to Sprint, and Softbank may
struggle to justify to its shareholders what is essentially
a bail-out of Sprint, ultimately rendering this possibility
speculative. Tr. 1309:14-1310:3. Softbank's interest-
bearing debt is also roughly three times as large as its
cash and cash equivalents, further drawing into question
how readily it could pay off Sprint’s debts as well. Pl.
Ex. 1274 at 84-85; Tr. 1360:2-1361:9. Unlike T-Mobile,
which convinced DT to invest in its network after

instituting an innovative and successful business strategy

99
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 103 of 173

and receiving significant cash and spectrum from AT&T and

Verizon, Sprint does not appear to have much that would

inspire similar confidence among Softbank shareholders

beyond its mid-band holdings. As Sprint’s CFO Combes

concluded after considering these options and more, none

appear to offer the viable path forward presented by the

Proposed Merger. Def. Ex. 6028; Tr. 1372:19-1375:4.

The Court is thus substantially persuaded that Sprint

does not have a sustainable long-term competitive strategy

and will in fact cease to be a truly national MNO.

532:12-533:2 (testimony of Jay Bluhm concluding that Sprint

could not continue to be viable in its current form beyond

two years); 1310:10-24, 1312:18-1313:3 (testimony of Claure

concluding that Sprint cannot sustainably continue

compete on a national scale and would likely reduce its

holdings and operations and remain in the industry as

regional carrier). Sprint’s current “Plan B” to

Proposed Merger contemplates that Sprint would deprioritize

51 of the 99 local markets in which it operates, causing it

to neglect spending in regions covering 30 percent of the

United States population. Tr. 484:10-486:13. While Sprint

would not completely abandon these markets, its plan to

deemphasize its already insufficient investment in them

indicates that network quality would deteriorate even

100
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 104 of 173

further and cause Sprint’s churn to grow even higher.

Considering that Plaintiff States have emphasized the need

for four nationwide MNOs in the RMWTS Market, Sprint’s

probable transformation into a regional player would by

default result in a 4-to-3 market consolidation,

significantly undermining the strength of their prima facie

case.

Sprint’s downgrade to a regional carrier would also

hurt its ability to compete even in the 48 local markets

that it would prioritize, because its customers would

experience serious drops in service quality any time they

left those markets. It is highly improbable that consumers

of Sprint’s “mobile” wireless services would be satisfied

with a network that works in some places but not others.

Pl. Ex. 733; Tr. 522:20-523:23, 1363:1-1364:10. Sprint will

likely fail to compete in a manner that benefits consumers

even in its priority markets because, as Claure stated,

Sprint will ultimately need to raise prices to reduce its

$37 billion debt. Tr. 1312:18-1313:3, 1365:12-1368:18,

1398:8-20.

The weight of the evidence at trial establishes that

Sprint is caught in a vicious cycle caused by its inability

to finance meaningful network investment, which perpetuates

a low-quality network that drives away customers and limits

101
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 105 of 173

Sprint’s ability to generate the cash necessary to reduce

its financial constraints. Def. Ex. 6066 at 52;

1386:12-1388:12, 1395:11-23. The service enabled

Sprint’s mobile wireless network is Sprint’s long-t
product, and Sprint’s ability to improve that product
hindered by substantial hurdles in financing netw
development. Consequently, Sprint “may become less and 1
of an active competitor in the [RMWTS Markets]” and
“plainly a relatively weak competitor . . . with
convincing prospects for improvement” outside of

Proposed Merger. Arch Coal, 329 F. Supp. 2d at 155-57.
the Court’s assessment of the evidence at trial, Spr
falls squarely within the framework for a weake

competitor established by General Dynamics, “facing

 

future with relatively depleted resources at its disposa
See 415 U.S. at 501-04. This conclusion, like

conclusion regarding efficiencies above, strength
Defendants’ case that Plaintiff States’ market sh
statistics do not accurately reflect the Proposed Merge

likely effects on competition.

3. Federal Agency Review and DISH as a New Entrant

Tr.

by
erm
is
ork
ess
is
no
the
In
int
ned
the
1.”
the
ens
are

r’s

 

a. FCC and DOJ Review and Remedies

 

Prior to and during the pendency of this action,

FCC and DOJ each heavily scrutinized the Proposed Mer

102

the

ger
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 106 of 173

and considered its likely effect on competition. Those

agencies’ conditional approval of the Proposed Merger does

not immunize it from Plaintiff States’ antitrust challenge

or this Court’s judicial scrutiny. See §S. Austin Coalition

 

Cmty. Council v. SBC Comme’ns, Inc., 274 F.3d 1168, 1170

 

(7th Cir. 2001). Nevertheless, the reality remains that the

Court must now assess the Proposed Merger as conditioned by

both regulators after lengthy review. See FTC v. Libbey,

 

Inc., 211 F. Supp. 2d 34, 46 (D.D.C, 2002}.

Not only have the FCC and DOJ conditioned

transaction before the Court, the Court will accord their

views some deference. Where federal regulators have

carefully scrutinized the challenged merger, imposed

various restrictions on it, and “stand ready to provide

further consideration, supervision, and perhaps

invalidation of asserted anticompetitive practices.

we have a unique indicator that the challenged practice may

have redeeming competitive virtues and that the search for

those values is not almost sure to be in vain.” Broad.

Music, Inc. v. Columbia Broad. Sys., Inc., 441 U.S. 1,

 

(1979). Indeed, the Supreme Court has looked to the views

of federal regulators on multiple occasions for assistance

in conducting its Section 7 analysis. See Phila. Nat’l

 

 

Bank, 374 U.S. at 361; Phillipsburg Nat’l Bank, 399 U.S.

103
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 107 of 173

364-65, As Plaintiff States note, however, the views of the

FCC and DOJ cannot simply be adopted entirely at face

value, as their assessment of a merger’s legality may be

guided by considerations that are outside the scope

Section 7. (See Pls.’ Response to Statement of Interest by

the United States, Dkt. No. 356, at 9.) Ultimately,

Court will treat the views of the FCC and bod

“informative but not conclusive.” S. Austin Coalition Cmty.

 

Council v. SBC Commc’ns, Inc., 191 F.3d 842, 844 (7th Cir.

 

1999}.

As set forth above in the Court’s Findings of Fact,

although the FCC recognized the potential for the Proposed

Merger to increase mobile wireless speeds, accelerate the

provision of 5G service, and expand mobile wireless

telecommunications services to underserved rural areas,

ECC nevertheless acknowledged that an unconditioned

Proposed Merger could have potentially harmful effects in

densely populated areas with price-conscious consumers.

Def. Ex. 5385 4% 8-11, 20. To mitigate these concerns,

FCC required that T-Mobile commit to providing its promised

speed, 5G, and coverage benefits by setting clear targets

with associated penalties. And the FCC sought to address

the potential harm to price-conscious consumers

requiring the divestiture of the most successful part of

104
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 108 of 173

Sprint’s business, its prepaid subsidiary Boost, to

independent buyer on terms that would enable that buyer to

compete aggressively for the benefit of such = price-

conscious customers. Def. Ex. 5385 FY 25, 32.

After extensive review, the DOJ concluded that the Proposed

Merger, if unconditioned, could substantially lessen

competition in the RMWTS Market. In order to achieve the

benefits that the Proposed Merger could provide, the DOJ

supplemented the FCC commitments by proposing that Sprint

divest Boost to the well-resourced potential entrant DISH,

that an independent monitor appointed by DOJ ensure DISH

would take advantage of the low wholesale rates provided by

an MVNO agreement, and that DISH build out its own 5G

network within three years to become a nationwide

capable of replacing Sprint. Def. Ex. 5363 at 6-28; Def.

Ex. 5385 @% 33-36; Tr. 1590:9-1602:19.

Plaintiff States point out that some of the conditions

contemplated by the FCC and DOJ, such as the MVNO agreement

and transfer of spectrum licenses, have yet to receive

formal approval. Tr. 1709:2-1712:8, 1714:16-1715:5.

Court declines to assume at present that the FCC and DOJ

will, either through their regulatory review processes or

jax enforcement, frustrate the conditions that they

negotiated themselves over a period of 15 months.

105
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 109 of 173

Having been tasked with independently reviewing the

legality of the Proposed Merger, the Court is not bound by

the conclusions of these regulatory agencies. Similarly,

the Court does not simply adopt their conclusions

wholesale. Nonetheless, mindful that the agencies

“intimately familiar with this technical subject matter,

well as the competitive realities involved,” the Court

treats their views and actions “as persuasive and helpful

evidence in [analyzing] the competitive effect of this

merger” as conditioned by the factors described below.

United States v. Mfr.‘s Hanover Tr. Co., 240 F. Supp. 867,

 

881, 886 (S.D.N.Y¥. 1965) .2?

b. Market Entry by DISH

 

The DOJ’s efforts to establish DISH as ae fourth

nationwide MNO and replacement for Sprint comprise the most

prominent remedies that contribute substantially

rebutting Plaintiff States’ prima facie case. The Court

 

21 The deference that the Court accords to the DOJ and FCC turns on
their familiarity with the telecommunications industry and their
extensive conditioning of this particular transaction, rather than on
any notion that they represent the national public interest more so

than any state. As Plaintiff States and amicus curiae State

Washington note, allowing states to bring Section 7? actions is clearly

vw

an integral part of the congressional plan for protecting

competition.” Cal. v. Am. Stores, 495 U.S. 271, 284 (1999); see also

Pls.’ Resp. to Statement of Interest of the United States, Dkt.
356, at 3-5; Brief of State of Washington as amicus curiae, Dkt.

369-1. What deference the Court accords to the federal regulators
should not be taken as a denigration of Plaintiff States’ familiarity
with the industry or their relative ability to vindicate the public

interest they represent more generally.

106
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 110 of 173

accordingly devotes the following discussion primarily to

these remedies. As one court has noted, “aside from the

Supreme Court’s guidance that ‘[{tjhe relief in an antitrust

case must be effective to redress the violations and to

restore competition,’ . . . there is a lack of clear

precedent providing an analytical framework for addressing

the effectiveness of a divestiture that has been proposed

to remedy an otherwise anticompetitive merger.” FTC v.

Sysco Corp., 113 F. Supp. 3d 1, 72 (D.D.C. 2015) (citation

omitted). The Court’s review of case law suggests this

observation largely holds true as well in connection with

assessing the effectiveness of other less common antitrust

remedies proposed by a federal agency. On this point,

Supreme Court has helpfully observed that “[t]jhe existence

of an aggressive, well equipped and well financed

corporation engaged in the same or related lines

commerce walting anxiously to enter an oligopolistic market

would be a substantial incentive to competition which

cannot be underestimated.” United States v. Penn-Olin Chem.

 

Co., 378 U.S. 158, 174 (1964); see also Waste Mgmt.,

 

F.2d at 982-83. Additionally, the Merger Guidelines provide

that new market entry may counteract concerns about

anticompetitive effects if entry would be “timely, likely,

and sufficient in its magnitude, character, and scope”

107
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 111 of 173

address those concerns. Merger Guidelines § 9; see also

 

United States v. Visa U.S.A., Inc., 163 F. Supp. 2d 322,

 

342 (S.D.N.¥. 2001). At trial, the parties similarly used

the Merger Guidelines’ provisions on entry to frame their

arguments regarding DISH and the sufficiency of

proposed regulatory remedies.

Based on the judicial precedent cited above, the Court

is persuaded that the presence of DISH as a new entrant

will constitute a substantial incentive to competition in

the RMWTS Markets. DISH is undeniably well equipped to

enter the market by virtue of its large spectrum portfolio,

which is worth roughly $22 billion dollars and rivals

Verizon's in size. Tr. 938:14-939:3, 1575:7-1576:16,

1588:21-1589:5. This large spectrum position combines

significant quantities of both lew- and mid-band spectrum

capable of supporting highly data-intensive consumer uses.

Tr. 1753:15-1754:6. DISH has clearly been financially sound

over the past decade. Tr. 1571:4-10. Furthermore, DISH

Chairman Ergen has expressed a desire for DISH to enter the

RMWTS Market since at least 2012, and he reiterated at

trial his intention to “compete with the largest wireless

f

operators in the United States . . . from day one.’
1561:17-1562:2, 1728:14-1729:10. DISH’s track record

numerous awards for innovation and customer experience,

108
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 112 of 173

well as evidence of the currently confidential and creative

strategic partnerships that DISH is planning, suggest that

DISH would compete as a disruptive “maverick” in the RMWTS

Markets, offering low prices for innovative and high-

quality services. Tr. 1572:7-1573:3.

The Court structures its discussion of DISH’s entry to

roughly track the Merger Guidelines’ three criteria for

entry: {1) the sufficiency of DISH’s entry, which the Court

assesses with respect to both DISH’s MVNO phase and its

plans to become an MNO with a 5G network; (2)

likelihood of DISH’s entry, focusing on evidence Plaintiff

States cite in support of their contention that DISH does

not intend to meaningfully compete in the market; and
the timeliness of DISH’s entry.

i. Sufficiency of DISH’s Entry

 

Though the Court titles this section the “Sufficiency

of DISH’s Entry,” the following discussion covers aspects

 

22 The Merger Guidelines use the term “maverick” to refer to a firm

“that plays a disruptive rele in the market to the benefit

consumers.” Merger Guidelines § 2.1.5. At various points throughout
trial, Plaintiff States characterized T-Mobile and Sprint as mavericks
based on their history of low-priced and creative offerings, such as
unlimited data plans, the elimination of two-year service contracts,
and elimination of international roaming charges. Defendants agree that
T-Mobile is a maverick firm, but they challenge that Sprint is one
given its aggressive offers’ ultimate lack of success. The Court agrees
that T-Mobile is a maverick; it need net resolve whether Sprint was a
maverick in the past, as it concludes that it is highly improbable that
Sprint will be in a position to continue playing the maverick role in

the future, for the reasons set forth in Section II.B.2.

109
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 113 of 173

of DISH’s entry that the Merger Guidelines would consider

evidence of both sufficiency and likelihood, The Merger

Guidelines define likelihood with respect to

profitability of entry, accounting for “the assets,

capabilities, and capital needed and the risks involved.”

Merger Guidelines § 9.2. Sufficiency under the Merger

Guidelines appears to be a less definite standard that

considers whether the entrant would have the scale or type

of product needed to compete effectively with market

incumbents. See id. at § 9.3.

When DISH enters the market, it will start as an MVNO

utilizing New T-Mobile’s network to provide services

Boost customers. The divestiture of Boost would be a strong

Starting point for DISH to compete because of Boost’s

considerable success in the prepaid segment of the RMWTS

Market and the subscribers and assets that DISH would

receive: 9.4 million existing Boost customers, Boost’s

strong brand awareness and high customer satisfaction,

Boost employees with experience in the RMWTS Market,

7,500 retail storefronts. Tr. 116:2-7, 116:16-20, 122:5-

123:1, 1590:9-1591:8. As one court has observed,

“fdjivestiture of an existing business entity might be

[relatively] likely to effectively preserv[e]

competition that would have been lost through the merger,

110
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 114 of 173

because it would have the personnel, customer lists,

information systems, intangible assets, and management

infrastructure necessary to competition.” United States v.

 

Aetna Inc., 240 F. Supp. 3d 1, 60 (D.D.C. 2017) (internal

quotation marks omitted).

The Boost divestiture would position DISH well with

respect to these numerous factors. Angela Rittgers,

senior vice president at Boost, and DISH Executive Vice

President for Corporate Development Thomas Cullen both

testified that Boost will continue to operate smoothiy

under DISH and that Boost’s distribution model is already

quite similar to that of DISH, which will help accelerate

DISH’s plans to expand its distribution to areas

currently well covered by Sprint. Tr. 146:4-20, 150:3-15,

1751:19-1753:14. Boost customers wili also use the New T-

Mobile network rather than the decidedly poorer-quality

Sprint network. Bearing in mind that Sprint’s poor network

quality drove over 44 percent of Boost’s churn, this

network improvement will further strengthen Boost’s

viability under DISH. Pl. Ex. 1205; Tr. 130:5-131:1,

147:19-25.

In connection with the Boost divestiture, New T-Mobile

must provide DISH with access to its network for seven

years at wholesale rates significantiy lower than those

lil
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 115 of 173

provided under typical MVNO agreements. Tr. 253:10-23,
1086:24-1088:17. Ergen projected that Boost customers would
actually pay a lower price under DISH than they currently
do as a result of this low wholesale rate, which will also
help DISH to focus on building its own network rather than
paying the higher costs that an MVNO usually would to
access the New T-Mobile network. Tr. 1563:19-1564:22. Ergen
added that DISH will also lower prices in anticipation of
its transition to an MNO; DISH could recoup any short-term
losses from lower prices by attracting subscribers to its
own network and thus avoiding the costs associated with use
of the New T~Mobile network. Tr. 1610:20-1612:21.

Plaintiff States correctly note that DISH’s reliance
on New T-Mobile's network during its MVNO phase presents
the risk that New T-Mobile may try to hinder DISH’s ability
to compete effectively. Tr. 2221:15-2222:16. “Courts are
skeptical of a divestiture that relies on a continuing
relationship[] between the seller and buyer of divested
assets because that leaves the buyer susceptible to the
seller’s actions -- which are not aligned with ensuring
that the buyer is an effective competitor.” Aetna, 240 F.
Supp. 3d at 60 (internal quotation marks omitted). But
here, the DOJ has already prepared multiple means to

Mitigate this potential conflict. It has appointed a

112
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 116 of 173

Monitor to ensure that New T-Mobile does not limit DISH’s

ability to use the New T-Mobile network, and it has

established a formula that provides the wholesale price to

DISH will never increase. On the contrary, DISH’s price is

designed to decrease as New T-Mobile experiences increases

in capacity. Tr. 1592:7-1593:19. Moreover, DOJ remedies

provide that New T-Mobile cannot cap the extent to which

DISH uses its network over the first three years

theoretically, there is nothing to stop DISH from filling

more than half of New T-Mobile’s network capacity. New T-

Mobile cannot charge DISH if New T-Mobile customers choose

to switch to DISH, either. Tr. 1599:14-1600:21. These

arrangements all ensure that DISH could compete with New T-

Mobile and other market incumbents on highly advantageous

terms upon entry, and that the MVNO agreement will inure

far more to DISH’s benefit than New T-Mobile’s.

1719:19-1722:25.

Plaintiff States next state that Boost’s 9.4 million

subscribers are significantly fewer than Sprint’s current

40 million, and they argue that DISH is unlikely to reach

Sprint's scale as an MNO because of the heavy costs and

long time required to build a mobile wireless network. They

cited at trial numerous internal documents from

Defendants expressing this same concern. See, €.g.,

113
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 117 of 173

Exs. 403, 405; Tr. 319:17-20, 334:21-335:19, 338:1-3,

1346:4-8. Mobile wireless networks do require significant

expenditures and time to build, and barriers to entry in

the RMWTS industry are generally high. The documents cited

by Plaintiff States, however, pre-date the DOJ'’s remedies,

and the evidence at trial indicated that those remedies and

DISH’s preparations to date will greatly reduce the time

normally reguired to build a mobile wireless network.

example, DISH may utilize any and all cell sites that New

T-Mobile would otherwise decommission, gaining access to

tens of thousands of cell towers ready for almost immediate

use. Tr. 930:18-22, 1212:16-1216:4, 1597:15-1598:10. DISH

will also have access to retail stores that New T-Mobile

would otherwise close, accelerating its efforts to expand

the reach of its distribution network. Tr. 1358:1-1359:13.

DISH’s innovative network plans also demonstrate that

construction of its mobile wireless network will be less

costly and time-intensive than might normally be expected.

While the mobile cores of traditional networks require

large amounts of hardware that are costly to install and

maintain, DISH plans to construct a “virtualized network”

that relies more heavily on software and cloud-hosting

services provided by potential partners like Amazon. This

measure promises to cut installation and maintenance costs,

114
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 118 of 173

such that DISH currently projects network constructions

costs of roughly $8-10 billion. Tr. 1621:19-1624:18.

finance that construction, DISH has recently obtained $2

billion via stock sales and has secured several highly

confident letters from banks indicating that they can raise

the requisite $10 billion. Def. Ex. 8141 (Morgan Stanley),

Def. Ex. 8142 (Deutsche Bank), Def. Ex. 8143 (J.P. Morgan);

Tr. 1624:19-1625:11. DISH also has $3 billion in cash

available on its balance sheet, though $1.4 billion will be

used to acquire Boost. Tr. 1630:3-8. Eleven vendors have

already indicated they could deliver this virtualized core

in the first quarter of 2020. Tr. .1759:8-17. Relatedly,

DISH plans to operate an Open Radio Access Network

{“ORAN”), which refers to a RAN that does not require one

vendor’s proprietary hardware and software throughout the

network. As this arrangement would enable DISH to solicit

bids from competing vendors for various aspects of the

network, construction costs could also decrease

correspondingly. Even traditional RAN vendors have

indicated to DISH that they could support an ORAN within

the next eighteen months. Tr. 1759:18-1761:19.

In addition to at least 20,000 towers that New T-

Mobile will make available to DISH, DISH has also

identified and signed master service agreements for 32,300

115
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 119 of 173

towers that do not need structural reinforcement and could
thus become operational in relatively short order. Tr.
1754:13-1756:21. DISH’s costs to build a 5G network will
also be comparatively low because DISH need not upgrade
legacy equipment dedicated to prior mobile wireless
standards, as current market participants must. Tr. 254:10-
23, 1086:24-1088:17, 1620:21-1623:5. Finally, DISH’s recent
experience building an IoT network may help it to plan a
more efficient buildout of its 5G network. Tr. 1579:16-
1584:13.

This detailed list of considerations reflects that
DISH would not face the industry’s usual high barriers to
entry. In fact, DISH has already engaged in extensive
planning to reduce the time required to construct a new
mobile wireless network. Considering the reduced cost to
build a network enabled by new technology, DISH’s lack of
legacy infrastructure, DISH’s ability to use towers and
storefronts that New T-Mobile will not need, and the DOJ’s
commitment to ensure DISH can make significant profits as
an MVNO, DISH’s required capital expenditures also do not
pose a threat to the sufficiency of its entry.

The Merger Guidelines specifically state that “fe]ntry
by one or more firms operating at a smaller scale may be

sufficient if such firms are not at a significant

116
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 120 of 173

competitive disadvantage.” Merger Guidelines § 9.

Granting that initially DISH’s customer base will be

smaller than Sprint’s current base, the numerous

considerations detailed above demonstrate that DISH

hardly at any competitive disadvantage at all, let alone a

Significant one. DISH is well poised to become a fourth MNO

in the market, and its extensive preparations

regulatory remedies indicate that it can sufficiently

replace Sprint’s competitive impact in the RMWTS Markets.

ii. Likelihood of DISH’s Entry

 

Although the Merger Guidelines use the term

“likelihood” to refer to the profitability of entry,

noted above, the Court uses the term here to address the

evidence at trial regarding DISH’s past behavior

intentions to enter the RMWIS Market. Throughout trial,

Plaintiff States cast doubt on DISH’s intent to seriously

compete in the RMWTS Market or comply in good faith with

its commitments to the POJ and FCC. They cited several

statements made over time by executives of Defendants for

the broad point that building a mobile wireless network

would be one of many “stupid bluffs” by Ergen, and that he

would merely build a “meaningless thin network so that he

doesn’t get in trouble with the FCC.” See, e.g., Pl.

375; Tr. 219:25-220:4, 1346:12-1347:23. Plaintiff States

1i?
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 121 of 173

supplemented these statements with evidence suggesting that
DISH has not complied in good faith with prior FCC
commitments and has a history of “broken promises,” as well
as statements from the FCC taking issues with DISH’s
behavior in other contexts. Pl. Exs. 376, 1303, 1306, 1308,
1309; Tr. 341:11-342:15, 1681:18-1682:22, 1686:8-1687:7,
1689:17-1692:4, Combining these statements regarding DISH’s
behavior and history with the fact that developing a mobile
wireless network is generally a time- and capital-intensive
effort, Plaintiff States suggested that DISH’s network
would be, in the words of one DT official, “something the
lawyers can use, but not something customers can use.” Pl.
Ex. 347; Tr. 332:5-333:16.

The Court is not persuaded that this evidence carries
the weight that Plaintiff States ascribe to it. On the
contrary, the DOJ and FCC have strongly supported DISH’s
entry into the market despite being fully aware of these
concerns. Tr. 986:14~987:10, 1616:25-1617:19. Indeed, the
same FCC commissioners who criticized DISH in other
contexts collectively described the company in this
specific context as a “serious and credible third-party
buyer” with “access to the financial resources to acquire,
maintain, and expand the Divested Business [Boost]” as well

as “considerable experience providing communications

118
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 122 of 173

services to end-user customers.” DX 5385 @@ 207-208; Tr.
1737:14-1738:7. The FCC concluded in the context now before
the Court that DISH “would be an entity well positioned to
take up and expand upon Boost’s competitive role in the
mobile wireless marketplace.” Tr. 1738:8-24.,

Under the commitments made to the FCC, DISH would
stand to lose $2 billion in fines and $12 billion of
spectrum if it fails to deploy a nationwide 5G network
covering at least 70 percent of the United States
population by June 2023. Def. Ex. 7202; Tr. 1613:4-1615:15.
These potential penalties constitute strong disincentives
for DISH to skirt compliance. Moreover, DISH has committed
to provide speeds of at least 35 mbps on its network, at
least 15,000 5G cell sites, and an average of at least 30
MHz of downlink 5G spectrum across its 5G cell sites in the
same timeframe. These undertakings further increase the
likelihood that DISH’s network will be more than a mere
fagade. Def. Ex. 5385 7 369.

DISH must also dedicate its 600 MHz spectrum to 5G
services by 2023, which is four years earlier than required
under its prior FCC interim deadline. This condition
suggests that the FCC takes seriously the need to avoid
delays and missed deadlines. See id. Considering also the

DOJ’s extensive review and numerous carefully crafted

119
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 123 of 173

remedies, which include independent monitoring of
compliance by New T-Mobile and DISH, the Court is persuaded
that the DOJ will similarly be committed to ensuring that
DISH takes its obligations seriously.?3

Moreover, DISH has a great incentive to enter the
RMWTS Market given its increasing importance to consumers
and its potential profitability. Tr. 1564:24-1565:13. The
DOJ appears to have favored DISH as a new entrant at least
in part because DISH could substantiate its alleged
interest through proof of its extensive research and
detailed preparations for market entry, exemplified by the
depth of DISH’s Request for Proposals for a virtualized 56
network. Tr. 1605:10-22,

DISH has already hired several senior personnel to

help manage its network buildout, including a former chief

 

#3 Plaintiff States pressed on multiple occasions that “conduct
remedies” such as monitoring or fines are less effective than
structural remedies, implying that the monitor and various other
commitments exacted here would not be reliable enough to ensure
effective competition. This argument largely presents a false
dichotomy, as the DOJ’s and FCC's conduct remedies supplement
structural remedies including the divestiture of Boost, Sprint’s 800
MHz spectrum holdings, and potentially Sprint cell sites and retail
locations. Indeed, divestiture of an existing business entity such as
Boost is the typical structural remedy in horizontal merger cases. See
United States Department of Justice, Antitrust Division Policy Guide to
Merger Remedies at 4-5, 8-9 (June 2011). While Plaintiff States may
insist on stronger structural remedies, “[a]bsent some measure of
confidence that there has been an actual loss to competition that needs
to be restored, wisdom counsels against adopting radical structural
relief.” United States v. Microsoft Corp., 253 F.3d 34, 80 (D.C. Cir.
2001). Bearing in mind that DISH’s entry and Sprint's declining
competitive relevance decrease the extent of actual lost competition,
the DOJ’s hybrid structural and conduct remedies do not appear
inadequate under the circumstances presented.

 

120
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 124 of 173

technology officer at Sprint and a network architect with

experience at Nokia, Alcatel, and Bell Labs, |

organization credited with numerous significant

technological innovations. Tr. 1576:17-1578:16. DISH has

already dedicated 850 of its employees fully to its mobile

wireless services business, 500 of whom are engineers, and

it will supplement these employees with the roughly 500

current employees of Boost. Though of course its now seven-

year-long hiring process is not yet complete, DISH

anticipates starting its mobile wireless services business

with roughly 2,000 employees. Tr. 1750:22-1751:18. Between

2012 and 2016, DISH also worked with the primary standard

setting organization that determines which frequencies

mobile handset may use to ensure that DISH’s spectrum bands

would be included. DISH has since then secured commitments

from handset manufacturers to ensure that their devices

will also be configured to use DISH’s spectrum, with only

one band left te incorporate. Tr. 1578:17-1579:13.

And though DISH’s amassing of unused spectrum over the

past seven years has been criticized as a form

speculative hoarding, the evidence at trial suggested that

DISH’s storage of spectrum is better understood as careful

preparation to ensure DISH possessed the most critical

resource required to compete in an industry with high

121

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 125 of 173

barriers to entry. Tr. 1575:7-1576:16, 1615:11-15. DISH‘s
business plan, while preliminary, further substantiates
that DISH has given considerable thought to market entry
and has a clear sense of how to do so. Its plan to build
its network on a city-by-city basis, jointly marketing with
various strategic partners to emphasize how it will provide
better service than Sprint, and transitioning from serving
purely prepaid customers to postpaid customers as well
seems both achievable and probable. Tr. 1633:15-1637:10.

The Court is also persuaded that DISH intends to
transition from an MVNO to an MNO as soon as practically
possible, as doing so would allow it to receive subscriber
revenues without making wholesale payments to New T-Mobile.
Tr. 1611:10-1612:21. DISH now has all of the incentives and
necessary resources to compete in the RMWTS Markets. And it
has received favorable remedies that strengthen its ability
to do so, and is subject to severe potential penalties, at
a time when the industry is transitioning to a new
technological standard. Accordingly, the Court is persuaded
that DISH will likely take advantage of its opportunity to
enter the RMWTS Markets, first building out its 5G network
in dense cities and leveraging Boost’s positive brand image

to cater to price-conscious customers, and shortly

122

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 126 of 173

thereafter expanding nationwide to challenge the dominance

of the incumbent MNOs more broadly. Tr. 1761:20-1762:20.

iii. Timeliness of DISH’s Entry

 

Plaintiff States also contend that, to establish that

the Proposed Merger would not likely lessen competition,

DISH must replace Sprint’s competitive viability within two

to three years. In support of that proposition, Plaintiff

States rely on multiple district court cases that in turn

rely either on the standard expressed in a prior iteration

of the Merger Guidelines or previous expert testimony by

Shapiro. (See Pls.’ Proposed Findings of Fact’ and

Conclusions of Law, Dkt. No. 358, @ 193.) The Court

recognizes that the Merger Guidelines are undoubtedly

helpful in analyzing the competitive impact of mergers, and

therefore has endeavored to give them due consideration

throughout this analysis. The Merger guidelines, however,

are not ultimately binding upon the courts. See Natsource

LLC v. GFI Grp., Inc., 332 F. Supp. 2d 626, 636 n.

 

(S.D.N.¥. 2004) (noting that Merger Guidelines and their

two-year test do not carry the force of law); Anthem, 8955

F.3d at 349 (noting that courts are “not bound by, and

owef] no particular deference to” the Merger Guidelines).

Considering that DISH has committed to build out an

MNO network covering 70 percent of the United States

123

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 127 of 173

population by 2023, its entry would fit into the three-year

timeframe expressed by some courts. But if Plaintiff States

insist that entry must be assessed under an even stricter

timeline, the Court would disagree that the two-year

standard once specified by the Merger Guidelines should

carry any talismanic force here. As courts have noted on

countless occasions, each merger must be evaluated in the

 

context of its particular industry and unique
circumstances. See, e.g., United States v. Standard Oil Co.
(N.J.), 253 F. Supp. 196, 227 (D.N.J. 1966) (“A short term

evaluation of anticompetitive effect on [the market

issue] is not consistent with the objectives of Section 7

What is ‘imminent’ in a practical sense depends upon

the particular industry.” (internal citation omitted)).

the Court explains in Section II.D. below, because of the

particularities that characterize different industries,

what may be practical and realistically achievable in one

product market may not be so in another. This observation

is no less true for remedies, which “necessarily must fit

the exigencies of the particular case.” See Ford Motor Co.

 

v. United States, 405 U.S. 562, 575 (1972) (approving of 5-

year remedies “designed to give the divested [company]

opportunity to establish its competitive position [where

t]he divested company needs time so it can obtain

124

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 128 of 173

foothold in the industry”) {internal quotation marks

omitted).

It seems questionable to emphasize the timeframe set

forth in a previous version of DOJ guidelines when the DOJ

itself has specifically designed this remedy and the

timeline for its implementation extending well beyond two

years and has insisted to this Court that such arrangements

would be in the public interest. (See Statement of Interest

of the United States of America, Dkt. No. 348.) Although

competition within the two years after the Proposed Merger

is undoubtedly relevant, the Court sees no reason why its

assessment of the probable future effects of the Proposed

Merger must be so artificially constrained, particularly

when all of the parties involved have already taken great

pains to discuss the potential impact of this transaction

beyond two years.

In any case, the current iteration of the Merger

Guidelines sets no such hard limit on the timeliness of

entry. Rather, the Merger Guidelines now specify that entry

must be “rapid enough to make unprofitable overall” any

potential anticompetitive actions. Merger Guidelines § 9.1.

The Court concludes that that test would be satisfied here,

particularly because the Court also concludes that New T-

Mobile would be especially unlikely to act

125

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 129 of 173

anticompetitively in the short term, as explained further

below in Sections I1I.C-D. Even if DISH alone did not

completely replace Sprint’s competitive impact in DISH’s

first two years of competition, the effect of its failure

to do so may not be significantly consequential because of

the increased likelihood that New T-Mobile, reinforced with

additional resources and greater market share, would

continue to behave procompetitively during that same time

period and encourage AT&T and Verizon to act more

competitively than they have to date.

Looking beyond the short term, DISH’s entry would

likely be timely enough to replace the competitive impact

of Sprint in the long term. It is clear that the commercial

Significance of DISH is trending upwards while Sprint is

trending downwards. Unlike Sprint, DISH is acquiring

spectrum at auction, hiring employees, and significantly

investing in its network. Tr. 1607:9-22. And whereas Sprint

would likely diminish from a national competitor to

regional one, DISH is obligated to expand from a regional

competitor to a national one. As DISH’s chairman aptly

Stated at trial, “Sprint doesn’t want to be in the

business. We do.” Tr. 1608:6-1609:8.

The Court consequently concludes that the FCC and DOJ

remedies, and particularly those designed to ensure that

126

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 130 of 173

DISH becomes an aggressive fourth national MNO,

significantly reduce the concerns and persuasive force of

Plaintiff States’ market share statistics. Taking this

evidence together with the evidence that the Proposed

Merger’s efficiencies will cause T-Mobile to continue

competing vigorously, and that Sprint’s ability to compete

in the RMWTS Markets will continue to decrease without the

Proposed Merger, the Court concludes that Defendants have

carried their burden to rebut Plaintiff States’ prima facie

case. Though Plaintiff States’ post-merger market share

figures are undeniably high, the combined weight of the

three different forms of rebuttal evidence Defendants

presented nevertheless demonstrates that the concentration

and market share statistics associated with the Proposed

Merger do not accurately reflect the variety of ways

which the Proposed Merger is not likely to substantially

lessen competition. Accordingly, the Court turns

consider whether Plaintiff States have satisfied their

ultimate burden of proof through evidence beyond

concentration and relevant market share data.

on ADDITIONAL EVIDENCE OF ANTICOMPETITIVE EFFECTS

 

Defendants’ rebuttal of Plaintiff States’ prima facie

case now leaves Plaintiff States with the ultimate burden

of proof. Plaintiff States attempt to carry this burden by

127

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 131 of 173

showing that: (1) the Proposed Merger would increase the

likelihood that the three remaining MNOs would effectively

agree, whether explicitly or merely through mutual

awareness, that competing less strenucusly and thus

delivering fewer consumer benefits would be in their

collective interests {“coordinated effects” of the merger);

and (2) the lost competition between Sprint and T-Mobile

would cause New T-Mobile to charge higher prices than T-

Mobile ordinarily would have without the merger, regardless

of its remaining competitors’ actions (“unilateral effects”

of the merger). As evidence that these two effects are

likely, Plaintiff States relied primarily on the testimony

of Shapiro as supplemented by various emails and internal

presentations suggesting that during the course of merger

discussions, T-Mobile and Sprint considered the possibility

that the Proposed Merger might create opportunities

charge higher prices or otherwise decrease competition.

The Court addresses each type of effect in turn and

concludes that neither is reasonably likely, particularly

in the short term. As further detailed in Section II.D.

below, each type of effect would require that T-Mobile

reverse course and effectively disestablish the business

strategy and reputation it has developed over the past

decade, even though the Proposed Merger gives it the

128

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 132 of 173

ability to simply continue that business strategy on

greater scale and thus compete more effectively with the

current market leaders AT&T and Verizon. The likelihood of

coordinated or unilateral effects is further diminished by

Sprint’s decline and DISH’s entry into the RMWTS Markets.

1. Coordinated Effects

 

Coordinated effects analysis reflects the theory that

“where. rivals are few, firms will be able to coordinate

their behavior, either by overt collusion or implicit

understanding, in order to restrict output and achieve

profits above competitive levels.” FTC v. PPG MIndus.,

 

Inc., 798 F.2d 1500, 1503 (D.C. Cir. 1986). The Merger

 

Guidelines set forth the framework by which the DOJ and FTC

assess whether a given merger will cause coordinated

effects. Beyond the market share analysis used to establish

a prima facie case described above, the POJ and FTC's

coordinated effects analysis considers whether the relevant

market “shows signs of vulnerability to coordinated

conduct” and whether there is “a credible basis on which to

conclude that the merger may enhance that vulnerability.”

Merger Guidelines § 7.1.

Plaintiff States’ economic expert Shapiro calculated

that the coordinated effects of the Proposed Merger would

result in annual consumer harm of $8.7 billion. Under

129

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 133 of 173

 

Shapiro’s theory, this harm would result from New T-Mobile,
AT&T, and Verizon “pulling their punches,” or competing
less strenuously and allowing market prices to stabilize or
decline at a lower rate than the 6.3 percent decline in
average revenue per user (“ARPU”") observed from 2014 to
2017. Tr. 616:11-20, 670:24-671:17, 684:3-25. Shapiro
stated that this behavior would in turn result from several
industry characteristics that he claims make the RMWTS
Market vulnerable to anticompetitive coordination: that
there are only a few large firms in the market, that the
firms are very similar, that consumer demand is both
predictable and inelastic {that is, not greatly affected by
price changes), that there are high barriers to entry, and
that prices are transparent and rapidly monitored. Tr.
672:1-675:5.

Defendants challenge both that the RMWTS Market is
vulnerable to coordination and that without the merger
prices would continue to decline at the rate claimed by
Shapiro. They note that technically ARPU is not the price
that consumers pay, and that instead the Bureau of Labor
Statistics’ producer price index indicates that the prices
for cellular and wireless communications have not declined
from 2018 to 2019 despite declining in earlier years. Tr.

773:8-12,. Their economic expert, Katz, adds that if the

130

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 134 of 173

 

producer price index is followed instead, the $8.7 billion
harm calculated by Shapiro disappears completely. Tr.
1860:1-1862:11, 1863:25-1864:11. Katz also questions how
similar the major competitors are, considering the various
degrees to which they differentiate their mobile wireless
services beyond price, such as particular handset deals,
various family or data plans, and bundling with content or
other communications services beyond the RMWTS Market
itself. Tr. 1816:13-1817:12. Katz claims that these various
non-price differentials also complicate Plaintiff States’
picture of a market with transparent prices, given firms’
incentives to continue innovating and distinguishing
themselves from their competitors. Tr. 1818:20-1821:8.

The Court agrees, for reasons it further elaborates in
Section I1.D. below, that the RMWTS industry is not
particularly vulnerable to coordination. As both sides
acknowledge, price is not the only dimension on which
competition occurs, The non-price factors listed above
demonstrate the various strategies that competitors in the
market might pursue, drawing also into question whether the
firms’ pricing is truly so transparent. For example, while
T-Mobile might try to compete primarily on the basis of its

capacity advantages, AT&T might try to leverage the

 

entertainment content provided by its merger with Time

131
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 135 of 173

 

Warner, and a cable MVNO like Comcast might advertise the
convenience of bundling mobile wireless services with fixed
in-home broadband and cable services. Tr. 1825:17-1826:21.
Considering also the rapidly changing nature of mobile
wireless technological offerings, opportunities for
innovation and differentiation may abound and materially
alter the terms of competition. Indeed, that Plaintiff
States characterize two of the largest four firms in the
RMWTS Market as “mavericks” reflects that the market is not
so vulnerable as they otherwise suggest. The DOJ’s efforts
to surmount the dindustry’s admittedly high barriers to
entry and position DISH as a new maverick also contradict
the claim that the RMWTS Market is vulnerable to
coordination. Tr. 2314:18-21. Finally, Shapiro conceded
that asymmetric capacity utilization decreases the
likelihood of coordination, which is particularly relevant
because of the evidence indicating that New T-Mobile would
have significantly more unused capacity than AT&T and
Verizon. Def. Ex. 7057 at 18; Tr. 758:7-11.

As evidence that the Proposed Merger presents a
credible threat in a vulnerable market, Plaintiff States
also cite a number of documents in which employees of

Defendants appear to have considered the prospect of

 

anticompetitive coordination. While Defendants do not

132
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 136 of 173

contest that evidence of intent may be relevant in

Section 7 case, the Court notes an apparent tension with

the Second Circuit’s guidance that “it is elementary that

fone merging party’s] intentions in acquiring [the other

merging party} are not to be considered in determining

whether a Section 7 Clayton Act violation occurred.” FTC v.

PepsiCo, Inc., 477 F.2d 24, 30 (2d Cir. 1973). But even if

this Court could not consider Defendants’ intentions

this exact manner, it will nevertheless weigh the evidence

cited by Plaintiff States because it might shed light on

whether the RMWTS Market is vulnerable to coordination, and

whether the Proposed Merger presents a credible threat of

coordination in the market.

The main evidence that Plaintiff States cite for the

potential of coordination are statements from DT executives

suggesting that they supported a “4-to-3" merger of MNOs in

the United States because they believed a consolidated

market would be more profitable. See, e.g., Pi. Ex. 1034

{DT slide deck highlighting a “Rule of three - potential to

reduce price competition”); Pl. Ex. 370 (Legere text

message dated August 1, 2017 to DT CEO Timotheus Hottges

 

and DT board member Thorsten Langheim (“Langheim”) stating

that the “[rlegulatory environment will never be better

than now [for] 4 to 3”}; Pl. Ex. 796 {T-Mobile email dated

133
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 137 of 173

December 3, 2015 stating that Langheim believed DT should

limit its exposure in the United States unless 4-to-3

consolidation occurred). Plaintiff States also cite some

documentary evidence from Sprint suggesting this potential;

for example, Sprint’s Chief Marketing Officer Roger Sole-

Rafols (“Sole-Rafols”) suggested to Claure that the

Proposed Merger could “end up accommodating plus $5 ARPU in

a three-player scenario [including AT&T and Verizon]” and

that this demonstrated “the benefit of a consolidated

market.” Pl. Ex. 566; Tr. %79:5-80:20. Plaintiff States

additionally cite multiple T-Mobile and Sprint

communications for the proposition that anticompetitive

price signaling is already occurring in the RMWTS Market.

See, e.g., Pl. Ex. 410 at 13 (notes of Langheim stating

that “[T-Mobile] signaling price increases”); Pl. Ex. 647

at 1, 2 (Sprint employees stating that a T-Mobile price

increase was a “good example of industry ‘signaling’”); Pl.

EX. 7/7; Pl. Ex. 856.

The Court is not persuaded that the evidence Plaintiff

States point to forms a sufficiently credible or plausible

basis to conclude that the Proposed Merger will

substantially lessen competition. First, the Court

 

disagrees that the DT statements merit the weight that

Plaintiff States ascribe to them. Though DT is T-Mobile’s

134
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 138 of 173

controlling shareholder, the Court places less weight on DT

executives’ theories regarding the effects of consolidation

in a foreign market than T-Mobile’s actual history

aggressive competition and the incentives for the company

to continue competing that the Proposed Merger would

provide. Sole-Rafol’s statements lack significant probative

value for similar reasons, including that Sole-Rafols lacks

any input on T-Mobile pricing or regulatory strategy and

stressed at trial that he expressed this hypothetical

without any underlying basis. Tr. 76:24-77:20, 89:2-90:17.

In any event, that DISH will become a fourth MNO in the

RMWTS Market effectively nullifies the value of any

speculation regarding the potential coordinated effects of

a 4~to-3 merger.

Finally, the signalling emails also do not merit the

weight they might warrant at first glance. For example,

Langheim’s notes clearly indicate that any attempts by T-

Mobile at signalling failed and that the market was in fact

aw

now at war.

" Pl. EX. 410 at 13. Similarly, the

correspondence between the two Sprint employees described

above appears tc have been speculation, in fact largely

contradicted by the employees’ own observations in the same

discussion that “[Legere’s] antagonistic approach

 

competition destroys profitability for the whole industry”

135
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 139 of 173

 

and that “[Claure] may take a while [to start
anticompetitively colluding] because of strong ego and
competitiveness.” Pl. Ex. 647 at 2, The other two documents
cited by Plaintiff States do little to indicate that the
market is actually vulnerable to coordination, either.
Since they are hardly probative of the market's
vulnerability to coordination, the Court is also not
persuaded that they indicate the Proposed Merger would
likely present a credible threat of coordination.

Even putting aside the infirmities that undermine the
value of the preceding evidence, the Court has spent two
full weeks assessing the credibility of each witness and
their claims regarding whether coordination would be more
or less likely in the RMWTS Market. “Antitrust theory and
speculation cannot trump facts, and . . . cases must he
resolved on the basis of the record evidence relating to
the market and its probable future.” Arch Coal, 329 F.
Supp. 2d at 116-17. The Court finds that the fact of

aggressive competition over the past decade is not so

 

easily reversed, a point the Court elaborates on in Section
II.D below. T-Mobile has built its identity and business
strategy on insulting, antagonizing, and otherwise
challenging AT&T and Verizon to offer pro-consumer packages

and lower pricing, and the Court finds it highly unlikely

136
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 140 of 173

that New T-Mobile will simply rest satisfied with its

increased market share after the intense regulatory and

public scrutiny of this transaction. As Legere and other T-

Mobile executives noted at trial, doing so would

essentially repudiate T-Mobile’s entire public image. Tr.

1019:18-1020:1. The evidence indicated that the same

executive team that has brought T-Mobile success will

continue to lead New T-Mobile, and the merger will provide

T-Mobile with the increased capacity that enabled it to

pursue the Un-carrier strategy in the first place. Having

heard Defendants emphasize the asymmetric capacity

advantage that New T-Mobile would have over AT&T and

Verizon, the Court concludes that New T-Mobile would likely

make use of that advantage by cutting prices to take market

share from its biggest competitors. Tr. 757:19-758:19,

767:12-19; see also Merger Guidelines § 2.1.5 (“A firm that

may discipline prices based on its ability and incentive to

expand production rapidly using available capacity also can

 

be a maverick, as can a firm that has often resisted

otherwise prevailing industry norms to cooperate on price

setting or other terms of competition.”).

Finally, the Court reiterates that the entry of DISH

undermines the notion that there will be fewer firms in the

market and that coordination will thus be more likely. Even

137
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 141 of 173

if DISH will initially enter the market at a relatively

small scale, the tendency toward anticompetitive

coordination “may well be thwarted by the presence of small

but significant competitors” such as DISH would be. See

Stanley Works v. FTC, 469 F,2@d 498, 507 (2d Cir. 1972)

 

(internal quotation marks omitted). Trial witnesses were

virtually unanimous that DISH chairman Ergen is a tough

businessman not known to be particularly accommodating of

his rivals. Indeed, their numerous references to Ergen as a

“poker player” suggest that anticompetitive signaling with

‘DISH would be a difficult endeavor. Having assessed the

credibility of DISH’s witnesses at trial, the Court

persuaded that, given its extensive preparations and the

favorable remedies arranged by the DOJ, DISH fully intends

to enter the RMWTS Markets vigorously and assume the mantle

of a new maverick. This fact, combined with the high

likelihood that New T-Mobile will compete aggressively,

renders improbable any potential coordinated effects of the

Proposed Merger.

2. Unilateral Effects

 

Unilateral effects refer to “{[t]he elimination

 

competition between two firms that results from their

merger|[, which] may alone constitute a substantial

lessening of competition,” and like coordinated effects are

138
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 142 of 173

analyzed primarily under the Merger Guidelines. See Merger
Guidelines § 6. Other courts have noted that unilateral
anticompetitive effects are more likely if “the acquiring
firm will have the incentive to raise prices or reduce
quality after the acquisition, independent of competitive
responses from other firms” or if “the merger would result
in the elimination of a particularly aggressive competitor
in a highly concentrated market.” Aetna, 240 F. Supp. 3d at
43 {internal guotation marks and citations omitted).

Shapiro calculates that the unilateral effects of the
Proposed Merger would result in annual consumer harms of
$4.6 billion. Tr. 616:21-617:4. As is the case regarding
coordinated effects, Shapiro’s rationale is that New T-
Mobile would either raise prices or at least, as the
opportunity arises, not lower prices or offer high quality
services at the same rate that T-Mobile has pursued in the
past, effectively delaying or denying consumers’ the
benefits of more aggressive offers. Tr. 685:1-686:11.
Shapiro calculated this harm by using a “diversion ratio,”
which measures how many customers would switch between T-
Mobile and Sprint (or their prepaid subsidiaries Metro and
Boost} in response to price increases by the carrier they
are using at the time. Tr. 687:21-688:13. Shapiro gathered

this switching data from a combination of sources,

139

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 143 of 173

including the FCC and Facebook. Tr. 694:12-25, 696:7-13.
Using the diversion ratios, as well as the competitors’
prices and profit margins, Shapiro calculated “upward
pricing pressure,” which roughly reflects the incentive for
the companies to increase prices after the merger. To
translate this upward pricing pressure into consumer harm,
Shapiro assumed that half of the upward pricing pressure
would be passed on to consumers in the form of higher
prices. Tr. 699:14-702:11.

Defendants claim numerous deficiencies in Shapiro’s
data and upward pricing pressure analysis. They first
challenge the reliability of the underlying switching data,
arguing that because Facebook users are apparently younger
than the average wireless subscriber, Shapiro’s use of
Facebook data may overstate the importance of T-Mobile as a
direct competitor of Sprint. Tr. 746:3-747:9, 1894:3-
1896:11. Defendants also challenge upward pricing pressure
analysis more generally, noting that it does not account
for the repositioning of products, new entry, reputation,
or changes in business strategy. Tr. 739:16-22, 740:18-23,
1890:14-24, 1891:12-15.

The Court does not doubt that Sprint and T-Mobile are
now direct competitors, as the evidence at trial reflected.

See, e.g., Pl. Ex. 795; Pl. Ex. 898. The Court hesitates,

14¢

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 144 of 173

however, to place too much stock in Shapiro’s upward

pricing pressure analysis given the numerous aspects of the

market that it does not capture, as well as the potential

that the underlying data may not be sufficiently reliable.

Reliance on Shapiro’s methodology is further complicated by

the theory of consumer harm that Shapiro advances.

essentially asks the Court to assess how slowly or quickly

T-Mobile would lower its prices or offer non-price benefits

such as high-definition Netflix with or without the merger,

regardless of what other competitors do. It is already

difficult to assess the competitive effects of a merger in

such a rapidly changing industry; asking the Court to

assess whether consumers would receive high-definition

Netflix in 2020 or 2021 only compounds the necessarily

speculative quality of this inquiry.

Without discounting the possibility that upward

pricing pressure analysis is a valid form of quantifying

the potential unilateral anticompetitive effects of

merger, the Court nevertheless finds that more traditional

judicial methods of assessing a merged company’s likely

future behavior are more reliable and useful in this

particular context. As T-Mobile’s future CEO Sievert noted

 

at trial, New T-Mobile would be taking a very significant

risk by raising prices or slowing its competitive pace,

141
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 145 of 173

because consumers in the market still generally believe

that AT&T and Verizon have superior quality networks; if T-

Mobile does not continue to differentiate itself through

lower prices and innovative offerings, many consumers might

very well choose to pay AT&T and Verizon slightly higher

prices for what they believe are better networks and

improved service quality. Tr. 1090:3-7. The Court concludes

that rather than New T-Mobile assuming the risk entailed by

changing a successful business strategy, the merged company

would instead more likely prefer to leverage the capacity

benefits provided by the Proposed Merger to continue its

successful business strategy on a greater scale. Mr.

1094:2-8.

The Court’s conclusion in this regard is also

bolstered by Sprint’s poor condition and DISH’s likely

 

entry. While unilateral effects analysis appears

particularly concerned with the potential loss of

aggressive maverick firm, there is very little evidence to

support a reliable finding that Sprint can be an aggressive

and disruptive maverick in the future. On the contrary, the

evidence suggests that Sprint will instead be forced to

raise its prices. Tr. 1312:18+1313:3, 1365:12-1368:18,

1398:8-20. Moreover, DISH is poised to enter the RMWTS

Markets aS a new maverick and may compete more sustainably

142
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 146 of 173

in the long term. Considering also that DISH will acquire

Boost, there will be no loss of competition between New T-

Mobile and the most successful segment of Sprint’s

business. The Court thus concludes that the loss of direct

competition between T-Mobile and Sprint is insufficient to

make reasonable the probability that the Proposed Merger

would substantially lessen competition through unilateral

 

effects.
D. PARTICULARITIES OF THE WIRELESS TELECOMMUNICATIONS
INDUSTRY

In rejecting Plaintiff States’ theory forecasting

decreased competition and potential harm to consumers

resulting from coordinated and unilateral effects of the

Proposed Merger, the Court also took into account another

 

consideration that would render it unlikely that’ the

Proposed Merger would produce such anticompetitive

consequences: the particularities of the wireless

telecommunications industry and its exceptional impact both

on the entire population of the country and on the national

economy. As elaborated below, these circumstances create

unusual procompetitive pressures and incentives while

constraining anticompetitive forces.

143
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 147 of 173

1. The RMWTS Market is Exceptional

 

Commercial markets vary widely according to multiple

business criteria, including, for example, product origin,

 

the range of manufacturers and consumers, the function and

performance standards of the goods and services and their

quality and price. Of the basic features in which product

 

and service markets fundamentally differ, the Court here

examines two considerations that provide essential context

 

for resolution of this litigation, and that thus warrant

detailed review: the complexity and dynamism that

characterize the RMWTS Markets.

a. Complexity of the Relevant Market

 

 

 

Regarding complexity, some product markets may he

classified as relatively simple. The goods and services

these markets encompass are unitary or homogeneous, in that

they are easily identifiable and undifferentiated by

technological or commercial integration with other products

or services on which their operation and delivery

necessarily depend. By virtue of the relatively simple

structure, product pricing in such markets tends to be more

transparent, rendering coordinated and unilateral effects

on prices and quality more likely to result from a merger.*4

 

24 The Merger Guidelines reflect these principles. They recognize that
distinctions in markets exist according to the complexity of the
product's composition, and that such differences can give rise to

144
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 148 of 173

Other markets consist not of a single item, but of a

more intricate product encompassing multiple components

which can be packaged, marketed, and bought and = sold

together with other interrelated goods and services with

which they are inseparably bound. In such markets product

pricing tends to be relatively non-transparent, insofar as

retail price is fixed not on the basis of one item or

feature, but concordant with multiple variables that may

change according to product or service characteristics such

as speed, quality, efficiency, and reliability. For this

reason, unilateral and coordinated pricing strategies are

likely more difficult to achieve in complex markets.

To give simplified examples of the preceding

distinctions, milk is milk, and the structure of its

product market may be considered relatively simple.

available for the retail trade, milk can be made, marketed,

bought and sold as a single commodity independent of any

functional connection to or reliance upon another product

 

varying competitive strategies and effects. The Guidelines make
reference, for instance, to markets in “differentiated” and
“homogenecus” or “undifferentiated” products. Merger Guidelines

6.1, 6.3 (“In markets involving relatively undifferentiated products,

the Agencies may evaluate whether the merged firm will find

profitable unilaterally to suppress output and elevate the market

price.”). See also id. at § 7.2 (noting that “(plrice transparency can
be greater for relatively homogeneous products” and that “fa
competitive] firm is more likely to anticipate strong [anticompetitive]
responses . . . if products in the relevant market are relatively
homogenous.”).

145

 
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 149 of 173

or service. Hence, to buy a container of milk, the retail

consumer need not purchase a cow, and so also pay for the

eattle’s full value and content of beef.
Retail mobile wireless telecommunications services,

contrast, illustrate a prototypical complex market.

furnished to and acquired by consumers, wireless service

does not stand alone, but comes integrally connected with

several goods and services furnished by other interrelated

industries. Specifically, the product comes inextricably

tied to the electronic hardware devices supplied by the

cellular phone and computer industries that consumers use

for voice and non-voice communication, as well as for

imaging, messaging, data transmission and storage, and

internet access. Moreover, the cellular hardware carries

the operational material created by providers of software

content such as video and audio programing and data

 

accessed by phones and similar devices. Plainly stated, the

modern wireless telecommunications market would not exist

without its complex interdependence on the mobile devices

and software programs produced by other distinct

industries. . On that basis, cell phone service can

transmitted for voice or non-voice communication by itself

through the wireless company networks, or it could be

bundled with various products and services that some

146
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 150 of 173

telecommunications companies deliver by means of other

technologies, such as cable or satellite.

b. Dynamics of the Relevant Market

 

Turning to dynamics, in some industries the

composition of goods and services tends to be static over

time, and the markets’ competitive structure and

environment generally change little. In these markets, how

business is transacted, how the relevant product is made,

financed, and advertised, and the prices at which it is

bought and sold, as well as who comprises its producers and

consumers - in other words, the demographics and elasticity

of the trade - all remain relatively stable from one

business cycle to the next. Markets for items such as beer,

paper clips, and tuxedos, to cite a few clear examples,

would fall into this category.

 

At the opposite band of the dynamics spectrum are

markets in which the essential qualities of the goods and

services can shift quickly from year to year. Such change

may be propelled by: rapid and constant innovations

technology and product lines; substantial variations

consumer demand for the product; the makeup of the item's

buyers and sellers; design and production costs; and

ultimately by the competitive features and strategies

industry participants adopt concerning pricing, quality,

147
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 151 of 173

and marketing. By virtue of such variability, in complex

and dynamic markets current product lines and prevailing

business models could be rendered obsolete within
relatively brief time frame.

Cc. Market Dynamics in the Courts

 

Several federal courts have recognized that certain

markets should be characterized as dynamic by reason of

constant innovation and other rapid changes, and that

analysis of antitrust effects of specific transactions in

such markets warrants more particularized consideration

than courts accord under traditional economic analysis,

that extent counseling greater caution in judicial

intervention. In FTC v. Tenet Health Care Corp., for

 

example, the Bighth Circuit, reversing the district court’s

injunction of a hospital merger, noted that the lower court

“did not properly evaluate evolving market forces in the

rapidly~changing healthcare market,” and had relied instead

on an “outdated assumption.” See 186 F.3d at 1055. Urging

the exercise of “extreme caution” because of the effect of

judicial intervention on the balance of market forces, the

circuit court added that “{t]his appears to have even more

force in an industry . . . experiencing significant and

profound changes.” Id.

148
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 152 of 173

 

To a Similar effect, the Seventh Circuit, in Hospital

Corp. of Am. v. FIC, affirmed FTC rejection of a hospital

 

merger. Despite its holding, the court remarked that courts

 

must “consider the significance of the facts . . . that
hospital services are complex and heterogeneous, that the
sellers in this market are themselves heterogeneous because
of differences in the services provided by the different
hospitals and differences in the corporate character of the
hospitals. : . [and] that the hospital industry is
undergoing rapid technological and economic change.” See
807 F.2d at 1389-91. The D.C. Circuit echoed that point in

United States v. AT&T, Inc., 916 F.3d 1029 (D.C. Cir.

 

2019). There, the court rejected the government's
objections and affirmed the district court’s judgment
approving the merger of AT&T and Time Warner. In doing so,
the D.C. Circuit noted that the evidence indicated that the
industry had become “remarkably dynamic” in recent years,
and that “in the context of a dynamic market,” the district
court properly rejected as inaccurate the projection of
content costs forecasted by the government’s traditional
economic theory. See id. at 1039-40.

At the district level, the court in AT&T was even more
explicit in recognizing the significance and effects of

dynamic markets in antitrust analysis and the

149
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 153 of 173

particularized review that mergers in those markets call

for. On this point the district court remarked that “to

ignore [industry trends] that are transforming how

consumers view video content and blurring the lines between

programming, distribution, and web-based competitors

would be to ignore the Supreme Court’s direction to examine

this case with an eye toward the ‘structure, history, and

probable future’ of this fast-changing industry.” United

States v. AT&T, Inc., 310 F. Supp. 3d 161, 176 n.6 (D.D.C.

 

2018) {quoting Gen. Dynamics, 415 U.S. at 498). See also

United States v. Microsoft Corp., 253 F.3d 34, 49-50 (D.C.

 

Cir. 2001} (noting, in the context of a Sherman Act Section

2 monopolization case, the existence of a significant

debate among practitioners and academics concerning the

extent to which “old economy” doctrines should apply to

firms competing in “dynamic technological markets

characterized by network effects” -——- the consequence

which is a tendency of a product towards dominance and

entrenchment because of the number of users consuming the

goods —— the D.C. Circuit remarked that “fi]n

technologically dynamic markets . . . such entrenchment may

be temporary, because innovation may alter the field

altogether . . . Rapid technological change leads

markets in which ‘firms compete through innovation for

150
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 154 of 173

temporary market dominance, from which they may

displaced by the next wave of product advancements’

be

.7Y

{quoting Howard A. Shelanski & J. Gregory Sidak, Antitrust

 

Divestiture in Network Industries, 68 U. Cur. L. Rev. 1, 8
(2001)).

d. Dynamics of the Wireless Telecommunications

Industry

The modern telecommunications industry aptly
illustrates the fluctuations characterizing dynamic
markets. Wireless mobile phone service -- the capacity,
speed, quality, and efficiency achieved by

telecommunications networks in transmission through the

operation of mobile devices -- all have changed

dramatically in a relatively short time span, reaching

performance measures unimaginable just a few years ago.

In

turn, these advances dramatically expanded the

technological capabilities of the cellular phone devices

and uses by which the industry functions, correspondingly

multiplying the capacity, variety, and quality of the

content that wireless carriers transmit. By virtue of these

developments mobile services have grown exponentially

in

the number and composition of subscribers as well as in the

range of product and service plan choices and pricing

available to consumers. This phenomenon has generated even

151
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 155 of 173

more complexity and dynamism in the ways business is done

in the wireless services industry, and in how firms there

compete.

Yet, it commands no stretch of imagination to predict

that many of the defining features and standards that

characterize the wireless telecommunications industry today

may be considered outmeded and unmarketable in the not too

distant future, much like the brick phones of not long ago,

and the flip phones that replaced them in a later

generation of handsets. To dramatize the mutability

products wrought by that revolution, the modern devices

which operate through wireless networks function not just

as telephones transmitting voice communication, but also,

among the more prominent non-voice operations and

applications, as photo and video cameras, internet

browsers, and social media outlets. They can be deployed as

remote controls, traffic maps, and direction finders, and

include other features, such as alarms, calculators, and

clocks.25 They are adaptable to read books, watch films,

research, charge purchases, and pay bills.

 

25 Though net dependent on wireless service to operate, the availability
of some of these functions enhances the consumer attraction of the
devices, increases their purchases, and thus indirectly benefits the
wireless network carriers that provide services to the markets for the

hardware.

152
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 156 of 173

For businesses to succeed under constantly fluctuating

market conditions entailing such extraordinary complexity

and dynamic forces, as ordinary common sense would confirm,

would call for commensurate market strategies and ongoing

investment of sufficient resources. In particular, it would

demand ready access to large capital, exceptional

technological innovation, and aggressive marketing. Also

crucial to that end are commercial acumen, speed, and

agility in responding and adapting to the fast-paced and

steadily shifting ground underpinning the industry. See

e.g., AT&T, 310 F. Supp. 3d at 173-77 (noting how changes

in the industry for video content caused a “rush from

television ads to digital ones” that favored innovative

technology companies over traditional television
programmers). Starkly stated, in these contests, the race
is indeed to the swift. Firms able to move speedily and

nimbly enough in such challenging market conditions

those that commit the level of investment called for to

create new business channels, upgrade plants, improve

product quality and access to operating systems; that

adjust pricing plans flexibly to reflect expressed consumer

preferences and emerging market trends; and that grasp

competitive opportunities manifest in the industry’s

dynamics -- are more likely to survive. Those that cannot

153
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 157 of 173

or refrain from doing so are prone to lag behind more and
more, or even fail.

e. Market-Specific Behavior in Complex and Dynamic
Industries

 

Most significant about the preceding contrast between
relatively simple versus complex product markets, and the
Static as opposed to the dynamic, is how the distinction
bears upon individual and corporate behavior in a business
context. The differences raise a basic question: whether or
not commercial practices and decision-making norms
generally prevailing in one type of market may be
transferable, and thereby likely to inform and guide the
kinds of practices and decisions that govern another type,
thus aiding predictions about the business choices company
executives are likely to make under particular market
conditions.

From this Court's review, the record of this
litigation informs a response to the preceding question.
Projections of likely conduct in one type of market and
analysis and predictions of competitive effects should take
account of the unique features of the particular market and
not be gauged by economic standards and practices that
characterize another. Effects on competition in the market

for cinder blocks, for instance, should not be assessed by

154
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 158 of 173

the rules and practices prevalent in the market for
computers, On this view, the extreme complexity and
dynamism characterizing the wireless telecommunications
markets would justify treating the industry as unusual for
the purposes of antitrust analysis, and hence not be
examined solely according to traditional eccnomic models or
based narrowly on the simpler business calculus that may be
more fitting in evaluating competitive effects in
relatively simpler and stable product markets.

In this Court’s view, in the intensely competitive and
rapidly changing environment in which complex and dynamic
markets operate, the anticompetitive business strategies
and market effects Plaintiff States predict are unlikely.
It is not likely, perhaps improbable or even not rational,
that a major new or reinforced market participant, rather
than vying aggressively to entice additional customers from
competitors by introducing innovations, and investing more
to protect and expand market share, would do the exact
opposite, thereby risking harm to its customer base,
weakening commercial reputation, and jeopardizing
longer-term revenues. To borrow a sports metaphor, a boxer
who has strived and sweated for years to reach the title

prize fight is not likely to pull punches and take a dive

155
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 159 of 173

the moment he steps into the ring against the reigning

champ.

By the same token, it would defy reasonable

expectation of likely future conduct by reasonable

corporate executives of companies in complex and dynamic ©

markets for a business that has staked out a role

gained consumer recognition as an aggressive competitor,

T-Mobile has done, suddenly to embrace a passive outlook.

In other words, as this Court reads market dynamics, it is

unlikely that such a firm would sit back and follow the

pack, forego innovations that would enable it to remain

lockstep with advances in the industry, or to pursue stale

or outdated measures as competitive policies, unmindful of

the damage to its business reputation and customer loyalty,

and hence foregoing opportunities to lead and surpass

rivals.

On this analysis, in complex and dynamic markets,

pricing strategies tend to be less transparent and more

dependent on a multitude of pushes and pulls, internal and

external. In particular, prices are more likely grounded on

combinations of different product and service features

varying by capacity, speed, quality, and content. For this

reason, in complex and dynamic markets, anticompetitive

behaviors -- pricing strategies creating coordinated

156
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 160 of 173

unilateral effects -- are likely more risky, impractical,
or unrealistic for reasonable corporate executives to
implement.

In consequence, the post-merger pricing structure in
such markets is less likely to be a function of the
calculations that the experts’ traditional economic
analysis and engineering models devise, and impelled more
by the measures of conduct that reasonable business
Managers are likely to adopt when making real-world pricing
decisions. This observation recalls the discussion in the
Introduction above outlining the Court’s prophetic role in
antitrust cases and suggesting considerations and
guideposts it regards as particularly compelling in
projecting whether a merger may produce coordinated or
unilateral effects such as increases in price or lowering
of quality.

In that connection, during the trial the Court heard
and read testimony of several corporate executives from
various telecommunications companies. The Court focused
attention on that evidence and assessed the credibility of
the witnesses. From this evaluation the Court culled a
number of telltale patterns of conduct business managers
manifest that could serve as persuasive predictors of

whether or not commercial firms are likely to engage in

157
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 161 of 173

anticompetitive actions potentially yielding higher prices

or lower quality under particular market conditions.

Specifically, the list of the behavioral clues the

Court gleaned and examined includes: manifested personal

and commercial ambition and aggressiveness by company

executives in pursuit of business goals; concerns over the

individual’s and the business’s reputation in the industry;

responsiveness to professional and corporate peer

pressure; strength of character brought to bear upon

company policies and operations; level of commitment to

business objectives and resourcefulness and creativity in

securing and managing the means to carry them out; impulse

to prevail in competitive settings and to exercise will

power directed to that end; motivation to achieve marketing

targets surpassing competitors; inducement to strive harder

impelled by the prospect of promotion and rise of standing

within a corporation or industry; resort to disruptive or

contrarian ways to gain competitive ends and demonstrable

success in doing so; and patterns of past conduct and

duration and consistency of openly known identification

with and adherence to a recognized professional or business

culture.

158
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 162 of 173

f. New T-Mobile’s Likely Post-Merger Behavior

 

To drive these points home from the abstract to the

merger dispute now before the Court, this discussion

relates in two fundamental ways to the arguments

the

parties have advanced, and so informs the predictive

function the Court must perform. As summarized in Section

ITI.c. above, Plaintiff States contend that the

Mobile/Sprint merger is likely anticompetitive because it

will lead to higher prices in the RMWTS Market, even in the

short term. That prospect will likely come to pass, they

argue, because New T-Mobile will engage in business

strategies that would create coordinated or unilateral

effects, such as by failing to lower prices when the

opportune occasion to do so arises, and pulling punches by

not engaging aggressively enough in competing with Verizon

and AT&T. In Plaintiff States’ analysis, New T-Mobile would

thus enable its head-to-head competitors to increase

wireless service prices or lower service quality and then

simply follow their lead.

The Court is not persuaded that post-merger New T-

Mobile is likely to adopt such a course. First, it

essential to consider a basic flaw in the antitrust theory

and economic analysis Plaintiff States advance.

Anticompetitive results such as higher prices and lower

159
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 163 of 173

quality produced by coordinated or unilateral effects of a
merger do not just “happen”; they are not self-executing
outcomes spontaneously set in motion upon the creation of a
presumed level of market concentration of fewer
competitors, or the large market shares amassed by
particular participants. Rather, if such consequences do
occur after a merger, they necessarily embody the actions
taken, directly or indirectly, by decisionmakers in the
relevant market. In other words, behind the assumptions and
figures and models produced by the economic analysis and
engineering models and business experts forecasting post-~
merger price increases or declining product quality induced
by New T-Mobile’s competitive conduct deriving from its
greater market share, there would have to be purposeful
business choices made by the corporation’s management
calculated, affirmatively or by effect, to achieve those
ends. But, in this Court’s view, whatever anticompetitive
course traditional antitrust economic theory and analysis
would foretell may come to pass by a merger in a simple,
static market, in a complex and dynamic industry such as
the RMWTS Market, it is highly unlikely that New T-Mobile
executives, upon the company being reinforced as a

competitor mearer in size and resources to AT&T and

160
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 164 of 173

Verizon, would do a commercial about-face, and instead

pursue anticompetitive strategies.

Having observed the presentations of the T-Mobile

executives at the trial, watched their demeanor, assessed

their credibility, and weighed their testimony in

totality in the light of the behavioral guides the Court

articulated above, the Court finds that the portrayal of

the likely post-merger competitive posture New T-Mobile

would adopt warrants credit as believable and consistent

with the realities of competition in the RMWTS market.

this extent, that forecast of course runs diametrically

counter to the results of the predictive economic

and

engineering models Plaintiff States’ experts devised. That

analysis would depict a picture of the ambitious

and

aggressive small-time wannabe who cannot wait to join the

lofty club of the two industry giants, only to passively

fold and follow or collude with them in raising prices and

hurting consumers. Instead, what the Court observed at

trial in the testimony and documentary evidence credibly

presented by T-Mobile executives revealed a different

image: a company reinforced with a massive infusion of

spectrum, capacity, capital, and other resources,
chomping to take on its new market peers and rivals

head+on competition.

161

and
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 165 of 173

In the Court’s view, the contrary New T-Mobile

strategy Plaintiff States envision would not be rational in

the near or long term. It would be at odds with predictions

of what objectively reasonable individual and corporate

behavior would embrace in a complex and dynamic market

under the factual circumstances presented here. As _ the

Court discussed above, against a backdrop of T-Mobile's

longstanding business strategy as the self-styled maverick

and disruptive Un-carrier, it would be counter~productive,

even self-defeating, for New T-Mobile soon after the merger

to fail to invest, innovate, and improve network speed,

capacity, and quality, or to refrain from offering products

incorporating the most advanced technologies, enhanced

content, and improved service plans, and ultimately to

lower prices, as market dynamism would demand and more

reliably predict. By embarking on the polar course

Plaintiff States foresee, New T-Mobile would effectively

imperil its own future.

The Court cannot accept the premise that under the

competitive circumstances presented here, responsible

business executives of major publicly-traded corporations

will likely act irrationally in directing the affairs of

the company they manage. To the contrary, the Court assumes

that in responding tc major business challenges

162

and
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 166 of 173

opportunities, and making momentous decisions at a critical
juncture determining the business’s future, corporate
managers are more apt to behave responsibly, in accord with
applicable legal and business norms and fiduciary duties. 76

g. The Posture of Sprint

 

Given the extensive commercial demands imposed on
businesses in complex and dynamic industries -- for
constant investment, innovation, marketing, and technology
-- the Court is not persuaded, for the reasons articulated
above, that Sprint possesses the financial and operational
means to survive in the near term as a national wireless
carrier. This prognosis is especially likely in the context
of the vast resources that will be needed to fulfill the
telecommunications industry’s and the nation’s growing
demand for 5G service, taking sufficiently into account the
transformative changes that development implicates for the
wireless market. In trial testimony that the Court found
credible, Sprint management itself acknowledged that bleak

prospect. See supra Section II.B.2.

 

26 oF course, exceptions are bound to arise. At the fringes of the law,
some individuals will always be found who are ready to bend or break
the rules and choose to step over the line into the ground of unethical
or illegal conduct in order to maximize profit for themselves or
shareholders. But the law also provides means to punish and generally
deter such outliers without impairing the value added to the larger
society by the contributions of the much greater majority who elect to
remain well within the bounds of permissible behavior.

163
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 167 of 173

h. Impact of the Telecommunications Industry

 

There is another overarching dimension which bears

contextually on the likelihood that New T-Mobile executives

will engage in the post-merger anticompetitive conduct

causing the coordinated and unilateral effects that

Plaintiff States predict. That consideration embodies the

integral role that the telecommunications industry

RMWTS Market play in the lives of the entire population of

the country as sources of a vital prop for modern living

and well-being. To this extent, the wireless market also

serves as an essential component of the national economy.

Undeniably, mobile phones and other electronic devices

whose operation depends on wireless service networks are

ubiquitous in our society -- indeed, all over the globe.

Hundreds of millions of Americans, well over the majority

of the total population residing in every state

territory in the Union, own mobile devices and are beholden

to wireless services for their operation. The strong

reliance of such a vast number of users on cell phones and

other wireless devices to engage in various forms

communication permeates every corner of American social,

economic, and public life. And that dependence encompasses

all types of individuals, businesses, government,

institutions. The reach of the RMWTS markets extends

164
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 168 of 173

equally broadly to every essential purpose -~- work,

education, recreation, business, health, and social

functions. Quantified, the impact of the wireless services

industry in this country is staggering. It represents total

assets amounting to hundreds of billions of dollars,

generates revenues also reaching into hundreds of billions,

and employs hundreds of thousands of workers, not counting

the corresponding figures relating to the hardware

content industries that function through wireless

networks. ??

These considerations carry profound implications

the issues before the Court. In particular, they underscore

the large magnitude of the interest that an overwhelming

segment of the American population and economy have

ensuring the availability of a nationwide wireless service

system possessing the largest capacity, maximum speed, best

quality, and highest efficiency at the lowest possible

marginal cost and product price.

The expansive breadth and depth of the interests of

consumers and the national economy alike in optimal

operation of the RMWTS Market are manifest in several ways.

 

27 As the record does not readily reflect more exact industry figures,
the Court offers these broad quantifications based on the Court’s
reasonable extrapolations of trial evidence to provide a sense of the

orders of magnitude that the wireless industry entails.

165
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 169 of 173

Rapid increases in the market’s base of customers in turn

enlarge consumer demands for more and better wireless

service, thus necessarily further expanding the complexity

and dynamism, as well as the product interconnection and

consumer dependence that already characterize the wireless

telecommunications industry. By the same token, higher

product demand places greater business and individual

pressures on market participants to invest and innovate so

as to compete actively, operate efficiently, and protect

and enlarge market shares, at the risk of being left behind

by the quick pace of market developments. The industry's

profound impact and importance also serve as a

spotlight to focus more intense attention of public

regulators and other law enforcement officials to be more

vigilant and aggressive in promoting the public. interest

and protecting consumers and the national economy from

harm. That oversight helps ensure lawful business conduct

and enforcement of compliance with remedial commitments the

government imposes to enhance competition, as witnessed in

this case by the intervention of both federal and various

state agencies.

As applied to the disputed issues raised in this

action, the Court considers the far-reaching impact

importance of the wireless services market to such a large

166
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 170 of 173

portion of the population and to the national economy as

raising a constraint on anticompetitive behavior and as a

powerful incentive for vigorous competition. This

observation lends support to two predictions central to

this proceeding. First, given the size and national

Significance of the wireless services market, and the

heightened public interest and governmental scrutiny

engenders, New T-Mobile is not likely, especially in the

near term, to pursue raising prices or lowering quality of

wireless service by means of either coordinated

unilateral effects. Hence, Plaintiff States’ concerns and

projections of such outcomes of the Proposed Merger are not

well-founded. Second, the expanse and importance of the

wireless industry that generate ever greater competitive

pressures and demands of consumers and other industrial

forces also give persuasive weight to evidence forecasting

that Sprint is not likely to survive as a major competitive

carrier of national scope and market impact.

CONCLUSION

Having been tasked with predicting the future state of

the national and local RMWTS Markets both with and without

the merger, and relying on both the evidence at trial and

the various judicial tools available, the Court concludes

that the Proposed Merger is not reasonably likely to

167
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 171 of 173

substantially lessen competition in the RMWTS Markets.
Despite the strength of Plaintiff States’ prima facie case,
which might well suffice to warrant injunction of mergers
in more traditional industries, a variety of considerations
raised at trial have persuaded the Court that a presumption
of anticompetitive effects would be misleading in this
particularly dynamic and rapidly changing industry. T-
Mobile has redefined itself over the past decade as a
maverick that has spurred the two largest players in its
industry to make numerous pro-consumer changes. The
Proposed Merger would allow the merged company to continue
T-Mobile’s undeniably successful business strategy for the
foreseeable future.

While Sprint has made valiant attempts to. stay
competitive in a rapidly developing and capital~intensive
market, the overwhelming view both within Sprint and in the
wider industry is that Sprint is falling farther and
farther short of the targets it must hit to remain relevant
as a significant competitor.

Finally, the FCC and DOJ have closely scrutinized this
transaction and expended considerable energy and resources
to arrange the entry of DISH as ae fourth nationwide
competitor, based on its successful history in other

consumer industries and its vast holdings of spectrum, the

168
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 172 of 173

most critical resource needed to compete in the RMWTS
Markets. DISH’s statements at trial persuade the Court that
the new firm will take advantage of its opportunity,
aggressively competing in the RMWTS Markets to the benefit
of price-conscious consumers and opening for consumer use a
broad range of spectrum that had heretofore remained
fallow.

The Court remains fully mindful that among its various
likely prospects, one possibility a merger of this
magnitude raises is that of a less competitive future in
the RMWTS Markets. However remote, that concern must be
taken seriously. The Court, however, does not believe that
such a possibility is reasonably likely in light of the
numerous considerations discussed above. Accordingly, the
Court concludes that Plaintiff States have failed to prove
a violation of Section 7 and thus declines to enjoin the

acquisition of Sprint by T-Mobile. #?

 

28 Because the Court concludes that Plaintiff States have not proven
Defendants violated Section 7, it need not evaluate whether enjoining
the Proposed Merger would be in the public interest. See Chiste v.,
Hotels.com L.P., 756 F. Supp. 2d 382, 407-08 (S.D.N.Y.
2010) (“Injunction is not a separate cause of action; it is a remedy.”).

169
Case 1:19-cv-05434-VM-RWL Document 409 Filed 02/11/20 Page 173 of 173

III. ORDER

For the reasons stated above, it is hereby

ORDERED that the request of plaintiffs, the States of
New York, California, Connecticut, Hawaii, Tilinois,
Maryland, Michigan, Minnesota, Oregon, and Wisconsin, the
Commonwealths of Massachusetts, Pennsylvania, and Virginia,
and the District of Columbia, for an injunction pursuant to
Section 7 of the Clayton Act, 15 U.S.C. Section 18, to
restrain the proposed acquisition of Sprint Corporation by
T-Mobile US, Ine. is DENIED, and the Clerk of Court is
directed to enter judgment in favor of defendants Deutsche
Telekom AG, T-Mobile US, Inc., Softbank Group Corp., and
Sprint Corporation.

The Clerk of Court is directed to terminate any

pending motions and to close this case.

SO ORDERED.
Dated: New York, New York
10 February 2020 Le
Oe rae “ oe
a an an a am
A ge am >

 

2" ATTCTOR MARRERO
U.S.D.d.

170

 
